 
 
Exhibit 10.1
 
Execution Version










U.S.$1,600,000,000


THIRD AMENDED AND RESTATED CREDIT AGREEMENT


 


 
dated as of October 19, 2007


for

 


 
EAGLE BULK SHIPPING INC.

 
arranged by


THE ROYAL BANK OF SCOTLAND plc
 


 
with

 


 
THE ROYAL BANK OF SCOTLAND plc


acting as Agent and Security Trustee
 
 
 
 
 
 
 
 
 
Watson, Farley & Williams (New York) LLP



--------------------------------------------------------------------------------




CONTENTS
 
CLAUSE
PAGE
SECTION I
       
INTERPRETATION
       
1
DEFINITIONS AND INTERPRETATION
2
       
SECTION 2
         
THE FACILITY
       
2
THE FACILITY
22
     
3
PURPOSE
22
     
4
CONDITIONS OF EFFECTIVENESS AND UTILIZATION
24
     
SECTION 3
       
UTILIZATION
       
5
UTILIZATION
26
     
SECTION 4
       
REDUCTION, REPAYMENT, PREPAYMENT AND CANCELLATION
       
6
REDUCTION AND REPAYMENT
29
     
7
PREPAYMENT AND CANCELLATION
29
     
SECTION 5
       
COSTS OF UTILIZATION
       
8
INTEREST
33
     
9
INTEREST PERIODS
34
     
10
CHANGES TO THE CALCULATION OF INTEREST
35
     
11
FEES
36
     
SECTION 6
       
ADDITIONAL PAYMENT OBLIGATIONS
       
12
TAX GROSS UP AND INDEMNITIES
37
     
13
INCREASED COSTS
38
     
14
OTHER INDEMNITIES
39

 
 

--------------------------------------------------------------------------------


 

 

     
15
MITIGATION BY THE LENDERS
41
     
16
COSTS AND EXPENSES
41
     
SECTION 7
       
GUARANTEE
       
17
GUARANTEE AND INDEMNITY
43
     
SECTION 8
       
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
       
18
REPRESENTATIONS
47
     
19
INFORMATION UNDERTAKINGS
53
     
20
FINANCIAL COVENANTS
55
     
21
SECURITY COVER
55
     
22
GENERAL UNDERTAKINGS
57
     
23
INSURANCE
62
     
24
SHIP COVENANTS
67
     
25
APPLICATION OF EARNINGS; SWAP PAYMENTS
71
     
26
EVENTS OF DEFAULT
71
     
SECTION 9
       
CHANGES TO PARTIES
       
27
CHANGES TO THE LENDERS
76
     
28
CHANGES TO THE OBLIGORS
79
     
29
CHANGES TO SWAP BANKS
80
     
SECTION 10
       
THE FINANCE PARTIES
       
30
ROLE OF THE SERVICING BANKS, THE ARRANGER AND THE BOOKRUNNER
81
     
31
CONDUCT OF BUSINESS BY THE FINANCE PARTIES
87
     
32
SHARING AMONG THE FINANCE PARTIES
88
     
SECTION 11
       
ADMINISTRATION
       
33
PAYMENT MECHANICS
90

 
 

--------------------------------------------------------------------------------



 

     
34
SET-OFF
91
     
35
NOTICES
92
     
36
CALCULATIONS AND CERTIFICATES
93
     
37
PARTIAL INVALIDITY
93
     
38
REMEDIES AND WAIVERS
94
     
39
AMENDMENTS AND WAIVERS
94
     
40
COUNTERPARTS
94
     
41
ENTIRE AGREEMENT
95
     
SECTION 12
       
GOVERNING LAW AND ENFORCEMENT
       
42
GOVERNING LAW
96
     
43
ENFORCEMENT
96
     



SCHEDULE 1
THE ORIGINAL OBLIGORS
98
     
SCHEDULE 2
CONDITIONS PRECEDENT
100
     
SCHEDULE 3
REQUESTS PART I UTILIZATION REQUEST
107
     
SCHEDULE 3
REQUESTS PART II SELECTION NOTICE
108
     
SCHEDULE 4
MANDATORY COST FORMULA
109
     
SCHEDULE 5
FORM OF TRANSFER CERTIFICATE
112
     
SCHEDULE 6
FORM OF ACCESSION LETTER
114
     
SCHEDULE 7
FORM OF RESIGNATION LETTER
116
     
SCHEDULE 8
FORM OF COMPLIANCE CERTIFICATE
117
     
SCHEDULE 9
FORM OF CONFIDENTIALITY UNDERTAKING
121
     
SCHEDULE 10
TIMETABLES
I26
     
SCHEDULE 11
FORM OF DESIGNATION NOTICE
127
     
SCHEDULE 12
DETAILS OF EXISTING SHIPS, NEWBUILDINGS AND APPROVED CHARTERS
128
     
SCHEDULE 13
FORM OF SWAP BANK ACCESSION LETTER
133
     
SCHEDULE 14
ERISA
134
     
SCHEDULE I5
ADVANCES OUTSTANDING UNDER ORIGINAL CREDIT AGREEMENT AS OF OCTOBER 19, 2007
135
     
SIGNATORIES
 
136

 
 

--------------------------------------------------------------------------------




 
EXHIBITS
 
EXHIBIT A
-
FORM OF NOTE
EXHIBIT B
-
FORM OF ACCOUNT CHARGE
EXHIBIT C
-
FORM OF CASH POOLING DEED
EXHIBIT D
-
FORM OF SECURITY INTEREST DEED
EXHIBIT E
-
FORM OF MASTER AGREEMENT ASSIGNMENT
EXHIBIT F
-
FORM OF ASSIGNMENT OF SHIPBUILDING CONTRACT (IHI)
EXHIBIT G
-
FORM OF ASSIGNMENT OF SHIPBUILDING CONTRACT AND REFUND GUARANTEE
EXHIBIT H
-
FORM OF MORTGAGE
EXHIBIT I
-
FORM OF ASSIGNMENT OF EARNINGS
EXHIBIT J
-
FORM OF ASSIGNMENT OF INSURANCES
EXHIBIT K
-
FORM OF APPROVED MANAGER’S UNDERTAKING








--------------------------------------------------------------------------------




THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated as
of October 19, 2007 and made between:
 
(1)
EAGLE BULK SHIPPING INC., a corporation incorporated in the Republic of the
Marshall Islands, as borrower (the “Borrower”);

 
(2)
THE SUBSIDIARIES of the Borrower listed in Part I of Schedule 1 as original
guarantors (the “Original Guarantors”);

 
(3)
THE ROYAL BANK OF SCOTLAND plc as mandated lead arranger (the “Arranger”) and as
bookrunner (the “Bookrunner”);

 
(4)
THE ROYAL BANK OF SCOTLAND plc as original lender (the “Original Lender”);

 
(5)
THE ROYAL BANK OF SCOTLAND plc as original swap bank (the “Original Swap Bank”);

 
(6)
THE ROYAL BANK OF SCOTLAND plc as agent of the other Finance Parties (the
“Agent”); and

 
(7)
THE ROYAL BANK OF SCOTLAND plc as trustee for the other Finance Parties (the
“Security Trustee”).

 
PRELIMINARY STATEMENTS:
 
(A)
The Borrower, the Existing Guarantors and the Original Lender are parties to a
Second Amended and Restated Credit Agreement dated as of November 6, 2006 (the
“Original Credit Agreement”) providing for a secured reducing revolving credit
facility in the principal amount of $600,000,000 (the “Original Facility”) for
the purposes described therein.

 
(B)
As of the date hereof $527,839,098.96 of the Original Facility has been borrowed
by the Borrower and remains outstanding, and $72,160,901.04 remains available
thereunder.

 
(C)
WHEREAS, the Borrower has requested that the Original Lender agree to amend and
restate the Original Credit Agreement in its entirety in accordance with the
terms and conditions set forth herein to, among other things, increase the
amount of the Original Facility to a principal amount of $1,600,000,000 for the
purposes set forth in Clause 3 (Purpose).

 
(D)
At the request of the Borrower and the Original Lender, the Agent and the
Security Trustee have agreed to serve in their respective capacities under the
terms of this Agreement and the Original Lender has agreed to provide to the
Borrower a reducing revolving credit facility in the aggregate amount of up to
$1,600,000,000 upon the terms and conditions set forth herein.

 
(E)
The Original Swap Bank has entered into certain hedging transactions with the
Borrower and may enter into further hedging transactions with the Borrower from
time to time to hedge the Borrower’s exposure to fluctuations in interest rates,
foreign exchange rates, ocean freight rates and bunker fuel prices.

 
(F)
The Parties intend that (i) the provisions of the Original Credit Agreement and
the documents executed as security for the Original Facility (the “Original
Security Documents”), to the extent amended, restated, restructured, renewed,
extended andmodified hereby, be superseded and replaced by the

 
 
1

--------------------------------------------------------------------------------


 
 
 
provisions of this Agreement and the Finance Documents and the provisions
thereof, (ii) this Agreement and the Finance Documents to be issued pursuant to
this Agreement will not extinguish the obligations of the Borrower arising under
the Original Credit Agreement, nor does this transaction constitute a novation
of the Original Credit Agreement and Original Security Documents, (iii) all
liens evidenced by the Original Credit Agreement and the Original Security
Documents to the extent amended, restated, restructured, renewed, extended and
modified hereunder, are hereby ratified, confirmed and continued, and (iv) this
Agreement and the Finance Documents are intended to amend, restate, restructure,
renew, extend and modify the Original Credit Agreement and the Original Security
Documents.

 
 
(G)
The Original Lender has agreed with the Original Swap Bank that the Original
Swap Bank will share in the security under the Finance Documents on a
subordinated basis.

 
(H)
The Original Guarantors have agreed, in order to induce the Original Lender to
agree to amend and restate the Original Credit Agreement and the Original
Security Documents, to guarantee all of the obligations of the Borrower under
this Agreement and the other Finance Documents, and the Master Agreements.

 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:
 


SECTION 1
 
INTERPRETATION
 
1
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Agreement:
 
“Accession Letter”  means a document in the form set out in Schedule 6 (Form of
Accession Letter) or in any other form agreed between the Borrower and the
Agent.
 
“Account Charge” means a deed containing, among other things, a first priority
account charge made or to be made by a Guarantor in favor of the Security
Trustee in respect of such Guarantor’s Operating Account and in substantially
the form of Exhibit B or, in the case of an Existing Guarantor, an amendment and
restatement in form and substance satisfactory to the Agent of the deed
containing a first priority account charge made by such Existing Guarantor
pursuant to the Original Credit Agreement.
 
“Accounting Information” means the quarterly financial statements and/or the
annual audited financial statements to be provided by the Borrower to the Lender
in accordance with Clause 19.1 (Financial Statements).
 
“Accounting Period” means each consecutive period of approximately three months
(ending on the last day in March, June, September and December of each year) for
which quarterly Accounting Information is required to be delivered in accordance
with Clause 19.1 (Financial Statements).
 
“Additional Cost Rate”  has the meaning given to it in Schedule 4 (Mandatory
Cost formula).
 
2

--------------------------------------------------------------------------------


 
“Additional Guarantor”  means a Wholly-Owned Subsidiary of the Borrower which
becomes an Additional Guarantor in accordance with Clause 28 Changes to the
Obligors).
 
“Additional Newbuilding”  means (i) any dry bulk carrier to be built (other than
an IHI Newbuilding, a Target Newbuilding or a newbuilding for which an option is
declared pursuant to the Option Agreement) which the Borrower notifies to the
Agent pursuant to Clause 3.2(b) (Additional Ships and Additional Newbuildings)
as a newbuilding for which the Borrower wishes to finance Newbuilding
Predelivery Costs with the assistance of one or more Loans, and which the Agent
shall notify to the Borrower as being acceptable to the Agent in accordance with
Clause 3.2(b) (Additional Ships and Additional Newbuildings).
 
“Additional Ship”  means (i) any dry bulk carrier (other than an Existing Ship)
which the Borrower notifies to the Agent pursuant to Clause 3.2(a) (Additional
Ships and Additional Newbuildings) as a ship which the Borrower wishes to
finance or purchase with the assistance of a Loan, and which the Agent shall
notify to the Borrower as being acceptable to the Agent in accordance with
Clause 3.2(a) (Additional Ships and Additional Newbuildings), and (ii) any
Newbuilding which has been or is to be delivered to a Guarantor.
 
“Adjusted Net Worth” means, in respect of an Accounting Period, the amount of
Total Assets less Consolidated Debt.
 
“Advance Ratio” has the meaning specified in Clause 8.4 (Advance Ratio)
 
“Affiliate”  means, as to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a person means the possession, direct or
indirect, of the power to vote 50% or more of the voting stock, membership or
partnership interests, or other similar interests of such person or to direct or
cause direction of the management and policies of such person, whether through
the ownership of voting stock, membership or partnership interests, or other
similar interests, by contract or otherwise.
 
“Agent” has the meaning specified in the recital hereof, and shall include any
successor thereto.
 
“Agreement” has the meaning specified in the recital hereto.
 
“Alternative Approved Flag” means, in relation to an Additional Ship, such flag
(other than the flag of the Republic of The Marshall Islands) as the Agent may
approve.
 
“Approved Broker” means, as the context may require, any of H. Clarkson & Co.
Ltd., Galbraiths Limited, Braemar Seascope or such other independent London
based sale and purchase ship broker as may from time to time be appointed by the
Agent.
 
“Approved Charter” means, collectively, (i) the time charters described in Part
IV of Schedule 12 (Details of Existing Ships, Newbuildings and Approved
Charters), and (ii) any other time or consecutive voyage charter in respect of a
Ship for a term which exceeds, or which by virtue of any optional extensions may
exceed, 18 months and has been approved by the Agent.
 
3

--------------------------------------------------------------------------------


 
“Approved Manager”  means, as the context may require, (i) Eagle Shipping
International (USA) LLC, a Marshall Islands limited liability company with
offices currently at 477 Madison Avenue, New York, New York, or any other person
approved by the Agent from time to time as the commercial manager of a Ship,
which approval shall not unreasonably be withheld, and (ii) V Ships Management
Ltd., an Isle of Man company with offices at Eaglehurst, Belmont Hill, Douglas,
Isle of Man, Barber International Ltd., a Hong Kong company with offices at West
Tower, Shun Tak Centre, 168-200 Connaught Road Central, Hong Kong, or, any other
person approved by the Agent from time to time as the technical manager of a
Ship, which approval shall not unreasonably be withheld.
 
“Approved Manager’s Undertakings” means each of the undertakings made or to be
made by an Approved Manager in favor of the Security Trustee in respect of a
Ship and in substantially the form of Exhibit K.
 
“Arranger” has the meaning specified in the recital hereof.
 
“Assignment of Earnings” means a first priority assignment of Earnings made or
to be made by a Guarantor in favor of the Security Trustee in respect of a Ship
and in substantially the form of Exhibit I or, in the case of an Existing
Guarantor, an amendment and restatement in form and substance satisfactory to
the Agent of the assignment of Earnings made by such Existing Guarantor pursuant
to the Original Credit Agreement.
 
“Assignment of Insurances” means a first priority assignment of Insurances made
or to be made by a Guarantor in favor of the Security Trustee in respect of a
Ship and in substantially the form of Exhibit J or, in the case of an Existing
Guarantor, an amendment and restatement in form and substance satisfactory to
the Agent of the assignment of Insurances made by such Existing Guarantor
pursuant to the Original Credit Agreement.
 
“Assignment of Shipbuilding Contract and Refund Guarantee” means a first
priority assignment to be made by a Guarantor in favor of the Security Trustee
in respect of the Shipbuilding Contract and the Refund Guarantees relating to a
Newbuilding (other than an IHI Newbuilding) and in substantially the form of
Exhibit G.
 
“Assignment of Shipbuilding Contract (IHI)” means an amendment and restatement
in form and substance satisfactory to the Agent of the assignment of a
Shipbuilding Contract relating to an IHI Newbuilding made by an Existing
Guarantor pursuant to the Original Credit Agreement and in substantially the
form of Exhibit F.
 
“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing or registration.
 
“Availability Period” means the period from and including the Effective Date to
and including June 30, 2017.
 
“Available Commitment”  means a Lender’s Commitment minus:
 
 
(a)
the amount of its participation in any outstanding Loans; and

 
 
(b)
in relation to any proposed Utilization, the amount of its participation in any
Loans that are due to be made on or before the proposed Utilization Date.

 
“Available Facility”  means the aggregate for the time being of each Lender’s
Available Commitment.
 
4

--------------------------------------------------------------------------------


“Bookrunner” has the meaning specified in the recital hereof.
 
“Borrower” has the meaning specified in the recital hereof.
 
“Break Costs”  means the amount (if any) by which:
 
 
(a)
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period

 
exceeds
 
 
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

 
“Business Day”  means a day of the year on which dealings are carried on in the
London interbank market and banks are open for business in London and not
required or authorized to close in New York City.
 
“Cash Pooling Deed” means a deed containing, among other things, instructions
regarding an Operating Account made or to be made by the Borrower and the
relevant Guarantor in favor of the Agent in substantially the form of Exhibit C.
 
“Change of Control” means the occurrence of any of the following:  (a) a person
or group (as such term is defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended) shall at any time become the owner, directly or
indirectly, beneficially or of record, of shares representing more than 30% of
the outstanding voting or economic equity interests of the Borrower, or (b) the
board of directors of the Borrower ceases to consist of a majority of the
existing directors who constitute the board of directors as of the date of this
Agreement or directors nominated by such existing directors, or (c) Sophocles
Zoullas shall cease to be the chief executive officer of the Borrower.
 
“Classification Society” means in respect of any Ship, Bureau Veritas, Det
Norske Veritas, Nippon Kaiji Kyokai or, in any case, such other classification
society as is selected by the Borrower with the prior consent of the Agent.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
 
“Collection Account”  means an account in the name of the Borrower with the
Agent in London, England designated “EAGBUSH-USD1”, or any other account (with
that or another office of the Agent or with a bank or financial institution
other than the Agent) which is designated by the Agent as the Collection Account
for the purposes of this Agreement.
 
“Commitment” means:
 
5

--------------------------------------------------------------------------------


 
 
(a)
in relation to the Original Lender, $1,600,000,000; and

 
 
(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
“Compliance Certificate”  means a certificate of the chief financial officer and
chief executive officer of the Borrower in the form set out in Schedule 8 (Form
of Compliance Certificate) or in any other form agreed between the Borrower and
the Agent.
 
“Confidentiality Undertaking” means a confidentiality undertaking in the form
set out in Schedule 9 (Form of Confidentiality Undertaking) or in any other form
agreed between the Borrower and the Agent.
 
“Confirmation” and “Early Termination Date”, in relation to any continuing
Designated Transaction, have the meanings given in the relevant Master
Agreement.
 
“Consolidated Debt” means, in respect of an Accounting Period, the aggregate
amount of Debt due by the members of the Group (other than any such Debt owing
by any member of the Group to another member of the Group) as stated in the then
most recent Accounting Information.
 
“Cumulative Free Cash” means, for any Accounting Period, (i) EBITDA less Gross
Interest Expenses for such Accounting Period, minus (ii) a reasonable reserve
for drydocking and maintenance for all Ships during the twelve months following
such Accounting Period.
 
“Current Assets” means, in respect of each Accounting Period on a consolidated
basis for the Group, the aggregate of the cash and marketable securities
(including non-current restricted cash to the extent required under Clause 20.3
(Minimum Liquidity)), trade and other receivables from persons other than a
member of the Group realizable within one year, inventories and prepaid expenses
which are to be charged to income within one year less any doubtful debts and
any discounts or allowances given as stated in the then most recent Accounting
Information.
 
“Debt” means in relation to any member of the Group (the “debtor”):
 
 
(a)
Financial Indebtedness of the debtor;

 
 
(b)
liability for any credit to the debtor from a supplier of goods or services or
under any instalment purchase or payment plan or other similar arrangement;

 
 
(c)
contingent liabilities of the debtor (including without limitation any taxes or
other payments under dispute) which have been or, under GAAP, should be recorded
in the notes to the Accounting Information;

 
 
(d)
deferred tax of the debtor; and

 
 
(e)
liability under a guarantee, indemnity or similar obligation entered into by the
debtor in respect of a liability of another person who is not a member of the
Group which would fall within (a) to (d) if the references to the debtor
referred to the other person.

 
 
6

--------------------------------------------------------------------------------


“Default”  means an Event of Default or any event or circumstance specified in
Clause 26 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
 
“Designated Transaction” means a Transaction which fulfils the following
requirements:
 
 
(a)
it is entered into by the Borrower pursuant to a Master Agreement with a Swap
Bank which, at the time the Transaction is entered into, is also a Lender;

 
 
(b)
it is an interest rate swap transaction to hedge the Borrower’s exposure under
this Agreement to fluctuations in LIBOR arising from the funding of a Loan (or
any part thereof) for a period expiring no later than the Termination Date
and/or a forward foreign exchange transaction to hedge the Borrower’s exposure
in respect of any Shipbuilding Contract to currency exchange rate fluctuations
and/or a forward freight transaction to hedge the Borrower’s exposure in respect
of ocean freight rate fluctuations and/or a forward bunker contract to hedge the
Borrower’s exposure in respect of fluctuations in bunker fuel prices; and

 
 
(c)
it is designated by the Borrower, by delivery by the Borrower to the Agent of a
notice of designation in the form set out in Schedule 11 (Form of Designation
Notice), as a Designated Transaction for the purposes of the Finance Documents.

 
“Dollars” and “$”  mean the lawful currency, for the time being, of the United
States of America.
 
“Earnings”  means, in relation to any Ship:
 
 
(a)
all freights, hire and any other moneys earned and to be earned, due or to
become due, or paid or payable to, or for the account of, the Obligor that owns
such Ship, of whatsoever nature, arising out of or as a result of the ownership
and operation by such Obligor or its agents of such Ship;

 
 
(b)
all moneys and claims for moneys due and to become due to such Obligor, and all
claims for damages, arising out of the breach of any and all present and future
charter parties, bills of lading, contracts and other engagements of
affreightment or for the carriage or transportation of cargo, mail and/or
passengers, and operations of every kind whatsoever of such Ship and in and to
any and all claims and causes of action for money, loss or damages that may
accrue or belong to such Obligor arising out of or in any way connected with the
present or future use, operation or management of such Ship or arising out of or
in any way connected with any and all present and future requisitions, charter
parties, bills of lading, contracts and other engagements of affreightment or
for the carriage or transportation of cargo, mail and/or passengers, and other
operations of such Ship, including, if and whenever such Ship is employed on
terms whereby any or all of such moneys as aforesaid are pooled or shared with
any other person, that proportion of the net receipts of the relevant pooling or
sharing arrangement which is attributable to such Ship,

 
 
(c)
all moneys and claims due and to become due to such Obligor, and all claims for
damages, in respect of the actual or constructive total loss of or requisition
of use of or title to such Ship, and

 
 
7

--------------------------------------------------------------------------------


 
 
(d)
any proceeds of any of the foregoing.

 
“EBITDA” means, in respect of an Accounting Period, the aggregate amount of
consolidated pre-tax profits of the Group before extraordinary or exceptional
items, depreciation, interest, rentals under finance leases, non-cash management
and Board of Directors incentive compensation and similar charges payable as
stated in the then most recent Accounting Information.
 
“Effective Date” has the meaning specified in Clause 4.1 (Conditions Precedent
to Effectiveness).
 
“Environmental Claim”  means:
 
 
(a)
any claim by any governmental, judicial or regulatory authority which arises out
of an Environmental Incident or an alleged Environmental Incident or which
relates to any Environmental Law; or

 
 
(b)
any claim by any other person which relates to an Environmental Incident or to
an alleged Environmental Incident,

 
and a “claim” includes a claim for damages, compensation, fines, penalties or
any other payment of any kind whether or not similar to the foregoing; an order
or direction to take, or not to take, certain action or to desist from or
suspend certain action; and any form of enforcement or regulatory action,
including the arrest or attachment of any asset.
 
“EnvironmentalIncident”  means:
 
 
(a)
any release of Environmentally Sensitive Material from a Ship; or

 
 
(b)
any incident in which Environmentally Sensitive Material is released from a
vessel other than a Ship and which involves a collision between a Ship and such
other vessel or some other incident of navigation or operation, in either case,
in connection with which a Ship is actually or potentially liable to be
arrested, attached, detained or injuncted and/or a Ship and/or any Obligor
and/or any operator or manager of a Ship is at fault or allegedly at fault or
otherwise liable to any legal or administrative action; or

 
 
(c)
any other incident in which Environmentally Sensitive Material is released
otherwise than from a Ship and in connection with which a Ship is actually or
potentially liable to be arrested and/or where any Obligor and/or any operator
or manager of a Ship is at fault or allegedly at fault or otherwise liable to
any legal or administrative action.

 
“Environmental Law”  means any law relating to pollution or protection of the
environment, to the carriage of Environmentally Sensitive Material or to actual
or threatened releases of Environmentally Sensitive Material.
 
“Environmentally Sensitive Material”  means oil, oil products and any other
substance (including any chemical, gas or other hazardous or noxious substance)
which is (or is capable of being or becoming) polluting, toxic or hazardous.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
8

--------------------------------------------------------------------------------


“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.
 
“Event of Default”  means any event or circumstance specified as such in
Clause 26 (Events of Default).
 
“Excluded Taxes” shall have the meaning assigned to such term in Clause 12.1(a)
(Gross up for Taxes).
 
“Existing Guarantor” means an owner of an Existing Ship specified in Part I of
Schedule 12 (Details of Existing Ships, Newbuildings and Approved Charters).
 
“Existing Ships” means, collectively, the ships described in Part I of Schedule
12 (Details of Existing Ships, Newbuilding and Approved Charters) hereto.
 
“Facility”  means the reducing revolving credit facility made available under
this Agreement as described in Clause 2 (The Facility).
 
“Facility Office”  means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than 5 Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.
 
“Fee Letter”  means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Borrower (or the Agent and the Borrower)
setting out any of the fees referred to in Clause 11 (Fees).
 
“Finance Document”  means:
 
 
(a)
this Agreement;

 
 
(b)
any Fee Letter;

 
 
(c)
any Note;

 
 
(d)
any Account Charge;

 
 
(e)
the Security Interest Deed;

 
 
(f)
any Mortgage;

 
 
(g)
any Assignment of Earnings;

 
 
(h)
any Assignment of Insurances;

 
 
(i)
any Approved Manager’s Undertaking;

 
 
(j)
any Assignment of Shipbuilding Contract (IHI);

 
 
9

--------------------------------------------------------------------------------


 
 
(k)
any Assignment of Shipbuilding Contract and Refund Guarantee;

 
 
(l)
any Accession Letter;

 
 
(m)
any Resignation Letter;

 
 
(n)
any Master Agreement Assignment; and

 
 
(o)
any other document designated as such by the Agent and the Borrower.

 
“Finance Party”  means the Agent, the Security Trustee, the Arranger, the
Bookrunner, a Lender or a Swap Bank.
 
“Financial Indebtedness”  means, in relation to any member of the Group (the
“debtor”), a liability of the debtor:
 
 
(a)
for principal, interest or any other sum payable in respect of any moneys
borrowed or raised by the debtor;

 
 
(b)
under any loan stock, bond, note or other security issued by the debtor;

 
 
(c)
under any acceptance credit, guarantee or letter of credit facility made
available to the debtor;

 
 
(d)
under a financial lease, a deferred purchase consideration arrangement (in each
case, other than in respect of assets or services obtained on normal commercial
terms in the ordinary course of business) or any other agreement having the
commercial effect of a borrowing or raising of money by the debtor;

 
 
(e)
under any foreign exchange transaction, interest or currency swap or any other
kind of derivative transaction entered into by the debtor or, if the agreement
under which any such transaction is entered into requires netting of mutual
liabilities, the liability of the debtor for the net amount; or

 
 
(f)
under a guarantee, indemnity or similar obligation entered into by the debtor in
respect of a liability of another person which would fall within (a) to (e) if
the references to the debtor referred to the other person.

 
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“GAAP”  means accounting principles, concepts, bases and policies generally
adopted and accepted in the United States of America consistently applied.
 
“Gross Interest Expenses” means, in respect of an Accounting Period, the
aggregate on a consolidated basis of all interest incurred by any member of the
Group (excluding any amounts owing by one member of the Group to another member
of the Group) and any net amounts payable under interest rate hedge agreements.
10

--------------------------------------------------------------------------------


“Group”  means the Borrower and its Subsidiaries (whether direct or indirect and
including, but not limited to, the Guarantors) from time to time and “member of
the Group” shall be construed accordingly.
 
“Guarantor”  means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 28 (Changes to the
Obligors).
 
“IHI Newbuildings”  means, collectively, the newbuildings described in Part II
of Schedule 12 (Details of Existing Ships, Newbuilding and Approved Charters)
hereto.
 
“Insurances”  means, in relation to any Ship:
 
 
(a)
all policies and contracts of insurance, including entries of that Ship in any
protection and indemnity or war risks association, which are effected in respect
of that Ship, its Earnings or otherwise in relation to it; and

 
 
(b)
all rights and other assets relating to, or derived from, any of the foregoing,
including any rights to a return of a premium.

 
“Interest Period”  means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).
 
“ISM Code”  means the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organization Assembly as Resolutions A.741 (18) and A.788 (19), as the same may
be amended or supplemented from time to time (and the terms “safety management
system”, “Safety Management Certificate” and “Document of Compliance” have the
same meanings as are given to them in the ISM Code).
 
“ISPS Code”  means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organization (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on December 13, 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended).
 
“Lender” means:
 
 
(a)
the Original Lender; and

 
 
(b)
any person which has become a Party as a New Lender in accordance with Clause 27
(Changes to the Lenders),

 
which in each case has not ceased to be a Party in accordance with this
Agreement.
 
“LIBOR”  means, in relation to any Interest Period for any Loan or Unpaid Sum:
 
 
(a)
the rate per annum equal to the offered quotation for deposits in Dollars for a
period equal to, or as near as possible equal to, the relevant Interest Period
which appears on REUTERS BBA Page LIBOR 01 at or about the Specified Time on the
Quotation Date for that Interest Period (and, for the purposes of this
Agreement, “REUTERS BBA Page LIBOR 01” means the display designated as “REUTERS
BBA Page LIBOR 01” on the Reuters Money News Service or such other page as may
replace REUTERS BBA Page LIBOR 01 on that service for the purpose of displaying
rates comparable to that rate or on such other service as may be nominated by
the British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for Dollars);
or

 
11

--------------------------------------------------------------------------------


 
 
 
(b)
if no rate is quoted on REUTERS BBA Page LIBOR 01, the rate per annum determined
by the Agent to be the arithmetic mean (rounded upwards, if necessary, to the
nearest one-sixteenth of one percent) of the rates per annum notified to the
Agent by each Reference Bank as the rate at which deposits in Dollars are
offered to that Reference Bank by leading banks in the Relevant Interbank Market
at that Reference Bank’s request at or about the Specified Time on the Quotation
Date for that Interest Period for a period equal to that Interest Period and for
delivery on the first Business Day of it.

 
“Loan”  means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
 
“Major Casualty”  means, in relation to any Ship, any casualty to that Ship in
respect of which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $1,000,000
or the equivalent in any other currency.
 
“Majority Lenders”  means:
 
 
(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate more than 662/3% of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 662/3% of the Total
Commitments immediately prior to the reduction); or

 
 
(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate more than 662/3% of all the Loans then outstanding.

 
“Mandate Letter” means the letter dated August 29, 2007 between the Arranger and
the Borrower.
 
“Mandatory Cost”  means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost formula).
 
“Margin”  means in relation to each Accounting Period (or relevant portion
thereof), (i) if the Advance Ratio for such Accounting Period is less than fifty
percent (50%), eighty hundredths of one percent (0.80%) per annum, and (ii) if
the Advance Ratio for such Accounting Period is equal to or greater than fifty
percent (50%), ninety hundredths of one percent (0.90%) per annum.
 
“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System and any successor regulations thereto,
as in effect from time to time.
 
“Master Agreement”  means each master agreement (on the 1992 ISDA
(Multicurrency-Crossborder form) made between the Borrower and a Swap Bank and
includes all Designated Transactions from time to time entered into and
confirmations from time to time exchanged under each such master agreement.
 
12

--------------------------------------------------------------------------------


“Master Agreement Assignment” means, in relation to each Master Agreement, a
first priority assignment of such Master Agreement between the Borrower and the
Security Trustee in substantially the form of Exhibit E or, in the case of the
Master Agreement dated as of June 28, 2005 between the Borrower and the Original
Swap Bank, an amendment and restatement in form and substance satisfactory to
the Agent of the assignment made by the Borrower pursuant to the Original Credit
Agreement.
 
“Material Adverse Effect” means a  material adverse effect on:
 
 
(a)
the condition (financial or otherwise), operations, assets or business of any
member of the Group or the Group as a whole; or

 
 
(b)
the ability of any Obligor to perform any of its material obligations under any
Finance Document or Master Agreement; or

 
 
(c)
the material rights and remedies of any Finance Party under any Finance Document
or Master Agreement.

 
“Memorandum of Agreement” means, in relation to an Additional Ship other than a
Newbuilding, a memorandum of agreement or other contract executed by the owner
of such Ship, as seller, and a Guarantor, as buyer, providing for the purchase
by such Guarantor of such Additional Ship.
 
“Month”  means a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month, except that:
 
 
(a)
if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

 
 
(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month.

 
The above rules will only apply to the last Month of any period.
 
“Mortgage”  means (i) a first preferred Marshall Islands ship mortgage made or
to be made by a Guarantor in favor of the Security Trustee in respect of a Ship
and in substantially the form of Exhibit H or, in the case of an Existing
Guarantor, an assignment, amendment and restatement in form and substance
satisfactory to the Agent of the mortgage made by such Existing Guarantor
pursuant to the Original Credit Agreement, or (ii) a first priority Alternative
Approved Flag ship mortgage in form and substance satisfactory to the Agent.
 
“Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.
 
“Newbuildings” means, collectively, (i) the IHI Newbuildings, the Target
Newbuildings and any newbuilding for which an option is declared pursuant to the
Option Agreement, and (ii) any Additional Newbuilding.
 
“Newbuilding Predelivery Costs” means, collectively, (i) amounts payable by or
for the account of a Guarantor to the relevant shipyard in respect of a
Newbuilding prior to its delivery under the relevant Shipbuilding Contract, (ii)
any other costs incurred by or for the account of a Guarantor for the
construction of such Newbuilding, including supervision of such construction,
(iii) interest accrued under this Agreement on any Loan relating to such
Newbuilding and (iv) the arrangement fee referred to in Clause 11.2 (Arrangement
Fee).
13

--------------------------------------------------------------------------------


 
“Non-Excluded Taxes” shall have the meaning assigned to such term in Clause 12.1
(Gross up for Taxes).
 
“Note” has the meaning specified in Clause 5.5 (Notes).
 
“Obligor”  means the Borrower or a Guarantor.
 
“Operating Account”  means, in relation to any Ship, an account in the name of
the Guarantor which owns that Ship with the Agent in London, England designated
“[l] - Operating Account”, or any other account (with that or another office of
the Agent or with a bank or financial institution other than the Agent) which is
designated by the Agent as the Operating Account in relation to that Ship for
the purposes of this Agreement.
 
“Option Agreement” means the Option Agreement dated August 1, 2007 between the
Borrower as Buyer and Yangzhou Dayang Shipbuilding Co., Ltd. as Builder.
 
“Original Credit Agreement” has the meaning specified in the Preliminary
Statements.
 
“Original Facility” has the meaning specified in the Preliminary Statements.
 
“Original Financial Statements”  means in relation to the Borrower, the audited
consolidated financial statements of the Group for the financial year ended
December 31, 2006.
 
“Original Guarantors” has the meaning specified in the recital hereof.
 
“Original Lender” has the meaning specified in the recital hereof.
 
“Original Obligor”  means the Borrower or an Original Guarantor.
 
“Original Security Documents” has the meaning specified in the Preliminary
Statements.
 
“Original Swap Bank” has the meaning specified in the recital hereof.
 
“Party”  means a party to this Agreement.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
 
“Permitted Security”  means:
 
 
(a)
Security created by the Finance Documents;

 
 
(b)
liens for current crew wages and salvage;

 
 
(c)
liens imposed by any governmental authority for taxes, assessments or charges
not yet due (after giving effect to any applicable grace period) or which are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the relevant
Obligor in accordance with generally accepted accounting principles;

 
14

--------------------------------------------------------------------------------


 
 
(d)
liens securing claims which are completely covered by insurance and the
deductible applicable thereto, so long as there has not been any action by the
lienholder to enforce such lien;

 
 
(e)
liens arising from the supply of goods and/or services to any Ship in the
ordinary course of business, so long as such obligations are not overdue for
more than sixty (60) days or are being contested in good faith by appropriate
proceedings and there has not been any action by the lienholder to enforce such
lien;  and

 
 
(f)
liens arising under charters entered into in the ordinary course of business.

 
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.
 
“Preliminary Statements” means the Preliminary Statements following the recital
hereof.
 
“Quotation Day”  means, in relation to any period for which an interest rate is
to be determined, 2 Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one day, the
Quotation Day will be the last of those days).
 
“Reference Banks” means (i) prior to the date following “close of primary
syndication” (as defined in the Mandate Letter) on which all the Lenders subject
to such syndication become party to this Agreement, the principal London office
of the Original Lender, and (ii) on and after the date referred to in the
preceding clause (i), the principal London offices of the Original Lender and
any 2 other Lenders as may be appointed by the Agent from time to time in its
sole discretion in consultation with the Borrower.
 
“Refund Guarantees” means, in relation to a Newbuilding (other than the IHI
Newbuildings), the refund guarantees issued or to be issued by a refund
guarantor from time to time in favor of a Guarantor in respect of the refund
obligations of the relevant shipyard under the Shipbuilding Contract relating to
such Newbuilding, the terms and issuer of which refund guarantees shall be
satisfactory to the Agent.
 
“Relevant Interbank Market”  means the London interbank market.
 
“Relevant Percentage” means, in relation to (a) any Ship that is sold (other
than by transfer to an Additional Guarantor) or becomes a Total Loss, or (b) any
Newbuilding as to which an event described in Clause 7.5(a)(i) shall have
occurred, a fraction (expressed as a percentage, rounded up to the nearest tenth
of a percent) where (i) the numerator is the market value of the relevant Ship
or Newbuilding, and (ii) the denominator is the Security Value of all Ships and
Newbuildings (including the relevant Ship or Newbuilding), in each case
determined in accordance with Clause 21.3 (Valuation Ships
 
15

--------------------------------------------------------------------------------


 
and Newbuildings) on the basis of the most recent valuations delivered pursuant
to Clause 4.1 (Conditions Precedent to Effectiveness), Clause 4.2 (Conditions
Precedent to Utilization) or Clause 21.6 (Provision of valuations and
information).
 
“Repeating Representations” means each of the representations set out in Clauses
18.1 (Status), 18.2 (Binding obligations), 18.3 (Non-conflict with other
obligations), 18.4 (Power and authority). 18.5 (Validity and admissibility in
evidence), 18.6 (Governing law and enforcement), 18.9 (No default), 18.11
(Financial statements) and 18.12 (Pari passuranking).
 
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.
 
“Resignation Letter”  means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).
 
“Scheduled Commitment Reduction Date” means July 31, 2012 and every six (6)
Months thereafter prior to the Termination Date.
 
“Securities and Exchange Commission” shall mean the United States Securities and
Exchange Commission or any other governmental authority of the United States of
America at the time administrating the Securities Act of 1933, as amended, the
Investment Company Act of 1940, as amended, or the Securities Exchange Act of
1934, as amended
 
“Security” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
of any relevant jurisdiction or any other similar recording or notice statute,
and any lease having substantially the same effect as any of the foregoing).
 
“Security Interest Deed” means an amendment and restatement of the Security
Interest Deed dated July 28, 2006 among the Borrower, the Existing Guarantors
and the Original Lender made or to be made among the Borrower, the Guarantors
and the Security Trustee containing, among other things, a charge in respect of
the Collection Account and in substantially the form of Exhibit D.
 
“Security Period”  means the period starting on the Effective Date of this
Agreement and ending on the date on which the Agent is satisfied that all
amounts outstanding under the Finance Documents have been irrevocably paid and
discharged in full (both dates inclusive).
 
“Security Trustee” has the meaning specified in the recital hereto, and shall
include any successor thereto.
 
“Security Value” means, in respect of any relevant date, the aggregate amount of
(a) the market value of all Newbuildings which have not been delivered, where
the relevant Shipbuilding Contract and (except in relation to the IHI
Newbuildings) Refund Guarantees for each such Newbuilding is then subject to an
Assignment of Shipbuilding Contract and Refund Guarantee, and (b) the market
value of all Ships then subject to a Mortgage and which have not
 
16

--------------------------------------------------------------------------------


become the subject of a Total Loss, determined in accordance with Clause 21.3
(Valuation of Ship and Newbuildings) on the basis of the most recent valuations
delivered pursuant to Clause 4.1 (Conditions Precedent to Effectiveness), Clause
4.2 (Conditions Precedent to Utilization) or Clause 21.6 (Provision of
valuations and information), as the case may be.
 
“Selection Notice”  means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause9 (Interest Periods).
 
“Servicing Bank”  means the Agent or the Security Trustee.
 
“Ships”  means collectively, the Existing Ships and all Additional Ships.
 
“Shipbuilding Contract” means, in relation to a Newbuilding, the shipbuilding
contract made or to be made between the shipyard undertaking to build such
Newbuilding and a Guarantor, as buyer, providing for the purchase by such
Guarantor of such Newbuilding.
 
“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such person, (b) the present fair saleable value of the assets of such person is
not less than the amount that will be required to pay the probable liability of
such person on its debts as they become absolute and matured, (c) such person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such person’s ability to pay as such debts and liabilities
mature and (d) such person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
“Specified Time”  means a time determined in accordance with Schedule 10
(Timetables).
 
“Subsidiary” of any person means any corporation, limited liability company,
partnership, joint venture, trust or estate or other entity of which (or in
which) more than 50% of (a) the voting stock or membership interests of such
corporation or company, (b) the interest in the capital or profits of such
partnership or joint venture or (c) the beneficial interest in such trust or
estate is at the time directly or indirectly owned or controlled by such person,
by such person and one or more of its other Subsidiaries or by one or more of
such person’s other Subsidiaries.
 
“Swap Bank” means:
 
 
(a)
the Original Swap Bank; and

 
 
(b)
any Lender which has become a New Swap Bank in accordance with Clause 29
(Changes to Swap Banks).

 
“Swap Bank Accession Letter” means a document in the form set out in Schedule 13
(Form of Swap Bank Accession Agreement) or in any other form agreed between the
Borrower, the Agent and the Original Swap Bank.
 
17

--------------------------------------------------------------------------------


“Swap Counterparty”  means, at any relevant time and in relation to a continuing
Designated Transaction, the Swap Bank which is a party to that Designated
Transaction.
 
“Swap Exposure”  means, as at any relevant date and in relation to a Swap
Counterparty, the amount certified by the Swap Counterparty to the Agent to be
the aggregate net amount in Dollars which would be payable by the Borrower to
the Swap Counterparty under (and calculated in accordance with) section 6(e)
(Payments on Early Termination) of the Master Agreement entered into by the Swap
Counterparty with the Borrower if an Early Termination Date had occurred on the
relevant date in relation to all continuing Designated Transactions entered into
between the Borrower and the Swap Counterparty.
 
“Tangible Fixed Assets”  means, in respect of an Accounting Period, the value
(less depreciation computed in accordance with GAAP) on a consolidated basis of
all tangible fixed assets of the Group as stated in the then most recent
Accounting Information;  provided that, for the purposes of determining
compliance with the covenants set forth in Clause 20 (Financial Covenants), the
amount of Tangible Fixed Assets attributable to the Ships shall be equal to the
aggregate market value of the Ships and the Newbuildings (as determined in
accordance with Clause 21.3 (Valuation of Ships and Newbuildings) on the basis
of the most recent valuations delivered pursuant to Clause 4.1 (Conditions
Precedent to Effectiveness), Clause 4.2 (Conditions Precedent to Utilization) or
Clause 21.6 (Provision of Valuations and Information), as the case may be,
rather than the value of the Ships as stated in the then most recent Accounting
Information.
 
“Target Newbuildings”  means, collectively, the newbuildings described in Part
III of Schedule 12 (Details of Existing Ships, Newbuildings and Approved
Charters).
 
“Tax”  means any tax, levy, impost, duty or other charge, assessment or
withholding of a similar nature and all liabilities in respect thereof
(including any penalty or interest payable in connection with any failure to pay
or any delay in paying any of the same).
 
“Termination Date”  means July 31, 2017.
 
“Total Assets”  means, in respect of an Accounting Period, the aggregate of
Current Assets and Tangible Fixed Assets.
 
“Total Commitments”  means the aggregate of the Commitments, being
$1,600,000,000 at the date of this Agreement.
 
“Total Loss”  means, in relation to any Ship (other than a Newbuilding):
 
 
(a)
actual, constructive, compromised, agreed or arranged total loss of that Ship;

 
 
(b)
any expropriation, confiscation, requisition or acquisition of that Ship,
whether for full consideration, a consideration less than its proper value, a
nominal consideration or without any consideration, which is effected by any
government or official authority or by any person or persons claiming to be or
to represent a government or official authority (excluding a requisition for
hire for a fixed period not exceeding 90 days without any right to an extension)
unless it is within 30 days redelivered to the full control of the Guarantor
which owns that Ship; and

 
 
(c)
any arrest, capture, seizure or detention of that Ship (including any hijacking
or theft) unless it is within 30 days redelivered to the full control of the
Guarantor which owns that Ship.

 
18

--------------------------------------------------------------------------------


 
“Total Loss Date”  means, in relation to the Total Loss of any Ship (other than
a Newbuilding):
 
 
(a)
in the case of an actual loss of that Ship, at noon Greenwich Mean Time on the
date on which it occurred or, if that is unknown, the date when that Ship was
last heard of;

 
 
(b)
in the case of a constructive, compromised, agreed or arranged total loss of
that Ship, the earlier of:

 
 
(i)
at noon Greenwich Mean Time on the date on which a notice of abandonment is
given to the insurers; and

 
 
(ii)
at noon Greenwich Mean Time on the date of any compromise, arrangement or
agreement made by or on behalf of the Guarantor which owns that Ship with that
Ship’s insurers in which the insurers agree to treat that Ship as a total loss;
and

 
 
(c)
in the case of any other type of total loss, at noon Greenwich Mean Time on the
date (or the most likely date) on which it appears to the Agent, acting
reasonably, that the event constituting the total loss occurred.

 
“Transaction”  has the meaning given in each Master Agreement.
 
“Transfer Certificate”  means a certificate in the form set out in Schedule 5
(Form of Transfer Certificate) or any other form agreed between the Agent and
the Borrower.
 
“Transfer Date”  means, in relation to a transfer, the later of:
 
 
(a)
the proposed Transfer Date specified in the Transfer Certificate; and

 
 
(b)
the date on which the Agent executes the Transfer Certificate.

 
“Trust Property”  means:
 
 
(a)
all Security and other rights granted to, or held or exercisable by, the
Security Trustee under or by virtue of the Finance Documents, except rights
intended for the sole benefit or protection of the Security Trustee;

 
 
(b)
all moneys or other assets which are received or recovered by or on behalf of
the Security Trustee under or by virtue of any Security or right covered by
paragraph (a) above, including any moneys or other assets which are received or
recovered by it as a result of the enforcement or exercise by it of such a
Security or right; and

 
 
(c)
all moneys or other assets which may accrue in respect of, or be derived from,
any moneys or other assets covered by paragraph (b) above,

 
except any moneys or other assets which the Security Trustee has transferred to
the Agent or (being entitled to do so) has retained in accordance with the
provisions of Clause 30 (Role of the Servicing Banks, the Arranger and the
Bookrunner).
 
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
19

--------------------------------------------------------------------------------


“Unpaid Sum”  means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
 
“Utilization”  means a utilization of the Facility.
 
“Utilization Date”  means the date of a Utilization, being the date on which the
relevant Loan is to be made.
 
“Utilization Request”  means a notice substantially in the form set out in Part
I of Schedule 3 (Requests).
 
“Wholly-Owned Subsidiary” of any person means any corporation, limited liability
company, partnership, joint venture, trust or estate or other entity of which
100% of (a) the voting stock or membership interests of such corporation or
company, (b) the interest in the capital or profits of such partnership or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such person, by such person and
one or more of its other Wholly-Owned Subsidiaries or by one or more of such
person’s other Wholly-Owned Subsidiaries.
 
1.2
Construction

 
(a)
Unless a contrary indication appears, any reference in this Agreement to:

 
 
(i)
any “FinanceParty”, any “Obligor” or any other “person” shall be construed so as
to include its successors in title, permitted assigns and permitted transferees;

 
 
(ii)
“assets” includes present and future properties, revenues and rights of every
description;

 
 
(iii)
a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, restated or
novated;

 
 
(iv)
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 
 
(v)
a “person” includes an individual, partnership, corporation (including a
business trust), joint stock company, limited liability company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof;

 
 
(vi)
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organization;

 
 
(vii)
a provision of law is a reference to that provision as amended or re-enacted;
and

 
20

--------------------------------------------------------------------------------


 
(viii)
a time of day is a reference to London time.

 
(b)
Section, Clause, Schedule and Exhibit headings are for ease of reference only
and are not to be used for the purposes of construction or interpretation of the
Finance Documents.

 
(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under, or in connection with, any Finance Document has
the same meaning in that Finance Document or notice as in this Agreement.

 
(d)
When used in this Agreement, (i) the words “herein”, “hereof” and “hereunder”
and words of similar import shall refer to this Agreement as a whole and not to
any provision of this Agreement, and the words “Section”, “Clause”, “Schedule”
and “Exhibit” shall refer to Sections and Clauses of, and Schedules and Exhibits
to, this Agreement unless otherwise specified and (ii) whenever the context so
requires, the neuter gender includes the masculine or feminine, the masculine
gender includes the feminine, and the singular number includes the plural, and
vice versa.

 
(e)
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.

 
(f)
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 
(g)
A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
remedied or waived.

 
1.3
Third party rights

 
The agreements of each Finance Party under this Agreement are made solely for
the benefit of the Borrower and may not be relied upon or enforced by any other
person.
 
21

--------------------------------------------------------------------------------


 
SECTION 2
 
THE FACILITY
 
2
THE FACILITY

 
2.1
The Facility

 
Subject to the terms of this Agreement, the Lenders shall make available to the
Borrower a Dollar revolving credit facility in an aggregate amount equal to the
Total Commitments.
 
2.2
Finance Parties’ rights and obligations

 
(a)
The obligations of each Finance Party under the Finance Documents and under the
Master Agreements are several.  Failure by a Finance Party to perform its
obligations under the Finance Documents or under any Master Agreement does not
affect the obligations of any other Party under the Finance Documents or under
any other Master Agreement.  No Finance Party is responsible for the obligations
of any other Finance Party under the Finance Documents and under the Master
Agreements.

 
(b)
The rights of each Finance Party under or in connection with the Finance
Documents and the Master Agreements are separate and independent rights and any
debt arising under the Finance Documents or any Master Agreement to a Finance
Party from an Obligor shall be a separate and independent debt.

 
(c)
A Finance Party may separately sue for any Unpaid Amount due to it.

 
(d)
Except as provided in paragraph (c) above, no Finance Party may commence
proceedings against any Obligor in connection with a Finance Document without
the prior consent of the Majority Lenders.

 
3
PURPOSE

 
3.1
Purpose

 
(a)
Effective as of the Effective Date, each “Advance” then outstanding under the
Original Credit Agreement  shall automatically be deemed a Loan made hereunder.

 
(b)
As of the date hereof, an aggregate amount of $527,839,098.96 is outstanding
under the Original Credit Agreement (as set forth in Schedule 15 (Advances under
Original Credit Agreement), of which:

 
 
(i)
an aggregate amount of $63,672,598.96 has been borrowed to finance Newbuilding
Predelivery Costs in relation to the IHI Newbuildings;

 
 
(ii)
an aggregate amount of $27,622,500.00 has been borrowed for working capital
purposes; and

 
 
(iii)
an aggregate amount of $436,544,000.00 has been borrowed to finance Existing
Ships.

 
It is understood that further “Advances” may be made under the Original Credit
Agreement after the date hereof and prior to the Effective Date.
 
22

--------------------------------------------------------------------------------




(c)
The Borrower shall apply all amounts borrowed by it under the Facility
(including the amounts described in paragraph (a) above) as follows:

 
 
(i)
to assist a Guarantor to finance Newbuilding Predelivery Costs in relation to
the IHI Newbuildings up to an aggregate principal amount of $116,433,000;

 
 
(ii)
to assist a Guarantor to finance Newbuilding Predelivery Costs in relation to
the Target Newbuildings up to an aggregate principal amount of $947,855,401;

 
 
(iii)
for working capital purposes up to an aggregate principal amount of $20,000,000
at any time; and

 
 
(iv)
Up to the balance of the Total Commitments, after deducting the aggregate
principal amount of all Loans outstanding as of the date of any relevant
Utilization Request, to assist a Guarantor to finance Newbuilding Predelivery
Costs in relation to any newbuilding for which an option is declared under the
Option Agreement or Additional Newbuilding and/or the purchase price of an
Additional Ship under the relevant Memorandum of Agreement or Shipbuilding
Contract.

 
3.2
Additional Ships and Additional Newbuildings

 
(a)
Where the Borrower wishes to borrow a Loan to finance the purchase price of a
ship by a Guarantor, the Borrower shall notify the Agent (i) the name of such
ship (ii) the general description and deadweight tonnage (which shall be between
25,000 and 85,000 deadweight tons), (iii) the age of such ship (which shall not
be greater than ten years at the time of delivery to such Guarantor), (iv) the
identity of the current owner, (v) the identity of the Guarantor, (vi) the
purchase price of such ship paid or to be paid by such Guarantor, and (vii) such
further information as the Agent may require.

 
(b)
Where the Borrower wishes to borrow a Loan to finance Newbuilding Predelivery
Costs to be incurred by a Guarantor for a newbuilding other than an IHI
Newbuilding, a Target Newbuilding or a newbuilding for which an option is
declared pursuant to the Option Agreement, the Borrower shall notify the Agent
(i) the general description and deadweight tonnage of the relevant dry bulk
carrier to be built (which shall be between 25,000 and 85,000 deadweight tons),
(ii) the identity of the shipyard, (iii) the identity of the Guarantor, (iv) the
purchase price to be paid by such Guarantor in respect of such dry bulk carrier
to be built, (v) the identity of any shipyard’s refund guarantor, and (vi) such
further information as the Agent may reasonably require.

 
(c)
If available, the Borrower shall also provide the Agent with a true and complete
copy of the relevant Memorandum of Agreement for any such ship, or the relevant
Shipbuilding Contract and any Refund Guarantee for any such newbuilding.

 
(d)
Where the relevant ship or newbuilding is not an IHI Newbuilding, Target
Newbuilding or a newbuilding for which an option is declared pursuant to the
Option Agreement, the Agent shall, as soon as reasonably practical, notify the
Borrower of the Majority Lenders’ acceptance or rejection of such ship or
newbuilding for the purposes of a Loan, which acceptance or rejection shall be
in the absolute discretion of the Majority Lenders.

 
23

--------------------------------------------------------------------------------


 
3.3
Monitoring

 
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 
4
CONDITIONS OF EFFECTIVENESS AND UTILIZATION

 
4.1
Conditions precedent to Effectiveness

 
The amendment and restatement of the Original Credit Agreement pursuant hereto
shall become effective on and as of the first date (the “Effective Date”) not
later than [l], 2007 on which the Agent has received all of the documents and
other evidence listed in Part I of Schedule 2 (Conditions Precedent) in form and
substance satisfactory to the Agent.  The Agent shall notify the Borrower and
the Lenders promptly upon being so satisfied, and the Borrower may not deliver a
Utilization Request unless and until the Agent has so notified the Borrower.
 
4.2
Conditions precedent to Utilization

 
The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the proposed Utilization Date and before the Loan is made
available:
 
(a)
if such Loan is to finance either (i) the initial Loan in respect of Newbuilding
Predelivery Costs relating to a Newbuilding other than an IHI Newbuilding or a
Target Newbuilding, or (ii) the purchase price of an Additional Ship, the Agent
has received all of the documents and other evidence listed in Part II of
Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Agent;

 
(b)
unless Clause 4.2(a) shall apply, the Agent shall have obtained, at the
Borrower’s expense, a valuation of each Ship including each Newbuilding not
earlier than 3 days before the relevant Utilization Date from an Approved Broker
(which for purposes of this Clause 4.2(b) may, at the Agent’s option, be
obtained from any internet-based service of such Approved Broker from time to
time, including the shipvalue.net website of H. Clarkson & Co. Ltd.) confirming
that the amount of the Loan(s) proposed to be borrowed on the relevant
Utilization Date shall not exceed 75% of the Security Value indicated by such
valuations;

 
(c)
no Default is continuing or would result from the proposed Loan;

 
(d)
the Repeating Representations to be made by the Obligors in this Agreement are
true in all material respects;

 
(e)
the amount of such proposed Loan shall be an amount which conforms to the
applicable provisions of Clause 5.3 (Currency and amount); and

 
(f)
the Agent has received a certificate of an officer of the Borrower, dated as of
the proposed Utilization Date (the statements made in such certificate shall be
true on and as of such Utilization Date), certifying as to (A) the absence of
any amendments to the articles of incorporation and by-laws, or certificate of
formation and limited liability company agreement of each Obligor previously
certified to the Agent pursuant to Clauses 4.1 or 4.2(a), (B) the due
incorporation or formation, as the case may be, and good standing of each
Obligor, as a corporation or limited liability company formed under the laws of
the Republic of The Marshall Islands and the absence of any proceeding for the
dissolution or liquidation of such Obligor, (C) that the Repeating
Representations are true in all material respects and (D) the absence of any
event occurring and continuing, or resulting from the making of the relevant
Loan that constitutes a Default.

 
24

--------------------------------------------------------------------------------


 
4.3
Maximum number of Loans

 
(a)
The Borrower may not deliver a Utilization Request if, as a result of the
proposed Utilization, ten (10) or more Loans would be outstanding.

 
(b)
The Borrower may not request that a Loan be divided if, as a result of the
proposed division, ten (10) or more Loans would be outstanding.

 
 
25

--------------------------------------------------------------------------------


 
SECTION 3
 
UTILIZATION
 
5
UTILIZATION

 
5.1
Delivery of a Utilization Request

 
The Borrower may utilize the Facility by delivery to the Agent of a duly
completed Utilization Request not later than the Specified Time.
 
5.2
Completion of a Utilization Request

 
(a)
Each Utilization Request is irrevocable and will not be regarded as having been
duly completed unless:

 
 
(i)
the proposed Utilization Date is a Business Day within the Availability Period;

 
 
(ii)
the currency and amount of the Utilization comply with Clause 5.3 (Currency and
amount);

 
 
(iii)
the proposed Interest Period complies with Clause 9 (Interest Periods;); and

 
 
(iv)
it specifies the purpose of the proposed Loan (i.e. for Newbuilding Predelivery
Costs, working capital or an Additional Ship) and, except in relation to a Loan
for working capital, specifies the relevant Newbuilding or Additional Ship.

 
(b)
Only one (1) Loan may be requested in each Utilization Request.

 
5.3
Currency and amount

 
(a)
The currency specified in a Utilization Request must be Dollars.

 
(b)
The amount of the proposed Loan must be an amount which is not more than the
Available Facility and which is a minimum of $10,000,000 or, if less, the
Available Facility;  provided, however, a Loan to finance Newbuilding
Predelivery Costs or an Additional Ship may be an amount which is a minimum of
$100,000.

 
(c)
The amount of the proposed Loan shall be an amount which, together with the
aggregate amount of all outstanding Loans, shall not exceed seventy-five percent
(75%) of the Security Value as of the Utilization Date.

 
(d)
The amount of any proposed Loan to finance Newbuilding Predelivery Costs in
relation to IHI Newbuildings shall be an amount which, together with the
aggregate amount of all outstanding Loans made for such purpose, shall not
exceed $116,433,000.

 
(e)
The amount of any proposed Loan to finance Newbuilding Predelivery Costs in
relation to Target Newbuildings shall be an amount which, together with the
aggregate amount of outstanding Loans made for such purpose, shall not exceed
$947,855,401.

 
(f)
The amount of any proposed Loan for working capital purposes shall be an amount
which, together with the aggregate amount of all outstanding Loans made for such
purpose, shall not exceed $20,000,000.

 
26

--------------------------------------------------------------------------------


 
5.4
Lenders’ participation

 
(a)
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilization Date through
its Facility Office.

 
(b)
The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately before making the Loan.

 
(c)
The Agent shall notify each Lender of the amount of each Loan and the amount of
its participation in that Loan by the Specified Time.

 
5.5           Notes
 
(a)
The Borrower’s obligation to pay the principal of, and interest on, the Loans
made by each Lender shall, if requested by such Lender, be evidenced by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit A with blanks appropriately completed in conformity herewith
(each, a “Note”).

 
(b)
Each Note shall (i) be executed by the Borrower, (ii) be payable to the order of
such Lender and be dated the Effective Date (or, in the case of Notes issued
after the Effective Date, be dated the date of issuance thereof), (iii) be in a
stated principal amount equal to the Commitment of such Lender on the date of
issuance thereof, (iv) mature on the Termination Date, (v) bear interest as
provided in Clause 8 (Costs of Utilization), (vi) be subject to voluntary
prepayment and mandatory repayment as provided in Section 4 (Reduction,
Repayment, Prepayment and Cancellation) and (vii) be entitled to the benefits of
this Agreement and the other Finance Documents.

 
(c)
Each Lender will note on its internal records the amount of each Loan made by it
and each payment in respect thereof and will, prior to any transfer of its Note,
endorse on the reverse side thereof the outstanding principal amount of Loans
evidenced thereby.  Failure to make any such notation or any error in any such
notation or endorsement shall not affect the Borrower’s obligations in respect
of such Loans.

 
(d)
Notwithstanding anything to the contrary contained above in this Clause 5.5 or
elsewhere in this Agreement, a Note shall be delivered only to Lenders that at
any time specifically request the delivery of such Notes.  No failure of any
Lender to request or obtain a Note evidencing its Loans to the Borrower shall
affect or in any manner impair the obligations of the Borrower to pay the Loans
(and all related obligations) incurred by the Borrower that would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the security or guaranties therefor provided
pursuant to the Finance Documents.  Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding paragraph (c).  At any time
(including, without limitation, to replace any Note that has been destroyed or
lost) when any Lender requests the delivery of a Note to evidence its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount provided that, in the case of a substitute or replacement
Note, the Borrower shall have received from such requesting Lender (i) an
affidavit of loss or destruction and (ii) a customary lost/destroyed Note
indemnity, in each case in form and substance reasonably acceptable to the
Borrower and such requesting Lender, and duly executed by such requesting
Lender.

 
27

--------------------------------------------------------------------------------


 
(e)
On the Effective Date or as soon thereafter as practicable, the Original Lender
shall surrender any promissory note made by the Borrower to the Original
Lender;  provided the Original Lender may request a Note in accordance with the
preceding provisions of this Clause 5.5 (Notes).

 
 
28

--------------------------------------------------------------------------------


SECTION 4
 
REDUCTION, REPAYMENT, PREPAYMENT AND CANCELLATION
 
6
REDUCTION AND REPAYMENT

 
6.1
Reduction of Total Commitments

 
The Total Commitments shall be reduced and cancelled by an amount of $75,000,000
on each Scheduled Commitment Reduction Date, and shall be reduced to zero and
cancelled on the Termination Date.
 
6.2
Repayment of Loans

 
(a)
On any day on which the aggregate amount of the Loans exceeds the aggregate
amount of the Total Commitments, the Borrower shall repay the Loans in an amount
equal to such excess.

 
(b)
Concurrently with the delivery of a Newbuilding by the relevant shipyard to the
relevant Guarantor in accordance with the relevant Shipbuilding Contract, the
Borrower shall repay in full all outstanding Loans made to finance Newbuilding
Predelivery Costs relating to such Newbuilding (which repayment may be made from
the proceeds of a Loan for an Additional Ship).

 
6.3
Termination Date

 
On the Termination Date, the Borrower shall additionally pay to the Agent for
the account of the Finance Parties all other sums then accrued and owing under
the Finance Documents.
 
7
PREPAYMENT AND CANCELLATION

 
7.1
Illegality

 
If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan:
 
(a)
that Lender shall promptly notify the Agent upon becoming aware of that event;

 
(b)
upon the Agent notifying the Borrower, the Commitment of that Lender will be
immediately cancelled; and

 
(c)
the Borrower shall repay that Lender’s participation in the Loans on the last
day of the Interest Period for each Loan occurring after the Agent has notified
the Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the day following the date on
which the notice was given by the Lender to the Agent or, if later, the last day
of any applicable grace period permitted by law).

 
7.2
Change of Control

 
If a Change of Control occurs:
 
(a)
the Borrower shall promptly notify the Agent upon becoming aware of that event;

 
29

--------------------------------------------------------------------------------


 
(b)
a Lender shall not be obliged to fund a Utilization;  and

 
(c)
if the Majority Lenders so require, the Agent shall, by not less than 5 days’
notice to the Borrower, cancel the Facility and declare all outstanding Loans,
together with accrued interest, and all other amounts accrued under the Finance
Documents immediately due and payable, whereupon the Total Commitments shall be
cancelled and all such outstanding amounts will become immediately due and
payable.

 
7.3
Voluntary cancellation

 
The Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of $5,000,000) of the Available
Facility.  Any cancellation under this Clause 7.3 shall reduce the Commitments
of the Lenders rateably.
 
7.4
Voluntary prepayment of Loans

 
The Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of any Loan (but, if in part, being an amount that reduces the
amount of the Loan by a minimum amount of $5,000,000).
 
7.5
Mandatory prepayment

 
(a)
In addition to, and without limitation of, the provisions of Clause 21 (Security
Cover):

 
 
(i)
if (A) any Shipbuilding Contract or any Refund Guarantee is sold, transferred
(other than by transfer to an Additional Guarantor), novated, cancelled,
terminated, rescinded or suspended or otherwise ceases to remain in force for
any reason, (B) any Shipbuilding Contract is amended or varied without the prior
written consent of the Majority Lenders except for any such amendment or
variation as is permitted by this Agreement or any other relevant Finance
Document, (C) a notice of cancellation and/or rescission is given by any
Guarantor in respect of any Shipbuilding Contract or any Guarantor shall default
in the performance of any of its obligations under any Shipbuilding Contract, or
(D) any Ship has not for any reason been delivered to, and accepted by, the
relevant Guarantor under the relevant Shipbuilding Contract by the date
specified in Article VIII.3 of the relevant Shipbuilding Contract (being the
date falling 210 days after the date specified as the “Delivery Date” under
Article VII.1 of the relevant Shipbuilding Contract (but ignoring any
permissible delays)); or

 
 
(ii)
if a Ship is sold;  or

 
 
(iii)
a Ship becomes a Total Loss,

 
the Borrower shall repay the Loans in an amount equal to the Relevant Percentage
of the Loans outstanding immediately prior to such event.
 
(b)
Such repayment shall be made:

 
 
(i)
in the case of the occurrence of any event described in Clause 7.5(a)(i), on
demand of the Agent;

 
30

--------------------------------------------------------------------------------


 
 
(ii)
in the case of a sale of a Ship, on or before the date on which the sale is
completed; and

 
 
(iii)
in the case of a Total Loss of a Ship, on the earlier of the date falling 150
days after the Total Loss Date and the date of receipt by the Security Trustee
of the proceeds of insurance relating to such Total Loss.

 
7.6
Right of repayment and cancellation in relation to a single Lender

 
(a)
If:

 
 
(i)
any sum payable to any Lender by an Obligor is required to be increased under
Clause 12.1 (Gross-up for Taxes); or

 
 
(ii)
any Lender claims indemnification from the Borrower under Clause 12.2 (Tax
Indemnity) or Clause 13.1 (Increased costs);

 
the Borrower may, so long as the circumstance giving rise to the requirement or
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans.
 
(b)
On receipt of a notice referred to in paragraph (a) above, the Commitment of
that Lender shall immediately be reduced to zero.

 
(c)
On the last day of each Interest Period which ends after the Borrower has given
notice under paragraph (a) above (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that Lender’s participation
in that Loan.

 
7.7
Restrictions

 
(a)
Any notice of cancellation or prepayment given by any Party under this Clause 7
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 
(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and all other sums payable under the terms of this
Agreement (including any sums pursuant to Clause 14.2 (Other Indemnities)) but
otherwise without premium or penalty.

 
(c)
Unless a contrary indication appears in this Agreement, any part of the Facility
which is repaid or prepaid may be reborrowed in accordance with the terms of
this Agreement.

 
(d)
The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 
(e)
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 
(f)
If the Agent receives a notice under this Clause 7 it shall promptly forward a
copy of that notice to either the Borrower or the affected Lender, as
appropriate.

 
31

--------------------------------------------------------------------------------


 
7.8
Replacement of Lender

 
(a)
If any event described in paragraphs (i) or (ii) of Clause 7.6(a) (Right of
repayment and cancellation in relation to a single Lender) shall occur, the
Borrower may, as an alternative to exercising its rights under Clause 7.6, on 15
Business Days’ prior written notice to the Agent and the relevant Lender,
replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to Clause 27 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement to another Lender or other bank,
financial institution, trust, fund or other entity (a “Replacement Lender”)
selected by the Borrower, and which is acceptable to the Agent (acting
reasonably), which confirms its willingness to assume and does assume all the
obligations of the transferring Lender’s participations on the same basis as the
transferring Lender, for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Utilizations and all accrued interest, Break
Costs and other amounts payable in relation thereto under the Finance Documents.

 
(b)
The replacement of a Lender pursuant to this Clause 7.8 shall be subject to the
following:

 
 
(i)
the Borrower shall have no rights to replace the Agent or the Security Trustee;

 
 
(ii)
neither the Agent nor any Lender shall have any obligation to the Borrower to
find a Replacement Lender; and

 
 
(iii)
in no event shall the Lender replaced under this Clause 7.8 be required to pay
or surrender to the Replacement Lender any of the fees received by such Lender
pursuant to the Finance Documents.

 
7.9
Unwinding of Designated Transactions

 
On or prior to any repayment or prepayment of a Loan under this Clause 7 or any
other provision of this Agreement, the Borrower shall wholly or partially
reverse, offset, unwind or otherwise terminate one or more of the continuing
Designated Transactions which are interest rate swap transactions relating to
the Loans so that the notional principal amount of the continuing Designated
Transactions which are interest rate swap transactions relating to the Loans
thereafter remaining does not and will not in the future (taking into account
the scheduled amortization) exceed the amount of the Loans as reducing from time
to time thereafter pursuant to Clause 6 (Reduction and Repayment).
 
32

--------------------------------------------------------------------------------


SECTION 5
 
COSTS OF UTILIZATION
 
8
INTEREST

 
8.1
Calculation of interest

 
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of:
 
(a)
the Margin;

 
(b)
LIBOR; and

 
(c)
the Mandatory Cost, if any.

 
8.2
Payment of interest

 
The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period (and, if the Interest Period is longer than 3 Months, on the
dates falling at 3 monthly intervals after the first day of the Interest
Period).
 
8.3
Default interest

 
(a)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the Unpaid Sum from the due date up to
the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is two percent (2.0%) higher than the rate which
would have been payable if the Unpaid Sum had, during the period of non-payment,
constituted a Loan in the currency of the Unpaid Sum for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably).  Any
interest accruing under this Clause 8.3 shall be immediately payable by the
Obligor on demand by the Agent.

 
(b)
If an Unpaid Sum consists of all or part of a Loan which became due on a day
which was not the last day of an Interest Period relating to the relevant Loan:

 
 
(i)
the first Interest Period for that Unpaid Sum shall have a duration equal to the
unexpired portion of the current Interest Period relating to the relevant Loan;
and

 
 
(ii)
the rate of interest applying to that Unpaid Sum during that first Interest
Period shall be two percent (2.0%) higher than the rate which would have applied
if that Unpaid  Sum had not become due.

 
(c)
To the extent permitted by applicable law, default interest (if unpaid) arising
on an Unpaid Sum will be compounded with the Unpaid Sum at the end of each
Interest Period applicable to that Unpaid Sum but will remain immediately due
and payable.

 
8.4
Advance Ratio

 
The Agent shall calculate in relation to each Accounting Period the ratio
(expressed as a percentage) (the “Advance Ratio”) of (i) the aggregate amount of
Loans outstanding on the first day of such Accounting Period, to (ii) the
Security Value on the first day of such Accounting Period, determined on the
basis
 
33

--------------------------------------------------------------------------------


 
of valuations delivered to the Agent pursuant to Clause 21.6 (Provision of
Valuations and Information) not more than twenty-one (21) days prior to the
first day of such Accounting Period;  provided, however, if valuations are not
timely delivered for such purpose, then the Security Value for such Accounting
Period shall be deemed to be $1.00; and provided further, however, that the
Advance Ratio for the Accounting Period in which the Effective Date falls shall
be calculated on the basis of the aggregate amount of Loans outstanding on the
Effective Date and the valuations delivered pursuant to Part I of Schedule 2
(Conditions Precedent).
 
8.5
Application to Master Agreements

 
For the avoidance of doubt, Clause 8.3 (Default Interest) does not apply to any
amount payable under a Master Agreement in respect of any continuing Designated
Transaction as to which section 2(e) (Default Interest; Other Amounts) of that
Master Agreement shall apply.
 
8.6
Notification of rates of interest

 
The Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.
 
9
INTEREST PERIODS

 
9.1
Selection of Interest Periods

 
(a)
The Borrower may select an Interest Period for a Loan in the Utilization Request
for that Loan or (if that Loan has already been borrowed) in a Selection Notice;
provided, however, with respect to each “Advance” deemed a Loan in accordance
with Clause 3.1(a) (Purpose), the initial Interest Period for such Loan shall be
the “Interest Period” in effect under the Original Credit Agreement prior to the
Effective Date until the end of such Interest Period.

 
(b)
Each Selection Notice for a Loan is irrevocable and must be delivered to the
Agent by the Borrower not later than the Specified Time.

 
(c)
If the Borrower fails to deliver a Selection Notice to the Agent in accordance
with paragraph (b) above, the relevant Interest Period will be 3 Months.

 
(d)
Subject to this Clause 9, the Borrower may select an Interest Period of 3 or 6
Months or any other period agreed between the Borrower and the Agent.  In
addition the Borrower may select an Interest Period of a period of less than 3
Months if such period ends on a Scheduled Commitment Reduction Date or the
Termination Date or the last day of any Interest Period then subsisting for
another Loan.

 
(e)
The Borrower may not select any Interest Period for a Loan that ends after (i)
any Scheduled Commitment Reduction Date, unless the aggregate amount of
outstanding Loans which have Interest Periods which end or are deemed to end
after such Scheduled Commitment Reduction Date will not exceed the aggregate
amount of the Total Commitments on such Scheduled Commitment Reduction Date, or
(ii) the Termination Date.

 
(f)
Each Interest Period for a Loan shall start on the Utilization Date or (if
already made) on the last day of its preceding Interest Period.

 
34

--------------------------------------------------------------------------------


 
9.2
Non-Business Days

 
Except as otherwise provided in this Agreement, if an Interest Period would
otherwise end on a day which is not a Business Day, that Interest Period will
instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not).
 
9.3
Consolidation and division of Loans

 
(a)
Subject to paragraph (b) below, if two (2) or more Interest Periods:

 
 
(i)
relate to Loans; and

 
 
(ii)
end on the same date,

 
those Loans will, unless the Borrower specifies to the contrary in the Selection
Notice for the next Interest Period, be consolidated into, and treated as, a
single Loan on the last day of that Interest Period.
 
(b)
Subject to Clause 4.3 (Maximum number of Loans) and Clause 5.3 (Currency and
amount), if the Borrower requests in a Selection Notice that a Loan be divided
into two (2) or more Loans, that Loan will, on the last day of its Interest
Period, be so divided into the amounts specified in that Selection Notice, being
an aggregate amount equal to the amount of the Loan immediately before its
division.

 
10
CHANGES TO THE CALCULATION OF INTEREST

 
10.1
Absence of quotations

 
Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.
 
10.2
Market disruption

 
(a)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the rate per annum which is the sum of:

 
 
(i)
the Margin;

 
 
(ii)
the rate notified to the Agent by that Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its participation in that Loan from whatever source it may reasonably
select; and

 
 
(iii)
the Mandatory Cost, if any, applicable to that Lender’s participation in the
Loan.

 
(b)
In this Agreement “Market Disruption Event” means:

 
 
(i)
at or about noon Greenwich Mean Time on the Quotation Day for the relevant
Interest Period, REUTERS BBA Page LIBOR 01 is not available and none or only one
of the Reference Banks supplies a rate to the Agent to determine LIBOR for the
relevant Interest Period; or

 
35

--------------------------------------------------------------------------------


 
 
(ii)
before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed thirty five percent (35%) of that Loan)
that the cost to it or them of obtaining matching deposits in the Relevant
Interbank Market would be in excess of LIBOR.

 
10.3
Substitute basis of interest

 
(a)
If a Market Disruption Event occurs and the Agent or the Borrower so requires,
the Agent and the Borrower shall enter into negotiations (for a period of not
more than 30 days) with a view to agreeing a substitute basis for determining
the rate of interest.

 
(b)
Any substitute basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

 
10.4
Break Costs

 
(a)
The Borrower shall, within 3 Business Days of demand by a Finance Party, pay to
that Finance Party its Break Costs attributable to all or any part of a Loan or
Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 
(b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 
11
FEES

 
11.1
Commitment fee

 
(a)
The Borrower shall pay to the Agent (for the account of each Lender) a fee
computed at the rate of one quarter of one percent (0.25%) per annum on that
Lender’s Available Commitment for the Availability Period.

 
(b)
The accrued commitment fee is payable on the last day of each successive period
of 3 Months which ends during the Availability Period, on the last day of the
Availability Period and, if cancelled in full, on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.

 
11.2
Arrangement fee

 
The Borrower shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.
 
11.3
Agency fee

 
The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.
 
36

--------------------------------------------------------------------------------


 
SECTION 6
 
ADDITIONAL PAYMENT OBLIGATIONS
 
12
TAX GROSS UP AND INDEMNITIES

 
12.1
Gross Up for Taxes

 
(a)
All payments made by the Borrower or any other Obligor hereunder and under any
Note will be made without setoff, counterclaim or other defense.  Except as
provided in Clause 12.4 (Marshall Islands), all such payments will be made free
and clear of, and without deduction or withholding for, any present or future
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in Clause 12.1(b), any tax imposed on or
measured by the net income or net profits of a Lender pursuant to the laws of
the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision of any such jurisdiction (such taxes being referred to collectively
as “Excluded Taxes”)) and all interest, penalties or similar liabilities with
respect to such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively, as “Non-Excluded
Taxes”).  If any Non-Excluded Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Non-Excluded Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any Note, after withholding or deduction for or on account of
any Non-Excluded Taxes, will not be less than the amount provided for herein or
in such Note.

 
(b)
If any amounts are payable in respect of Non-Excluded Taxes pursuant to Clause
12.1(a), the Borrower agrees to reimburse each Lender, upon the written request
of such Lender, for taxes imposed on or measured by the net income or net
profits of such Lender pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located arising as a result of the payment of such Non-Excluded Taxes by the
Borrower to such Lender and for any withholding of taxes as such Lender shall
determine are payable by, or withheld from, such Lender, in respect of such
amounts so paid to or on behalf of such Lender pursuant to Clause 12.1(a) and in
respect of any amounts paid to or on behalf of such Lender pursuant to this
Clause 12.1(b).

 
(c)
The Borrower will furnish to the Agent within 45 days after the date the payment
of any Non-Excluded Taxes is due pursuant to applicable law certified copies of
tax receipts evidencing such payment by the Borrower.

 
12.2
Tax Indemnity

 
Each of the Obligors agrees to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any
Non-Excluded Taxes levied or imposed on and paid by such Lender in respect of
the transactions contemplated by the Finance Documents.
 
37

--------------------------------------------------------------------------------


 
12.3
Stamp Taxes

 
Each of the Obligors agrees that it shall pay and hold each Finance Party
harmless from and against any and all present and future stamp, documentary,
transfer, sales and use, value added, excise and other similar taxes with
respect to the Finance Documents or the transactions contemplated thereby and
save each Finance Party harmless from and against any and all costs, losses or
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Finance Party) to pay such taxes.
 
12.4
Marshall Islands Taxation

 
In the event that withholding taxes are imposed under the laws of the Republic
of the Marshall Islands or any other jurisdiction in respect of payments on the
Loan or other amounts due under this Agreement and if certain documentation
provided by certain qualifying Lenders could reduce or eliminate such
withholding taxes under the laws of the Republic of the Marshall Islands or such
other jurisdiction or any treaty to which the Republic of the Marshall Islands
or such other jurisdiction is a party, then, upon request by the Borrower, a
Lender that is entitled to an exemption from, or reduction of, such withholding
taxes shall deliver to the Borrower (with a copy to the Agent), at the time or
times prescribed by applicable law, such properly completed and executed
documentation requested by the Borrower, if any, as will permit such payments to
be made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender's reasonable judgment such completion, execution or delivery would not
materially prejudice the legal position of such Lender.  Notwithstanding the
foregoing, nothing in this Clause 12.4 shall require a Lender to disclose any
confidential information (including, without limitation, its tax returns or its
calculations); provided, however, that information equivalent to that required
by current versions of U.S. IRS Forms W-8 and W-9 shall not be treated as
confidential.
 
12.5
Tax Benefit Reimbursement

 
If the Borrower or any other Obligor pays any additional amount under this
Clause 12 to a Lender and such Lender determines in its sole discretion that it
has actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid (a “Tax Benefit”), such
Lender shall pay to Borrower an amount that the Lender shall, in its sole
discretion, determine is equal to the net benefit, after tax, which was obtained
by the Lender in such year as a consequence of such Tax Benefit; provided,
however, that (i) any Lender may determine, in its sole discretion consistent
with the policies of such Lender, whether to seek a Tax Benefit; (ii) any Taxes
that are imposed on a Lender as a result of a disallowance or reduction
(including through the expiration of any tax credit carryover or carryback of
such Lender that otherwise would not have expired) of any Tax Benefit with
respect to which such Lender has made a payment to the Borrower pursuant to this
Clause 12.5 shall be treated as a Non-Excluded Tax for which the Borrower is
obligated to indemnify such Lender pursuant to this Clause 12 without any
exclusions or defenses; (iii) nothing in this Clause 12.5 shall require the
Lender to disclose any confidential information to the Borrower (including,
without limitation, its tax returns); and (iv) no Lender shall be required to
pay any amounts pursuant to this Clause 12.5 at any time which a Default or
Event of Default is continuing.
 
38

--------------------------------------------------------------------------------


 
13
INCREASED COSTS

 
13.1
Increased costs

 
(a)
Subject to Clause 13.3 (Exceptions), the Borrower shall, within 3 Business Days
of a demand by the Agent, pay for the account of a Finance Party the amount of
any Increased Costs incurred by that Finance Party or any of its Affiliates as a
result of (i) the introduction of or any change in (or in the interpretation or
application of) any law or regulation or (ii) compliance by that Finance Party
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) made after the date of this
Agreement.

 
(b)
In this Agreement, “Increased Costs” means:

 
 
(i)
a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

 
 
(ii)
an additional or increased cost; or

 
 
(iii)
a reduction of any amount receivable under any Finance Document,

 
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
 
13.2
Increased cost claims

 
(a)
A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower.

 
(b)
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 
13.3
Exceptions

 
Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:
 
(a)
attributable to a deduction or withholding required by law to be made by an
Obligor for or on account of Tax from a payment under a Finance Document;

 
(b)
compensated for by Clause 12.2 (Tax Indemnity) (or would have been compensated
for under Clause 12.2 (Tax Indemnity) but was not so compensated solely because
of the exclusions in the definition of Excluded Tax;

 
(c)
compensated for by the payment of the Mandatory Cost; or

 
(d)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 
14
OTHER INDEMNITIES

 
14.1
Currency indemnity

 
(a)
If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 
39

--------------------------------------------------------------------------------


 
 
(i)
making or filing a claim or proof against that Obligor;

 
 
(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
that Obligor shall as an independent obligation, within 3 Business Days of
demand, indemnify each Finance Party to which that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 
(b)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 
14.2
Other indemnities

 
The Borrower shall (or shall procure that an Obligor will), within 3 Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
incurred by that Finance Party as a result of:
 
(a)
the occurrence of any Event of Default;

 
(b)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 32 (Sharing among the Finance Parties);

 
(c)
funding, or making arrangements to fund, its participation in a Loan requested
by the Borrower in a Utilization Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Lender alone); or

 
(d)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

 
In circumstances where a Finance Party receives all or any part of a Loan
otherwise than on the last day of an Interest Period the Borrower shall pay to
such Finance Party in addition to Break Costs an amount equal to the Margin
which would, but for receipt of the relevant part of the Loan, have accrued on
the relevant part of such Loan from the date of such receipt to the earlier of
(i) the end of the then current Interest Period relating thereto, and (ii) the
90th day following the date of such receipt.
 
14.3
Indemnity to the Agent and the Security Trustee

 
The Borrower shall promptly indemnify the Agent and the Security Trustee against
any cost, loss or liability incurred by the Agent or the Security Trustee
(acting reasonably) as a result of:
 
(a)
investigating any event which it reasonably believes is a Default; or

 
(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorized.

 
40

--------------------------------------------------------------------------------


 
14.4
Environmental Indemnity

 
The Borrower shall indemnify each Finance Party on demand against all costs,
expenses, liabilities and losses sustained or incurred as a result of, or in
connection with, Environmental Claims being made against it or otherwise
howsoever arising out of any Environmental Incident.
 
15
MITIGATION BY THE LENDERS

 
15.1
Mitigation

 
(a)
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under, or cancelled pursuant to, any of Clause 7.1
(Illegality), Clause 12 (Tax gross-up and indemnities), Clause13 Increased
Costs) or paragraph 3 of Schedule 4 (Mandatory Cost Formula) including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

 
(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 
15.2
Limitation of liability

 
(a)
The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 15.1 (Mitigation).

 
(b)
A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 
16
COSTS AND EXPENSES

 
16.1
Transaction expenses

 
The Borrower shall promptly on demand pay the Agent, the Security Trustee, the
Arranger and the Bookrunner the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution and syndication of:
 
(a)
this Agreement and any other documents referred to in this Agreement; and

 
(b)
any other Finance Documents executed after the date of this Agreement.

 
16.2
Amendment costs

 
If an Obligor requests an amendment, waiver or consent, the Borrower shall,
within 3 Business Days of demand, reimburse the Agent and the Security Trustee
for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent or the Security Trustee in responding to, evaluating,
negotiating or complying with that request or requirement.
 
41

--------------------------------------------------------------------------------


 
16.3
Enforcement costs

 
The Borrower shall, within 3 Business Days of demand, pay to each Finance Party
the amount of all costs and expenses (including legal fees) incurred by that
Finance Party in connection with the enforcement of, or the preservation of any
rights under, any Finance Document.
 
16.4
Authority to debit Collection Account

 
The Agent shall, without prejudice to any other of the provisions of this
Agreement, be entitled (but not obliged) at any time and from time to time
(without prior notice) to debit the Collection Account in order to satisfy
amounts payable by the Borrower to any Finance Party pursuant to this Clause
16.  The Agent shall promptly notify the Borrower after any such debit to the
Collection Account, provided that the failure to give such notice shall not
affect the validity of such debit.
 
42

--------------------------------------------------------------------------------


 
SECTION 7
 
GUARANTEE
 
17
GUARANTEE AND INDEMNITY

 
17.1
Guarantee and indemnity

 
Each Guarantor irrevocably and unconditionally jointly and severally:
 
(a)
guarantees, as primary guarantor and not as surety merely, to each Finance Party
punctual payment and performance when due, whether at stated maturity, by
acceleration or otherwise, by the Borrower of all the Borrower’s obligations
under the Finance Documents and the Master Agreements whether for principal,
interest, fees, expenses or otherwise (collectively, the “Guaranteed
Obligations”);

 
(b)
undertakes with each Finance Party that whenever the Borrower does not pay any
amount when due under or in connection with any Finance Document or Master
Agreement, such Guarantor shall immediately on demand pay that amount as if it
were the principal obligor; and

 
(c)
indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party (i) if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, or (ii) by operation of law as
a consequence of the transactions contemplated by the Finance Documents and the
Master Agreements.  The amount of the cost, loss or liability shall be equal to
the amount which that Finance Party would otherwise have been entitled to
recover.

 
17.2
Continuing guarantee

 
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents and the Master
Agreements, regardless of any intermediate payment or discharge in whole or in
part.
 
17.3
Reinstatement

 
If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
 
(a)
the liability of each Obligor shall continue or be reinstated, as the case may
be, as if the payment, discharge, avoidance or reduction had not occurred; and

 
(b)
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 
17.4
Waiver of defenses

 
The obligations of each Guarantor under this Clause 17 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 17 (without
limitation and whether or not known to it or any Finance Party) including:
 
43

--------------------------------------------------------------------------------


 
(a)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 
(b)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 
(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realize the full value of any security;

 
(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 
(e)
any amendment (however fundamental) or replacement of a Finance Document, a
Master Agreement or any other document or security;

 
(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Master Agreement or any other document or
security; or

 
(g)
any bankruptcy, insolvency or similar proceedings; or

 
(h)
any other circumstance whatsoever that might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor.

 
17.5
Immediate recourse

 
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause17.  This waiver applies irrespective of any law or
any provision of a Finance Document or Master Agreement to the contrary.
 
17.6
Deferral of Guarantors’ rights

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents and the Master Agreements have been
irrevocably paid in full and unless the Agent otherwise directs, no Guarantor
will exercise any rights which it may have by reason of performance by it of its
obligations under the Finance Documents:
 
(a)
to be indemnified by an Obligor;

 
(b)
to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents; and/or

 
(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents, the
Master Agreements or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents or the Master Agreements by any Finance
Party.

 
44

--------------------------------------------------------------------------------


 
17.7
Additional security

 
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 
17.8
Right of Contribution

 
At any time a payment in respect of the Guaranteed Obligations is made under
this guarantee, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this guarantee.  At any time that a Relevant Payment is made
by a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Guaranteed Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor.  A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that no Guarantor may take any action to enforce such
right until the Guaranteed Obligations have been paid in full in cash, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Clause 17.8 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations under this guarantee.  As used in this Clause 17.8:  (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Relevant Net Worth (as defined below) of such Guarantor by (y)
the aggregate Relevant Net Worth of all Guarantors; (ii) the “Relevant
Net Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as
defined below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this guarantee) on
such date.  All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Clause 17.8, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash.  Each Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution.  In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Agent.
 
17.9
Limitation of Liability

 
Each of the Guarantors and the Finance Parties hereby confirms that it is its
intention that the Guaranteed Obligations not constitute a fraudulent transfer
or conveyance for purposes of the U.S. Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar Federal or
state law.  To effectuate the foregoing intention, each of the Guarantors and
the Finance Parties hereby irrevocably agrees that the Guaranteed Obligations
 
45

--------------------------------------------------------------------------------


 
guaranteed by each Guarantor shall be limited to such amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Guarantor that are relevant under such laws and after giving
effect to any rights to contribution pursuant to any agreement providing for an
equitable contribution among such Guarantor and the other Guarantors, result in
the Guaranteed Obligations of such Guarantor in respect of such maximum amount
not constituting a fraudulent transfer or conveyance.
 
 
46

--------------------------------------------------------------------------------


 
SECTION 8
 
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 
18
REPRESENTATIONS

 
Each of the Obligors jointly and severally makes the representations and
warranties set out in this Clause 18 to each Finance Party on the date of this
Agreement and on the Effective Date.
 
18.1
Status

 
(a)
It is a corporation or a limited liability company, duly incorporated or formed
and validly existing in good standing under the law of its jurisdiction of
incorporation or formation.

 
(b)
It is duly qualified and in good standing as a foreign company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed.

 
(c)
It and each of its Subsidiaries has all requisite corporate or company power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

 
18.2
Binding obligations

 
The obligations expressed to be assumed by it in this Agreement are, and, upon
execution and delivery of each Finance Document and Master Agreement to which it
is to be a party, the obligations expressed to be assumed by it in each such
Finance Document and Master Agreement will be, legal, valid, binding and
enforceable obligations, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditor’s rights generally.
 
18.3
Non-conflict with other obligations

 
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the Master Agreements do not and will not conflict
with:
 
(a)
any law or regulation applicable to it;

 
(b)
its constitutional documents; or

 
(c)
any agreement or instrument binding upon it or any of its assets.

 
18.4
Power and authority

 
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorize its entry into, performance and delivery of, the Finance
Documents and the Master Agreements to which it is a party and the transactions
contemplated by those Finance Documents and the Master Agreements.
 
47

--------------------------------------------------------------------------------


 
18.5
Validity and admissibility in evidence

 
All Authorizations of any governmental authority or regulatory body or of any
other person required or desirable:
 
(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents and the Master Agreements to which it is a
party;

 
(b)
for the grant by any Obligor of the Security granted by it pursuant to the
Finance Documents, and the perfection or maintenance of such Security (including
the first priority nature thereof), and

 
(c)
to make the Finance Documents and the Master Agreements to which it is a party
admissible in evidence in its jurisdiction of incorporation,

 
have been obtained or effected and are in full force and effect.
 
18.6
Governing law and enforcement

 
(a)
The choice of New York law or English law, as the case may be, as the governing
law of the Finance Documents and the Master Agreements (other than the
Mortgages) will be recognized and enforced in its jurisdiction of incorporation
or formation.

 
(b)
Any judgment obtained in any court sitting in New York City or in England in
relation to a Finance Document or a Master Agreement will be recognized and
enforced in its jurisdiction of incorporation or formation.

 
18.7
Deduction of Tax

 
It is not required under the law of its jurisdiction of incorporation to make
any deduction for or on account of Tax from any payment it may make under any
Finance Document or any Master Agreement to which it is a party.
 
18.8
No filing or stamp taxes

 
Under the law of its jurisdiction of incorporation or formation it is not
necessary that the Finance Documents (other than the Mortgages) and the Master
Agreements be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to the Finance Documents and the Master Agreements or the
transactions contemplated by the Finance Documents and the Master Agreements.
 
18.9
No default

 
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilization.
 
18.10
No misleading information

 
No representation, warranty or statement made or certificate or document
statement provided by any of the Obligors in or pursuant to this Agreement, any
other Finance Document or any Master Agreement, or in any other document
furnished in connection therewith, is untrue or incomplete in any material
respect or contains any misrepresentation of a material fact or omits to state
any material fact necessary to make any such statement herein or therein not
misleading.
 
48

--------------------------------------------------------------------------------


 
18.11
Financial statements

 
(a)
Its Original Financial Statements were prepared in accordance with GAAP
consistently applied.

 
(b)
Its Original Financial Statements fairly present in all material respects the
financial condition and operations of the Borrower and its Subsidiaries as at
the date thereof.

 
(c)
There has been no material adverse change in its business or financial condition
(or the business or consolidated financial condition of the Group, in the case
of the Borrower) since December 31, 2006.

 
18.12
Pari passu ranking

 
Its payment obligations under the Finance Documents and Master Agreements rank
at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law.
 
18.13
No proceedings pending or threatened

 
No material litigation, arbitration or administrative proceedings (including
proceedings relating to any alleged or actual breach of the ISM Code) of or
before any court, arbitral body or agency have (to the best of its knowledge and
belief) been started or threatened against it or any of its properties.
 
18.14
Status of security

 
(a)
The provisions of each Finance Document do now or, as the case may be, will upon
execution and delivery (and, where applicable, registration as provided for in
the Finance Documents), create in favor of the Security Trustee (i) in the case
of the Mortgages, a valid first “preferred mortgage” within the meaning of
Chapter 3 of the Marshall Islands Maritime Act, 1990, as amended, (or, if
applicable, a first priority ship mortgage under the laws of the relevant
Alternative Approved Flag), on the respective Ships, subject to the recording or
registration of the Mortgages as described in the following paragraph, (ii) in
the case of the Assignments of Shipbuilding Contract and Refund Guarantee, the
Assignments of Earnings and the Assignments of Insurances, a valid, binding and
executed and enforceable security interest in all right, title and interest in
the collateral therein described, and shall constitute a fully perfected first
priority security interest in favor of the Security Trustee in all right, title
and interest in such collateral, subject to no other Security and subject in the
case of (A) the Assignments of Shipbuilding Contract and Refund Guarantee and
the Assignments of Earnings, to notice being given to account parties and to
filing proper financing statements in the District of Columbia, and consent of
such account parties being obtained, and (B) the Assignments of Insurances, to
notice being given to underwriters and protection and indemnity clubs, and their
consent being obtained where policy provisions or club rules so require), and
(iii) in the case of the Account Charges, the Security Interest Deed and the
Master Agreement Assignments, a valid, binding and executed and enforceable
Security Interest over the assets to which such Finance Documents, by their
terms, relate;

 
49

--------------------------------------------------------------------------------


 
(b)
upon execution and delivery by the relevant Guarantor and recording in
accordance with the laws of the Republic of The Marshall Islands (or, if
applicable, registration in accordance with the law of the relevant Alternative
Approved Flag), each of the Mortgages will be a first “preferred mortgage”
within the meaning of Chapter 313 of Title 46 of the United States Code and will
qualify for the benefits accorded a “preferred mortgage” under Chapter 313 of
Title 46 of the United States Code and no other filing or recording or refiling
or rerecording or any other act is necessary or advisable to create or perfect
such security interest under the Mortgages or in the mortgaged property therein
described;  and

 
(c)
no third party will have any Security (except for Permitted Security) over any
asset to which such Security, by its terms, relates.

 
18.15
Compliance with Authorizations

 
It is in compliance with all applicable Authorizations, statutes, regulations
and laws, including, without limitation, all Environmental Laws.
 
18.16
Margin Stock

 
It is not engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock and no proceeds of any Loan will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.
 
18.17
Compliance with ERISA

 
(a)
Schedule 14 sets forth each Plan as of the date of this Agreement.

 
(b)
Subject to Clause 18.17(d) below, each Plan (and each related trust, insurance
contract or fund) is in substantial compliance with its terms and with all
applicable laws, including, without limitation, ERISA and the Code; each Plan
(and each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that it meets the requirements of
Sections 401(a) and 501(a) of the Code covering all tax law changes prior to the
Economic Growth and Tax Relief Reconciliation Act of 2001; no Reportable Event
has occurred; no Plan which is a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) is insolvent or in reorganization; no Plan has an Unfunded
Current Liability which, when added to the aggregate amount of Unfunded Current
Liabilities with respect to all other Plans, exceeds $100,000; no Plan which is
subject to Section 412 of the Code or Section 302 of ERISA has an accumulated
funding deficiency, within the meaning of such sections of the Code or ERISA, or
has applied for or received a waiver of an accumulated funding deficiency or an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; all contributions required to be made with
respect to a Plan have been timely made; none of the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or
expects to incur any such liability under any of the foregoing sections with
respect to any Plan; no condition exists which presents a material risk to the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted to terminate or appoint
a trustee to administer any Plan which is subject to Title IV of ERISA; no
action, suit, proceeding, hearing, audit or investigation with respect to the
administration,

 
 
50

--------------------------------------------------------------------------------


 
operation or the investment of assets of any Plan (other than routine claims for
benefits) is pending, expected or threatened; there has been no violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule of under Section 401(a) of the Code by any fiduciary or disqualified person
with respect to any Plan for which the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate may be directly or indirectly liable; none of the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate has filed, or is
considering filing, an application under the IRS Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan; using actuarial assumptions and computation
methods consistent with Part 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of the Borrower and its Subsidiaries and its ERISA Affiliates to all
Plans which are multiemployer plans (as defined in Section 4001(a)(3) of ERISA)
in the event of a complete withdrawal therefrom, as of the close of the most
recent fiscal year of each such Plan ended prior to the date of the most recent
Credit Event, would not exceed $100,000; each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of the Borrower, any Subsidiary of
Borrower or any ERISA Affiliate has at all times been operated in compliance
with the provisions of Part 6 of subtitle B of Title I of ERISA and Section
4980B of the Code; each group health plan (as defined in 45 Code of Federal
Regulations Section 160.103) which covers or has covered employees or former
employees of the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
has at all times been operated in compliance with the provisions of the Health
Insurance Portability and Accountability Act of 1996 and the regulations
promulgated thereunder; no lien imposed under the Code or ERISA on the assets of
the Borrower or any Subsidiary of the Borrower or any ERISA Affiliate exists or
is likely to arise on account of any Plan; and the Borrower and its Subsidiaries
may cease contributions to or terminate any employee benefit plan maintained by
any of them without incurring any material liability.
 
(c)
Subject to Clause 18.17(d) below, each Foreign Pension Plan has been maintained
in substantial compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities.  All contributions required to be made with respect to a Foreign
Pension Plan have been timely made.  None of the Borrower or any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.  The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Pension Plan,
determined as of the end of the Borrower’s most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.

 
(d)
The foregoing representations in Clauses 18.17(b) and 18.17(c) are made only to
the extent that the failure to be true, either individually or in the aggregate,
could reasonably be expected to result in material liability to the Borrower and
its Subsidiaries.

 
18.18
Not “Investment Company”

 
It is not an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
 
51

--------------------------------------------------------------------------------


 
18.19
Not “National”

 
It is not a “national” of any “designated foreign country”, within the meaning
of the Foreign Asset Control Regulations or the Cuban Asset Control Regulations
of the U.S. Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended,
or any regulations or rulings issued thereunder.
 
18.20
No Restriction

 
Neither the making of any Loan nor the use of the proceeds thereof nor the
performance by the Obligors of this Agreement violates any statute, regulation
or executive order restricting loans to, investments in, or the export of assets
to, foreign countries or entities doing business there.
 
18.21
Solvency

 
It is, individually, and the Borrower and its Subsidiaries are, together,
Solvent.
 
18.22
Use of Proceeds

 
The Borrower is using the proceeds of the Loans solely for the purposes set
forth in the Clause 3 (Purpose).
 
18.23
Place of Business

 
The Borrower has a place of business in New York City.  None of the Obligors
(other than the Borrower) has a place of business in the United States of
America, the District of Columbia, the United States Virgin Islands, or any
territory or insular possession subject to the jurisdiction of the United States
of America.
 
18.24
Ownership of Obligors

 
All of the outstanding limited liability company interests or shares, as the
case may be, of each of the Original Guarantors is, and each Additional
Guarantor shall be, directly owned and controlled by the Borrower, and none of
the Guarantors has any direct or indirect Subsidiaries.
 
18.25
Tax Returns and Payments

 
None of the Borrower’s Subsidiaries at the date hereof is required to file any
U.S. federal income tax returns.  Each of the Borrower and its Subsidiaries has
timely filed with the appropriate taxing authority, all material returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by
or with respect to the income, properties or operations of the Borrower and/or
any of its Subsidiaries.  The Returns accurately reflect in all material
respects all liability for taxes of the Borrower and its Subsidiaries as a whole
for the periods covered thereby.  The Borrower and each of its Subsidiaries have
at all times paid, or have provided adequate reserves (in accordance with GAAP)
for the payment of all taxes payable by them.  There is no material action,
suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened by any
authority regarding any taxes relating to the Borrower or any of its
Subsidiaries.  Neither the Borrower nor any of its Subsidiaries has entered into
an agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of the Borrower or any of its Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of the
Borrower or any of its Subsidiaries
 
52

--------------------------------------------------------------------------------


not to be subject to the normally applicable statute of limitations.  Neither
the Borrower nor any of its Subsidiaries has incurred, nor will any of them
incur, any material tax liability in connection with any transactions
contemplated hereby (it being understood that the representation contained in
this sentence does not cover any future tax liabilities of the Borrower or any
of its Subsidiaries arising as a result of the operation of their businesses in
the ordinary course of business).
 
18.26
No money laundering

 
It is acting for its own account and the borrowing of the Facility by the
Borrower and the performance and discharge of each Obligor’s obligations and
liabilities under this Agreement, the Master Agreements and the other Finance
Documents to which it is a party and other arrangements effected or contemplated
by this Agreement will not involve or lead to contravention of any law, official
requirement or other regulatory measure or procedure implemented to combat
“money laundering” (as defined in Article 1 of the Directives (91/308/EEC) of
the Council of the European Community).
 
18.27
Repetition

 
The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on:
 
(a)
the date of each Utilization Request and the first day of each Interest Period;
and

 
(b)
in the case of an Additional Guarantor, the day on which the relevant Subsidiary
becomes (or it is proposed that such Subsidiary becomes) an Additional
Guarantor.

 
19
INFORMATION UNDERTAKINGS

 
The undertakings in this Clause 19 remain in force throughout the Security
Period.
 
19.1
Financial statements

 
The Borrower shall supply to the Agent in sufficient copies for all the Lenders:
 
(a)
as soon as the same become available, but in any event within 120 days after the
end of each of its financial years, its audited consolidated financial
statements for that financial year;

 
(b)
as soon as the same become available, but in any event within 60 days after the
end of each quarter of each of its financial years, its consolidated financial
statements for that financial quarter.

 
19.2
Compliance Certificate

 
(a)
The Borrower shall supply to the Agent, with each set of financial statements
delivered pursuant to paragraph (a) or (b) of Clause 19.1 (Financial
statements), a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Clause 20 (Financial covenants) and Clause 21
(Security Cover) as at the date as at which those financial statements were
drawn up.

 
(b)
Each Compliance Certificate shall be signed by the chief financial officer and
the chief executive officer of the Borrower.

 
53

--------------------------------------------------------------------------------


 
19.3
Requirements as to financial statements

 
(a)
Each set of financial statements delivered by the Borrower pursuant to Clause
19.1 (Financial statements) shall be certified by the chief financial officer of
the Borrower as fairly presenting its financial condition as at the date as at
which those financial statements were drawn up.

 
(b)
The Borrower shall procure that each set of financial statements delivered
pursuant to Clause 19.1 (Financial statements) is prepared using GAAP.

 
19.4
Information: miscellaneous

 
The Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):
 
(a)
all documents dispatched by the Borrower to its shareholders (or any class of
them) at the same time as they are dispatched;

 
(b)
promptly upon the filing thereof, copies of all registration statements and
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and other material
filings which the Borrower shall have filed with the Securities and Exchange
Commission or any similar governmental authority, or any national securities
exchange, including, any reports or other disclosures required to be made in
relation to the Borrower under Regulation FD or the Sarbanes-Oxley Act of 2002;

 
(c)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings (including proceedings relating to any alleged or
actual breach of the ISM Code or the ISPS Code) which are current, threatened or
pending against any member of the Group, and which might, if adversely
determined, have a Material Adverse Effect;

 
(d)
on a quarterly basis in relation to each Ship, her name, type, deadweight,
owner, full employment details, and month and year of build or, in the case of a
Newbuilding, expected month and year of delivery;

 
(e)
promptly, such further information regarding any Ship, its Earnings or
Insurances or the financial condition, business and operations of any member of
the Group as any Finance Party (through the Agent) may reasonably request.

 
19.5
Notification of default

 
(a)
Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

 
(b)
Promptly upon a request by the Agent, the Borrower shall supply to the Agent a
certificate signed by 2 of its senior officers on its behalf certifying that no
Default is continuing (or if a Default is continuing, specifying the Default and
the steps, if any, being taken to remedy it).

 
19.6
“Know Your Customer” Checks

 
If:
 
54

--------------------------------------------------------------------------------


 
(a)
the introduction of or any change in (or the interpretation, administration or
application of) any law or regulation made after the date of this Agreement;

 
(b)
any change in the status of any Obligor after the date of this Agreement;  or

 
(c)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 
obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
 
19.7
Patriot Act Notice

 
Each Finance Party hereby notifies the Obligors that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub.:  107-56 (signed into law
October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify, and
record information that identifies each Obligor, which information includes the
name of each Obligor and other information that will allow such Finance Party to
identify each Obligor in accordance with the PATRIOT Act.  Each Obligor agrees
to provide such information from time to time to any Finance Party.
 
20
FINANCIAL COVENANTS

 
20.1
Minimum Adjusted Net Worth

 
The Borrower shall maintain Adjusted Net Worth at an amount not less than
$300,000,000 during any Accounting Period ending after the date hereof.
 
20.2
Minimum Interest Coverage Ratio

 
The Borrower shall maintain EBITDA at an amount not less than 200% of Gross
Interest Expenses for each Accounting Period ending after the date hereof.
 
20.3
Minimum Liquidity

 
At all times on or after the date hereof, the Borrower shall maintain for each
Ship owned by the Borrower or any of its Subsidiaries, free cash in an amount of
$500,000 in one or more accounts with the Agent.
 
21
SECURITY COVER

 
21.1
Minimum required security cover

 
Clause 21.2 (Provision of additional security; prepayment) applies if the Agent
notifies the Borrower that:
 
55

--------------------------------------------------------------------------------


 
(a)
the Security Value; plus

 
(b)
the net realizable value of any additional security previously provided under
this Clause 21;

 
is below 130 per cent. of the aggregate of the Loans and of the Swap Exposure of
each Swap Counterparty.
 
21.2
Provision of additional security; prepayment

 
If the Agent serves a notice on the Borrower under Clause 21.1 (Minimum required
security cover), the Borrower shall, within 10 days after the date on which the
Agent’s notice is served, either:
 
(a)
provide, or ensure that a third party provides, additional security which, in
the opinion of the Agent, has a net realizable value at least equal to the
shortfall and is documented in such terms as the Agent may approve or require
(and if the Borrower does not make proposals satisfactory to the Agent in
relation to such additional security within 5 days of the date on which the
Agent’s notice is served, the Borrower shall be deemed to have elected to repay
in accordance with paragraph (b) below); or

 
(b)
prepay such part (at least) of the Loans as will eliminate the shortfall.

 
21.3
Valuation of Ships and Newbuildings

 
The market value of a Ship or a Newbuilding at any date is that shown by a
valuation prepared:
 
(a)
as at a date not more than 21 days (or, in the case of Clause 4.2(b), 3 days)
previously;

 
(b)
by an Approved Broker (including, in the case of Clause 4.2(b), from any
internet-based service provided by such Approved Broker);

 
(c)
with or without physical inspection of that Ship or Newbuilding (as the Agent
may require);

 
(d)
on the basis of a sale for prompt delivery for cash on normal arm’s length
commercial terms as between a willing seller and a willing buyer, free of any
existing charter or other contract of employment; and

 
(e)
the market value of a Newbuilding shall be the market value of the Shipbuilding
Contract relating to such Newbuilding less any amount remaining unpaid to the
relevant shipyard under such Shipbuilding Contract.

 
21.4
Value of additional vessel security

 
The net realizable value of any additional security which is provided under
Clause 21.2 (Provision of additional security; prepayment) and which consists of
Security over a ship shall be that shown by a valuation complying with the
requirements of Clause 21.3 (Valuation of Ships and Newbuildings).
 
56

--------------------------------------------------------------------------------


 
21.5
Valuations binding

 
Any valuation under this Clause 21 shall be binding and conclusive as regards
the Borrower.
 
21.6
Provision of valuations and information

 
(a)
For purposes of Clause 8.4 (Advance Ratio) and this Clause 21, the Obligors at
their expense shall cause a valuation of each Ship and Newbuilding to be made by
an Approved Broker indicating the market value of such Ship and Newbuilding (i)
not more than twenty-one (21) days prior to the first day of each Accounting
Period, and (ii) at any time the Agent may request upon not less 5 days’ prior
written notice from the Agent to the Borrower.

 
(b)
The Obligors shall promptly provide the Agent and any relevant Approved Broker
with any information which the Agent or such Approved Broker may reasonably
request for the purposes of the valuation; and, if the Obligors fail to provide
the information by the date specified in the request, the valuation may be made
on any basis and assumptions which such Approved Broker or the Agent considers
prudent.

 
21.7
Valuation Expenses

 
The Borrower shall, on demand, pay the Agent the amount of fees and expenses of
the Approved Broker instructed by the Agent under this Clause and all legal and
other expenses incurred by the Agent in connection with any matter arising out
of this Clause.
 
22
GENERAL UNDERTAKINGS

 
The undertakings in this Clause 22 remain in force throughout the Security
Period.
 
22.1
Authorizations

 
Each Obligor shall promptly:
 
(a)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 
(b)
upon request of the Agent, supply copies to the Agent of,

 
any governmental Authorization required under any law or regulation of its
jurisdiction of incorporation or formation, or the flag-state of any Ship to
enable it (i) to perform its obligations under the Finance Documents and under
the Master Agreements and to ensure the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation or formation, or
in the flag-state of any Ship of any Finance Document or any Master Agreement to
which it is a party, and (ii) to operate the Ships.
 
22.2
Compliance with laws

 
Each Obligor shall comply in all respects with all laws to which it may be
subject including ERISA, if failure to so comply would materially impair its
ability to perform its obligations under the Finance Documents and under the
Master Agreements.
 
22.3
Negative pledge

 
(a)
No Obligor shall create or permit to subsist any Security over any of its
assets, or sign or file, under the Uniform Commercial Code (or analogous statute
or law) of any jurisdiction, a financing statement that names it as debtor, or
sign any security agreement authorizing any secured party thereunder to file
such financing statement.

 
57

--------------------------------------------------------------------------------


 
(b)
No Obligor shall:

 
 
(i)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor;

 
 
(ii)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 
 
(iii)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 
 
(iv)
enter into any other preferential arrangement having a similar effect,

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 
(c)
Paragraphs (a) and (b) above do not apply to:

 
 
(i)
any Permitted Security;  and

 
 
(ii)
any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances or under any Master Agreement.

 
22.4
Disposals

 
(a)
No Obligor shall (and the Borrower shall ensure that no other member of the
Group will) enter into a single transaction or a series of transactions (whether
related or not) and whether voluntary or involuntary to sell, lease, transfer or
otherwise dispose of any asset (including any Newbuilding (or the related
Shipbuilding Contract) or any Ship, its Earnings or Insurances).

 
(b)
Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:

 
 
(i)
made in the ordinary course of trading of the disposing entity;

 
 
(ii)
of obsolete, worn out or surplus property disposed of in the ordinary course of
business; or

 
 
(iii)
of any Newbuilding (or the related Shipbuilding Contract) or any Ship, but only
if the Borrower shall be in compliance with the provisions of Clauses 7.5
(Mandatory Prepayment) and Clause 21 (Security Cover) immediately after giving
effect to such sale, lease, transfer or other disposal; or

 
 
(iv)
of a Ship made by a Guarantor to an Additional Guarantor.

 
22.5
Merger

 
No Obligor shall enter into any consolidation, demerger, merger or corporate
reconstruction.
 
58

--------------------------------------------------------------------------------


 
22.6
Change of business

 
The Borrower shall procure that no member of the Group shall engage in any line
of business other than directly or indirectly owning and operating the Existing
Ships, or acquiring and operating the Newbuildings and/or Additional Ships.
 
22.7
Ownership of Guarantors

 
The Borrower shall procure that each Guarantor remains a Wholly-Owned Subsidiary
of the Borrower.
 
22.8
Dividends

 
No Obligor shall declare or pay any dividend of any kind or make any purchase or
redemption of or distribution on any stock, limited liability company interest
or other equity interest without the prior written consent of the Agent except
that (i) any Guarantor may make distributions to the Borrower, and (ii) for any
Accounting Period, the Borrower may pay a dividend, if and so long as both
immediately before and after the declaration and payment of such dividend, no
Default or Event of Default shall have occurred and be continuing, up to the
amount of Cumulative Free Cash at the time such dividend is declared and paid.
 
22.9
Debt

 
No Obligor shall create, incur, assume or suffer to exist any Debt other than
(i) Debt under the Finance Documents, and, prior to the Effective Date, under
the Original Credit Agreement, (ii) Debt in respect of Designated Transactions
under the Master Agreements, (iii) Debt for (x) trade payables and expenses
accrued in the ordinary course of business and that are not overdue, or (y)
customer advance payments and customer deposits received in the ordinary course
of business, and (iv) Debt owing to Affiliates provided that such Debt is
subordinated on terms and conditions acceptable to the Agent and subject in
right of payment to the prior payment in full of all amounts outstanding under
this Agreement.
 
22.10
Approved Charter

 
No Obligor shall agree to any amendment or supplement to, or waive or fail to
enforce, any Approved Charter or any of its provisions in any material respect.
 
22.11
Loans; Investments

 
No Obligor shall make any loan or advance to, make any investment in, or enter
into any working capital maintenance or similar agreement with respect to any
person whether by acquisition of stock or indebtedness, by loan, guarantee or
otherwise, except loans to another Obligor to the extent such Obligor is
permitted to incur such Debt under Clause 22.9 (Debt).
 
22.12
Acquisitions

 
No Obligor shall make any acquisition of an asset (other than an Additional Ship
and/or a Newbuilding) outside the ordinary course of its business.
 
22.13
Additional Guarantors

 
(a)
The Borrower shall procure that each of its Subsidiaries that owns or acquires a
Ship or any other ship or that enters into a Shipbuilding Contract shall accede
to this Agreement as an Additional Guarantor and grant security in accordance
with Clause 28.2 (Additional Guarantors).

 
59

--------------------------------------------------------------------------------


 
(b)
The Borrower may procure that, upon delivery of any Target Newbuilding by the
relevant shipyard, ownership of such Target Newbuilding will be transferred to,
and registered in the name of, a Wholly-Owned Subsidiary of the Borrower which
was not party previously to a Shipbuilding Contract relating to any Target
Newbuilding.

 
22.14
Accounts

 
(a)
No Obligor shall open or maintain any account with any bank or financial
institution except in the case of the Borrower, the Collection Account, and in
the case of any Obligor, its Operating Account, and accounts with the Agent or
Security Trustee for the purposes of the Finance Documents.

 
(b)
No Obligor shall make any withdrawal from any of the Operating Accounts except
in accordance with the Cash Pooling Deeds and except, so long as no Event of
Default shall have occurred and be continuing, any amount credited to an
Operating Account shall be available to the relevant Obligor to pay (i) the
reasonable operating expenses of its Ship, (ii) the principal amount of the
Loans, interest thereon and any other amounts payable to the Finance Parties
hereunder or under the other Finance Documents or the Master Agreements, (iii)
the reasonable overhead, legal and other expenses of the Obligors,  and (iv) any
dividends or distributions permitted under Clause 22.8 (Dividends).

 
22.15
Preservation of Corporate/Company Existence, Etc.

 
Each Obligor shall preserve and maintain its corporate or company existence, as
the case may be, as well as its material rights and franchises, and shall not
permit any amendment of its articles of incorporation and by-laws, or
certificate of formation or limited liability company agreement, as the case may
be, without giving the Agent prior written notice of such proposed amendment.
 
22.16
Payment of Taxes

 
The Borrower will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which penalties attach thereto, and all
lawful claims which, if unpaid, might become a lien or charge upon any
properties of the Borrower or any of its Subsidiaries not otherwise permitted
under Clause 22.3 (Negative pledge), provided that none of the Borrower or any
of its Subsidiaries shall be required to pay any such tax, assessment, charge,
levy or claim which is being contested in good faith and by appropriate
proceedings if it has maintained adequate reserves with respect thereto in
accordance with generally accepted accounting principles.
 
22.17
Use of Proceeds

 
Each Obligor shall use the proceeds of the Loans solely for the purposes set
forth in the Clause 3 (Purpose).
 
22.18
Transactions with Affiliates

 
No Obligor shall enter into or become a party to any material transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except pursuant to (i) the reasonable requirements of
its
 
60

--------------------------------------------------------------------------------


 
business and upon terms which are fair and reasonable and in its best interests,
or (ii) existing arrangements heretofore disclosed to the Agent in writing and
approved by the Agent.
 
22.19
Place of Business

 
No Guarantor shall establish a place of business in the United States of
America, the District of Columbia, the United States Virgin Islands, or any
territory or insular possession subject to the jurisdiction of the United States
of America unless 60 days’ prior written notice of such establishment is given
to the Agent.
 
22.20
Capital Stock

 
The Borrower shall not issue any class of capital stock unless such stock is
legally or effectively subordinated to the right of the Finance Parties to
payment of any and all amounts due to the Finance Parties under the Finance
Documents and the Master Agreements.
 
22.21
ERISA

 
As soon as reasonably possible and, in any event, within 10 days after the
Borrower or any of its Subsidiaries or any ERISA Affiliate knows or has reason
to know of the occurrence of any of the following, the Borrower will deliver to
the Agent, with sufficient copies for each of the Lenders, a certificate of the
chief financial officer of the Borrower setting forth the full details as to
such occurrence and the action, if any, that the Borrower, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by the Borrower, the
Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto:  that a Reportable Event has occurred
(except to the extent that the Borrower has previously delivered to the Agent a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an
accumulated funding deficiency, within the meaning of Section 412 of the Code or
Section 302 of ERISA, has been incurred or an application may be or has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 of the Code or Section 303 or 304 of ERISA with respect to a Plan;
that any contribution required to be made with respect to a Plan or Foreign
Pension Plan has not been timely made and such failure could result in a
material liability for the Borrower or any of its Subsidiaries; that a Plan has
been or may be reasonably expected to be terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA with a material amount of unfunded
benefit liabilities; that a Plan (in the case of a Multiemployer Plan, to the
best knowledge of the Borrower or any of its Subsidiaries or ERISA Affiliates)
has a material Unfunded Current Liability; that proceedings may be reasonably
expected to be or have been instituted by the PBGC to terminate or appoint a
trustee to administer a Plan which is subject to Title IV of ERISA; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
material delinquent contribution to a Plan; that the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate may
 
61

--------------------------------------------------------------------------------


 
be directly or indirectly liable for a violation of the applicable requirements
of Section 404 or 405 of ERISA or the exclusive benefit rule of under Section
401(a) of the Code by any fiduciary or disqualified person with respect to any
Plan; that the Borrower, any of its Subsidiaries or any ERISA Affiliate will or
may reasonably expect to incur any material liability (including any indirect,
contingent, or secondary liability) to or on account of the termination of or
withdrawal from a Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212
of ERISA or with respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980
of the Code or Section 409 or 502(i) or 502(l) of ERISA or with respect to a
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code or 45 Code of Federal Regulations Section 160.103) under Section
4980B of the Code and/or the Health Insurance Portability and Accountability Act
of 1996; or that the Borrower, or any of its Subsidiaries may incur any material
liability pursuant to any employee welfare benefit plan (as defined in Section
3(1) of ERISA) that provides benefits to retired employees or other former
employees (other than as required by Section 601 of ERISA) or any Plan or any
Foreign Pension Plan.  Upon request, the Borrower will deliver to the Agent with
sufficient copies to the Lenders (i) a complete copy of the annual report (on
Internal Revenue Service Form 5500-series) of each Plan (including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information) required
to be filed with the Internal Revenue Service and (ii) copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA.  In addition to any certificates
or notices delivered to the Lenders pursuant to the first sentence hereof,
copies of annual reports and any records, documents or other information
required to be furnished to the PBGC, and any notices received by the Borrower,
any of its Subsidiaries or any ERISA Affiliate with respect to any Plan or
Foreign Pension Plan with respect to any circumstances or event that could
reasonably be expected to result in a material liability shall be delivered to
the Lenders no later than ten (10) days after the date such annual report has
been filed with the Internal Revenue Service or such records, documents and/or
information has been furnished to the PBGC or such notice has been received by
the Borrower, such Subsidiary or such ERISA Affiliate, as applicable.
 
22.22
Master Agreements; Hedging

 
The Borrower shall not without the prior written consent of the Original Swap
Bank, enter into any Master Agreement, including any Transaction, or agree to
any amendment or supplement to, or waive or fail to enforce, any Master
Agreement or any of its provisions.
 
23
INSURANCE

 
The undertakings in this Clause 23 remain in force throughout the Security
Period.
 
23.1
Definitions

 
(a)
In this Clause 23:

 
“excess risks” means, in relation to any Ship, the proportion of claims for
general average, salvage and salvage charges not recoverable under the hull and
machinery policies in respect of that Ship in consequence of its insured value
being less than the value at which that Ship is assessed for the purpose of such
claims.
 
62

--------------------------------------------------------------------------------


“obligatory insurances” means, in relation to any Ship, all insurances effected,
or which the Guarantor which owns that Ship is obliged to effect, under this
Clause 23 or any other provision of this Agreement or of another Finance
Document.
 
“policy”, in relation to any insurance, includes a slip, cover note, certificate
of entry or other document evidencing the contract of insurance or its terms.
 
“protection and indemnity risks” means the usual risks covered by a protection
and indemnity association managed in London, including pollution risks and the
proportion (if any) of any sums payable to any other person or persons in case
of collision which are not recoverable under the hull and machinery policies by
reason of the incorporation in them of clause 1 of the Institute Time Clauses
(Hulls)(1/10/83) or clause 8 of the Institute Time Clauses (Hulls)(1/11/1995) or
the Institute Amended Running Down Clause (1/10/71) or any equivalent provision.
 
“war risks”  includes the risk of mines and all risks excluded by clause 23 of
the Institute Time Clauses (Hulls)(1/10/83) or clause 24 of the Institute Time
Clauses (Hulls) (1/11/1995).
 
(b)
In this Clause 23, a reference to “approved” means approved in writing by the
Agent.

 
23.2
Maintenance of obligatory insurances

 
Each Guarantor shall keep the Ship owned by it insured at its expense against:
 
(a)
fire and usual marine risks (including hull and machinery and excess risks);

 
(b)
war risks;

 
(c)
protection and indemnity risks; and

 
(d)
any other risks against which the Agent considers, having regard to practices
and other circumstances prevailing at the relevant time, it would be
commercially reasonable for that Guarantor to insure and which are specified by
the Agent by notice to that Guarantor, and, upon request of the Agent, such
Guarantor shall assign any insurances for such other risks to the Security
Trustee as additional security.

 
23.3
Terms of obligatory insurances

 
Each Guarantor shall effect such insurances in respect of the Ship owned by it:
 
(a)
in Dollars;

 
(b)
in the case of fire and usual marine risks and war risks, in an amount on an
agreed value basis at least the greater of:

 
 
(i)
when aggregated with the agreed values of all other Ships mortgaged to the
Security Trustee as security for the Loans, 120% of the aggregate of the Loans
(excluding Loans borrowed to finance Newbuilding Predelivery Costs or for
working capital purposes); and

 
 
(ii)
the market value of the Ship owned by it;

 
63

--------------------------------------------------------------------------------


 
(c)
in the case of oil pollution liability risks, for an aggregate amount equal to
the highest level of cover from time to time available under basic protection
and indemnity club entry and in the international marine insurance market;

 
(d)
in the case of protection and indemnity risks, in respect of the full tonnage of
the Ship owned by it;

 
(e)
on approved terms; and

 
(f)
through approved brokers and with approved insurance companies and/or
underwriters or, in the case of war risks and protection and indemnity risks, in
approved war risks and protection and indemnity risks associations.

 
23.4
Further protections for the Finance Parties

 
In addition to the terms set out in Clause 23.3 (Terms of obligatory
insurances), each Guarantor shall procure that the obligatory insurances
effected by it shall:
 
(a)
in relation only to the obligatory insurances for fire and usual marine risks
and war risks, name (or be amended to name) the Security Trustee as additional
named assured for its rights and interests, warranted no operational interest
and with full waiver of rights of subrogation against the Security Trustee, but
without the Security Trustee thereby being liable to pay (but having the right
to pay) premiums, calls or other assessments in respect of such insurance;

 
(b)
name the Security Trustee as loss payee in accordance with the form of loss
payable clause set out in Exhibit A to the Assignment of Insurances;

 
(c)
provide that all payments by or on behalf of the insurers under the obligatory
insurances to the Security Trustee shall, to the extent the applicable persons
referred to in Clause 23.3(f) are willing to agree, be made without set-off,
counterclaim or deductions or condition whatsoever;

 
(d)
provide that such obligatory insurances shall be primary without right of
contribution from other insurances which may be carried by the Security Trustee
or any other Finance Party; and

 
(e)
provide that the Security Trustee may make proof of loss if the Guarantor
concerned fails to do so.

 
23.5
Renewal of obligatory insurances

 
Each Guarantor shall:
 
(a)
at least 14 days before the expiry of any obligatory insurance effected by it:

 
 
(i)
notify the Agent of the brokers (or other insurers) and any protection and
indemnity or war risks association through or with which that Guarantor proposes
to renew that obligatory insurance and of the proposed terms of renewal; and

 
 
(ii)
obtain the Agent’s approval to the matters referred to in paragraph (a)(i)
above;

 
64

--------------------------------------------------------------------------------


 
(b)
at least 2 days before the expiry of any obligatory insurance effected by it,
renew that obligatory insurance in accordance with the Agent’s approval pursuant
to paragraph (A)above; and

 
(c)
procure that the approved brokers and/or the approved war risks and protection
and indemnity associations with which such a renewal is effected shall promptly
after the renewal notify the Agent in writing of the terms and conditions of the
renewal.

 
23.6
Copies of policies; letters of undertaking

 
Each Guarantor shall ensure that all approved brokers provide the Security
Trustee with pro forma copies of all policies relating to the obligatory
insurances which they are to effect or renew and of a letter or letters or
undertaking in a form customary for the market from time to time.
 
23.7
Copies of certificates of entry

 
Each Guarantor shall ensure that any protection and indemnity and/or war risks
associations in which the Ship owned by it is entered provides the Security
Trustee with:
 
(a)
a copy of the certificate of entry for that Ship; and

 
(b)
a letter or letters of undertaking in the form customary for the market from
time to time.

 
23.8
Deposit of original policies

 
Each Guarantor shall ensure that all policies relating to obligatory insurances
effected by it are deposited with the approved brokers through which the
insurances are effected or renewed.
 
23.9
Payment of premiums

 
Each Guarantor shall punctually pay all premiums or other sums payable in
respect of the obligatory insurances effected by it and produce all relevant
receipts when so required by the Agent or the Security Trustee.
 
23.10
Guarantees

 
Each Guarantor shall ensure that any guarantees required by a protection and
indemnity or war risks association are promptly issued and remain in full force
and effect.
 
23.11
Compliance with terms of insurances

 
No Guarantor shall do nor omit to do (nor permit to be done or not to be done)
any act or thing which would or might render any obligatory insurance invalid,
void, voidable or unenforceable or render any sum payable under an obligatory
insurance repayable in whole or in part; and, in particular:
 
(a)
each Guarantor shall take all necessary action and comply with all requirements
which may from time to time be applicable to the obligatory insurances, and
(without limiting the obligation contained in paragraph (c) of Clause 23.6
(Copies of policies; letters of undertaking)) ensure that the obligatory
insurances are not made subject to any exclusions or qualifications to which the
Agent has not given its prior approval;

 
65

--------------------------------------------------------------------------------


 
(b)
no Guarantor shall make any change relating to the classification or
classification society or manager or operator of the Ship owned by it which is
not approved by the underwriters of the obligatory insurances;

 
(c)
each Guarantor shall make (and promptly supply copies to the Agent of) all
quarterly or other voyage declarations which may be required by the protection
and indemnity risks association in which the Ship owned by it is entered to
maintain cover for trading to the United States of America and Exclusive
Economic Zone (as defined in the United States Oil Pollution Act 1990 or any
other applicable legislation); and

 
(d)
no Guarantor shall employ the Ship owned by it, nor allow it to be employed,
otherwise than in conformity with the terms and conditions of the obligatory
insurances, without first obtaining the consent of the insurers and complying
with any requirements (as to extra premium or otherwise) which the insurers
specify.

 
23.12
Alteration to terms of insurances

 
No Guarantor shall either make or agree to any alteration to the terms of any
obligatory insurance nor waive any right relating to any obligatory insurance.
 
23.13
Settlement of claims

 
No Guarantor shall settle, compromise or abandon any claim under any obligatory
insurance for Total Loss or for a Major Casualty, and shall do all things
necessary and provide all documents, evidence and information to enable the
Security Trustee to collect or recover any moneys which at any time become
payable in respect of such obligatory insurances.
 
23.14
Provision of information

 
Each Guarantor shall promptly provide the Agent (or any persons which it may
designate) with any information which the Agent (or any such designated person)
requests for the purpose of:
 
(a)
obtaining or preparing any report from an independent marine insurance broker as
to the adequacy of the obligatory insurances effected or proposed to be
effected; and/or

 
(b)
effecting, maintaining or renewing any such insurances as are referred to in
Clause 23.15 (Mortgagee’s interest and additional perils insurances) or dealing
with or considering any matters relating to any such insurances,

 
 
and the Borrower shall, forthwith upon demand, indemnify the Security Trustee in
respect of all fees and other expenses incurred by or for the account of the
Security Trustee in connection with any such report as is referred to in
paragraph (a) above.

 
23.15
Mortgagee’s interest and additional perils insurances

 
 
The Security Trustee shall (unless otherwise instructed by the Majority Lenders)
from time to time effect, maintain and renew in its own name in respect of each
Ship all or any of the following in an amount, together with the amount of such
coverage in respect of all other Ships mortgaged to the Security Trustee as
security for the Loans, equal to one hundred twenty percent (120%) of the
aggregate of the Loans, on such terms, through such insurers and generally in
such manner as the Security Trustee may from time to time consider appropriate:

 
66

--------------------------------------------------------------------------------


 
 
(i)
a mortgagee’s interest marine insurance policy in respect of such Ship (which
policy may be issued solely in respect of such Ship or on a fleet basis in
respect of all Ships mortgaged to the Security Trustee as security for the
Loans) providing coverage on the so-called “German Wording” basis; and

 
 
(ii)
a mortgagee’s interest additional perils policy providing for the
indemnification of the Security Trustee against any matter capable of being
insured against under a mortgagee’s interest additional perils policy, including
(without limitation) any possible losses or other consequences of any
Environmental Claim,

 
and the relevant Guarantor shall, upon demand, fully indemnify the Security
Trustee in respect of all premiums and other expenses which are incurred in
connection with or with a view to effecting, maintaining or renewing any such
insurance.
 
24
SHIP COVENANTS

 
The undertakings in this Clause 24 remain in force throughout the Security
Period.
 
24.1
Ships’ names and registration

 
Each Guarantor shall:
 
(a)
keep the Ship owned by it registered in its name under the laws and flag of the
Republic of The Marshall Islands or an Alternative Approved Flag;

 
(b)
not do or allow to be done anything as a result of which such registration might
be cancelled or imperilled; and

 
(c)
not change the name of the Ship owned by it.

 
24.2
Repair and classification

 
Each Guarantor shall keep the Ship owned by it in a good and safe condition and
state of repair:
 
(a)
consistent with first-class ship ownership and management practice;

 
(b)
so as to maintain the highest classification and rating for ships of the same
age and type with the Classification Society free of overdue recommendations and
conditions affecting that Ship’s class; and

 
(c)
so as to comply with all laws and regulations applicable to ships registered in
the Republic of the Marshall Islands (or, if applicable, the relevant
Alternative Approved Flag) or to ships trading to any jurisdiction to which that
Ship may trade from time to time, including but not limited to the ISM Code and
the ISPS Code.

 
24.3
Modification

 
Except as may be required by applicable law or the Classification Society, no
Guarantor shall make any modification or repairs to, or replacement of, the Ship
owned by it or equipment installed on it which would or might materially alter
the structure, type or performance characteristics of that Ship or materially
reduce its value.
 
67

--------------------------------------------------------------------------------


 
24.4
Removal of parts

 
No Guarantor shall remove any material part of the Ship owned by it, or any item
of equipment installed on, that Ship unless the part or item so removed is
forthwith replaced by a suitable part or item which is in the same condition as
or better condition than the part or item removed, is free from any Security
(other than Permitted Security) in favor of any person other than the Security
Trustee and becomes on installation on that Ship the property of the Guarantor
concerned and subject to the security constituted by the relevant Mortgage;
provided that a Guarantor may install equipment owned by a third party if the
equipment can be removed without any risk of damage to the Ship owned by it.
 
24.5
Surveys

 
Each Guarantor shall submit the Ship owned by it regularly to all periodic or
other surveys which may be required for classification purposes and, if so
required by the Agent provide the Agent, with copies of all survey reports.
 
24.6
Inspection

 
Each Guarantor shall permit the Security Trustee (acting through surveyors or
other persons appointed by it for that purpose) to board the Ship owned by it at
all reasonable times to inspect its condition or to satisfy themselves about
proposed or executed repairs and shall afford all proper facilities for such
inspections.
 
24.7
Prevention of and release from arrest

 
Each Guarantor shall promptly discharge:
 
(a)
all liabilities which give or may give rise to maritime or possessory liens on
or claims enforceable against the Ship owned by it, its Earnings or Insurances;

 
(b)
all taxes, dues and other amounts charged in respect of the Ship owned by it,
its Earnings or Insurances; and

 
(c)
all other outgoings whatsoever in respect of the Ship owned by it, its Earnings
or Insurances,

 
unless the same are being contested in good faith, adequate reserves have been
established on the books of such Guarantor respect thereto and there exists no
danger of arrest or forfeiture of the Ship by reason of the non-payment thereof
and, forthwith upon receiving notice of the arrest of the Ship owned by it, or
of its detention in exercise or purported exercise of any lien or claim, that
Guarantor shall procure its release by providing bail or otherwise as the
circumstances may require.
 
24.8
Compliance with laws etc.

 
Each Guarantor shall:
 
68

--------------------------------------------------------------------------------


 
(a)
comply, or procure compliance with the ISM Code the ISPS Code, all Environmental
Laws and all other laws or regulations relating to the Ship owned by it, its
ownership, operation and management or to the business of that Guarantor;

 
(b)
not employ the Ship owned by it nor allow its employment in any manner contrary
to any law or regulation in any relevant jurisdiction including but not limited
to the ISM Code and the ISPS Code; and

 
(c)
in the event of hostilities in any part of the world (whether war is declared or
not), not cause or permit the Ship owned by it to enter or trade to any zone
which is declared a war zone by that Ship’s war risks insurers unless the prior
written consent of the Security Trustee has been given and that Guarantor has
(at its expense) effected any special, additional or modified insurance cover
which the Security Trustee may require.

 
24.9
Provision of information

 
Each Guarantor shall promptly provide the Agent with any information which it
requests regarding:
 
(a)
the Ship owned by it, its employment, position and engagements;

 
(b)
the Earnings of the Ship owned by it and payments and amounts due to its master
and crew;

 
(c)
any expenditure incurred, or likely to be incurred, in connection with the
operation, maintenance or repair of the Ship owned by it and any payments made
by it in respect of that Ship;

 
(d)
any towages and salvages;

 
(e)
its compliance, the Approved Manager’s compliance and the compliance of the Ship
owned by it with the ISM Code and the ISPS Code,

 
and, upon the Agent’s request, provide copies of any current charter relating to
the Ship owned by it, of any current guarantee of any such charter and of that
Ship’s Safety Management Certificate and any relevant Document of Compliance.
 
24.10
Notification of certain events

 
Each Guarantor shall immediately upon acquiring knowledge thereof notify the
Agent by fax, confirmed forthwith by letter, of:
 
(a)
any casualty to the Ship owned by it which is or is likely to be or to become a
Major Casualty;

 
(b)
any occurrence as a result of which the Ship owned by it has become or is, by
the passing of time or otherwise, likely to become a Total Loss;

 
(c)
any requirement or recommendation affecting class made in relation to the Ship
owned by it by any insurer or classification society or by any competent
authority which is not complied with during the specified period given to such
Guarantor to comply with such requirement or recommendation;

 
69

--------------------------------------------------------------------------------


 
(d)
any arrest or detention of the Ship owned by it, any exercise or purported
exercise of any lien on that Ship or its Earnings or any requisition of that
Ship for hire;

 
(e)
any intended dry docking of the Ship owned by it (in respect of which
notification by fax only shall be required);

 
(f)
any Environmental Claim made against that Guarantor or in connection with the
Ship owned by it, or any Environmental Incident;

 
(g)
any claim for breach of the ISM Code or the ISPS Code being made against that
Guarantor, the Approved Manager or otherwise in connection with the Ship owned
by it; or

 
(h)
any other matter, event or incident, actual or threatened, the effect of which
will or could lead to the ISM Code or the ISPS Code not being complied with,

 
and that Guarantor shall keep the Agent advised in writing on a regular basis
and in such detail as the Agent shall require of that Guarantor’s, the Approved
Manager’s or any other person’s response to any of those events or matters.
 
24.11
Restrictions on chartering, appointment of managers etc.

 
No Guarantor shall, in relation to the Ship owned by it:
 
(a)
let that Ship on demise charter for any period;

 
(b)
enter into any time or consecutive voyage charter (other than an Approved
Charter) in respect of that Ship for a term which exceeds, or which by virtue of
any optional extensions may exceed, 18 months;

 
(c)
enter into any charter in relation to that Ship under which more than 2 months’
hire (or the equivalent) is payable in advance;

 
(d)
charter that Ship otherwise than on bona fide arm’s length terms at the time
when that Ship is fixed;

 
(e)
appoint a manager of that Ship other than an Approved Manager or agree to any
alteration to the terms of such Approved Manager’s appointment in any material
respect;

 
(f)
de-activate or lay up that Ship; or

 
(g)
put that Ship into the possession of any person for the purpose of work being
done upon it unless the expense of such work is within such Guarantor’s
financial capability and will not result in a claim or lien against the Ship in
violation of this Agreement or any other Finance Document.

 
24.12
Notice of Mortgage

 
Each Guarantor shall keep the Mortgage recorded against the Ship owned by it as
a valid first preferred mortgage, carry on board that Ship a certified copy of
the Mortgage and place and maintain in a conspicuous place in the navigation
room and the master’s cabin of that Ship a framed printed notice stating that
that Ship is mortgaged by that Guarantor to the Security Trustee.
 
70

--------------------------------------------------------------------------------


 
24.13
Sharing of Earnings

 
Except for a Cash Pooling Deed, no Guarantor shall enter into any agreement or
arrangement for the sharing of any Earnings of the Ship owned by it.
 
25
APPLICATION OF EARNINGS; SWAP PAYMENTS

 
25.1
Payment of Earnings and Swap Payments

 
(a)
Each Guarantor shall ensure that, subject only to the provisions of the
Assignment of Earnings to which it is a party, all the Earnings of the Ship
owned by it are paid to its Operating Account.

 
(b)
The Borrower shall ensure that, subject only to the provisions of any Master
Agreement Assignment, all payments by the relevant Swap Counterparty to the
Borrower under each Designated Transaction are paid to the Collection Account.

 
25.2
Location of accounts

 
Each Obligor shall promptly:
 
(a)
comply with any requirement of the Agent as to the location or re-location of
the Operating Accounts and the Collection Account (or any of them); and

 
(b)
execute any documents which the Agent specifies to create or maintain in favor
of the Security Trustee a Security over (and/or rights of set-off, consolidation
or other rights in relation to) the Operating Accounts and the Collection
Account.

 
The Agent agrees it shall not charge any Obligor for any cost or expense of any
such re-location.


26
EVENTS OF DEFAULT

 
Each of the events or circumstances set out in Clauses26.1 to26.13 inclusive is
an Event of Default.
 
26.1
Non-payment

 
An Obligor does not pay on the due date (or, in the case of sums expressed to be
payable on demand, within 3 days of the Agent’s demand) any amount payable
pursuant to a Finance Document at the place at and in the currency in which it
is expressed to be payable unless (i) its failure to pay is caused by
administrative or technical error, and (ii) payment is made within 3 Business
Days of its due date.
 
26.2
Financial covenants, Security Cover and Insurance

 
Any requirement of Clause 20 (Financial Covenants), Clause 21 (Security Cover)
or Clause 23 (Insurance) is not satisfied.
 
26.3
Other obligations

 
(a)
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 26.1 (Non-payment) and Clause 26.2 Financial
Covenants, Security Cover and Insurance)).

 
71

--------------------------------------------------------------------------------


 
(b)
No Event of Default under paragraph (a) above will occur if the failure to
comply is, in the opinion of the Agent, capable of remedy and is remedied within
15 days of the Agent giving notice to the Borrower or the Borrower becoming
aware of the failure to comply.

 
26.4
Misrepresentation

 
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.
 
26.5
Cross default

 
(a)
Any Financial Indebtedness of any Obligor is not paid when due nor within any
originally applicable grace period.

 
(b)
Any Financial Indebtedness of any Obligor is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).

 
(c)
Any commitment for any Financial Indebtedness of any Obligor is cancelled or
suspended by a creditor of any Obligor as a result of an event of default
(however described).

 
(d)
Any creditor of an Obligor becomes entitled to declare any Financial
Indebtedness of such Obligor due and payable prior to its specified maturity as
a result of an event of default (however described).

 
(e)
No Event of Default will occur under this Clause 26.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than $500,000 (or its equivalent in any
other currency).

 
26.6
Bankruptcy, Insolvency, Etc.

 
Any Obligor shall:
 
(a)
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

 
(b)
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

 
(c)
in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 45 days; provided
that each Obligor hereby expressly authorizes each Finance Party to appear in
any court conducting any relevant proceeding during such 45-day period to
preserve, protect and defend their respective rights under the Finance
Documents;

 
(d)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, by or against
such Obligor, and, if any such case or proceeding is not commenced by such
Obligor, such case or proceeding shall be consented to or acquiesced in by such
Obligor or shall result in the entry of an order for relief or shall

 
72

--------------------------------------------------------------------------------


 
remain for 45 days undismissed;  provided that each Obligor hereby expressly
authorizes each Finance Party to appear in any court conducting any such case or
proceeding during such 45-day period to preserve, protect and defend their
respective rights under the Finance Documents; or
 
(e)
take any corporate action authorizing, or in furtherance of, any of the
foregoing.

 
26.7
Ownership of the Obligors

 
An Obligor (other than the Borrower) is not or ceases to be a Wholly-Owned
Subsidiary of the Borrower.
 
26.8
ERISA

 
Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof under Section 412 of the Code or Section 302 of ERISA
or a waiver of such standard or extension of any amortization period is sought
or granted under Section 412 of the Code or Section 303 or 304 of ERISA, a
Reportable Event shall have occurred, a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA shall be
subject to the advance reporting requirement of PBGC Regulation Section 4043.61
(without regard to subparagraph (b)(1) thereof) and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following 30 days, any Plan which is subject to Title IV of ERISA shall have had
or is likely to have a trustee appointed to administer such Plan, any Plan which
is subject to Title IV of ERISA is, shall have been or is likely to be
terminated or to be the subject of termination proceedings under ERISA, any Plan
shall have an Unfunded Current Liability, a contribution required to be made
with respect to a Plan or a Foreign Pension Plan has not been timely made, the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate has incurred or
is likely to incur any liability for a violation of the applicable requirements
of Section 404 or 405 of ERISA or the exclusive benefit rule of under Section
401(a) of the Code by any fiduciary or disqualified person with respect to any
Plan, the Borrower or any Subsidiary of the Borrower or any ERISA Affiliate has
incurred or is likely to incur any liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code or on account of a group
health plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the
Code or 45 Code of Federal Regulations Section 160.103) under Section 4980B of
the Code and/or the Health Insurance Portability and Accountability Act of 1996,
or the Borrower or any Subsidiary of the Borrower has incurred or is likely to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) that provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or Plans
or Foreign Pension Plans, a “default,” within the meaning of Section 4219(c)(5)
of ERISA, shall occur with respect to any Plan; any applicable law, rule or
regulation is adopted, changed or interpreted, or the interpretation or
administration thereof is changed, in each case after the date hereof, by any
governmental authority (a “Change in Law”), or, as a result of a Change in Law,
an event occurs following a Change in Law, with respect to or otherwise
affecting any Plan; (b) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (c) such lien, security interest or
liability, individually, and/or in the aggregate, in the opinion of the Majority
Lenders, has had, or could reasonably be expected to have, a Material Adverse
Effect.
 
73

--------------------------------------------------------------------------------


 
26.9
Unlawfulness

 
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents in any material respect.
 
26.10
Repudiation

 
An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
 
26.11
Material adverse change

 
Any event occurs or any other circumstances arise or develop including, without
limitation, a change in the financial position, state of affairs or prospects of
the Borrower or its Subsidiaries in the light of which in the judgment of the
Majority Lenders there is a significant risk that the Borrower is, or will later
become, unable to discharge its liabilities as they fall due.
 
26.12
Ranking of security

 
Any Security created by a Finance Document (i) proves to have been or becomes
invalid or unenforceable, (ii), in the case of any Mortgage, ceases to be a
valid first preferred mortgage under the Marshall Islands Maritime Act, 1990, as
amended, or a first priority ship mortgage under the law of any relevant
Alternative Approved Flag, or (iii) in the case of any Finance Document other
than a Mortgage, such Security proves to have ranked after, or loses its
priority to, other Security.
 
26.13
Master Agreements

 
(a)
an Event of Default (as defined in section 14 of a Master Agreement) occurs; or

 
(b)
a Master Agreement is terminated, cancelled, suspended, rescinded or revoked or
otherwise ceases to remain in full force and effect for any reason except with
the consent of the Agent acting on instructions of the Majority Lenders.

 
26.14
Acceleration

 
On and at any time after the occurrence of an Event of Default, the Agent may,
and shall if so directed by the Majority Lenders, by notice to the Borrower:
 
(a)
terminate the Total Commitments whereupon they shall immediately be terminated;
and/or

 
(b)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents, and any Note,
be immediately due and payable, whereupon they shall become immediately due and
payable, without further notice, demand or presentment;

 
provided, however, that, in the event of an Event of Default described in
paragraphs (b) through (d) of Clause 26.6 (Bankruptcy, Insolvency, Etc.) shall
occur, (i) the Total Commitments shall automatically be terminated, and (ii) the
Loans, together with accrued interest, and all other amounts accrued or
outstanding under the Finance Documents, shall automatically be and become
immediately due and payable, without notice or demand.
 
74

--------------------------------------------------------------------------------


 
 
26.15
Enforcement of security

 
On and at any time after the occurrence of an Event of Default the Security
Trustee may, and shall if so directed by the Majority Lenders, take any action
which, as a result of the Event of Default or any notice served under Clause
26.14 (Acceleration), the Security Trustee is entitled to take under any Finance
Document or any applicable law or regulation.
 
26.16
Position of Swap Counterparties

 
Neither the Agent nor the Security Trustee shall be obliged, in connection with
any action taken or proposed to be taken under or pursuant to the foregoing
provisions of this Clause 26, to have any regard to the requirements of a Swap
Counterparty except to the extent that such Swap Counterparty is also a Lender.
 
75

--------------------------------------------------------------------------------


 
SECTION 9
 
CHANGES TO PARTIES
 
27
CHANGES TO THE LENDERS

 
27.1
Assignments and transfers by the Lenders

 
Subject to this Clause 27, a Lender (the “Existing Lender”) may:
 
(a)
assign any of its rights; or

 
(b)
transfer by novation any of its rights and obligations,

 
to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).
 
27.2
Conditions of assignment or transfer

 
(a)
The consent of the Borrower is required for an assignment or transfer by a
Lender, unless (i) the assignment or transfer is to another Lender or an
Affiliate of a Lender, or (ii) an Event of Default has occurred and is
continuing.

 
(b)
The consent of the Borrower to an assignment or transfer must not be
unreasonably withheld or delayed.  The Borrower will be deemed to have given its
consent 5 Business Days after the Lender has requested it unless consent is
expressly refused by the Borrower within that time.

 
(c)
The consent of the Borrower to an assignment or transfer must not be withheld
solely because the assignment or transfer may result in an increase to the
Mandatory Cost.

 
(d)
An assignment will only be effective on receipt by the Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it were an original Party to this
Agreement as a Lender.

 
(e)
A transfer will only be effective if the procedure set out in Clause 27.5
(Procedure for transfer) is complied with.

 
(f)
If:

 
 
(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 
 
(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 12 (Tax gross-up
and indemnities) or Clause 13 (Increased Costs),

 
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
 
76

--------------------------------------------------------------------------------


 
27.3
Assignment or transfer fee

 
The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of $3,000.
 
27.4
Limitation of responsibility of Existing Lenders

 
(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 
 
(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 
 
(ii)
the financial condition of any Obligor;

 
 
(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 
 
(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 
and any representations or warranties implied by law are excluded.
 
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 
 
(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 
 
(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 
(c)
Nothing in any Finance Document obliges an Existing Lender to:

 
 
(i)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 27; or

 
 
(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 
27.5
Procedure for transfer

 
(a)
Subject to the conditions set out in Clause 27.2 (Conditions of assignment or
transfer) and Clause 27.6 (Register), a transfer is effected in accordance with
paragraph (b) below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender.  The
Agent shall, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with this
Agreement and delivered in accordance with this Agreement, execute that Transfer
Certificate.

 
77

--------------------------------------------------------------------------------


 
(b)
On the Transfer Date:

 
 
(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents,
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

 
 
(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 
 
(iii)
the Agent, the Security Trustee, the Arranger, the Bookrunner, the New Lender
and other Lenders shall acquire the same rights and assume the same obligations
between themselves as they would have acquired and assumed had the New Lender
been an original Party to this Agreement as a Lender with the rights and/or
obligations acquired or assumed by it as a result of the transfer and to that
extent the Agent, the Security Trustee, the Arranger, the Bookrunner and the
Existing Lender shall each be released from further obligations to each other
under the Finance Documents; and

 
 
(iv)
the New Lender shall become a Party as a “Lender”.

 
(c)
At the time of the delivery of such the Transfer Certificate to the Agent for
acceptance and registration of transfer of all or part of the Loan, or as soon
thereafter as practicable, the Existing Lender shall surrender any Note
evidencing such Lender’s Loans, and upon the request of the New Lender or the
Existing Lender, the Borrower will, at its expense, issue one or more new Notes
in the same aggregate principal amount issued to the Existing Lender and/or the
New Lender in conformity with the requirements of Clause 5.5 (Notes) (with
appropriate modifications).

 
27.6
Register

 
(a)
The Borrower hereby designates the Agent to serve as the Borrower’s agent,
solely for purposes of this Clause 27 to maintain a register (the “Register”) on
which it will record the Commitments from time to time of each of the Lenders,
the Loans made by each of the Lenders and each repayment and prepayment in
respect of the principal amount of the Loans of each Lender.  Failure to make
any such recordation, or any error in such recordation shall not affect the
Borrower’s obligations in respect of the Loans.

 
(b)
With respect to any Lender, the transfer of any Commitment of such Lender and
the rights to the principal of, and interest on, any Loan made pursuant to such
Commitment shall not be effective until such transfer is recorded on the
Register maintained by the Agent with respect to ownership of such Commitment
and Loan and prior to such recordation all amounts owing to the transferor with
respect to such Commitment and Loan shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitment and Loan
shall be recorded by the Agent on the Register only upon the execution by the
Agent of a duly completed and delivered Transfer Certificate.

 
78

--------------------------------------------------------------------------------


 
(c)
The Borrower agrees to indemnify the Agent from and against any and all losses,
claims, damages and liabilities of whatsoever nature which may be imposed on,
asserted against or incurred by the Agent in performing its duties under this
Clause 27.6, except to the extent caused by the Agent’s own gross negligence or
willful misconduct.

 
(d)
The Register shall be available for inspection by the Borrower or any Lender
(with respect to such Lender's Loans) at any reasonable time and from time to
time upon reasonable prior notice.

 
27.7
Disclosure of information

 
Any Lender may disclose to any of its Affiliates and any other person:
 
(a)
to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under this Agreement;

 
(b)
with (or through) whom that Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or

 
(c)
to whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation,

 
any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to paragraphs (a) and (b)
above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking.  Any Lender may also disclose the size and term of
the Facility and the name of each of the Obligors to any investor or a potential
investor in a securitization (or similar transaction of the broadly equivalent
economic effect) of that Lender’s rights or obligations under the Finance
Documents.
 
28
CHANGES TO THE OBLIGORS

 
28.1
Assignments and transfer by Obligors

 
Except as otherwise expressly permitted by this Agreement, no Obligor may assign
any of its rights or transfer any of its rights or obligations under the Finance
Documents.
 
28.2
Additional Guarantors

 
(a)
The Borrower may request that any of its Wholly-Owned Subsidiaries becomes an
Additional Guarantor; provided that any Subsidiary that owns a Ship or is party
to a Shipbuilding Contract shall be organized under the laws of the Republic of
The Marshall Islands or such other jurisdiction as the Agent shall
approve.  That Subsidiary shall become an Additional Guarantor if:

 
 
(i)
the Borrower delivers to the Agent a duly completed and executed Accession
Letter; and

 
 
(ii)
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions Precedent) in relation to that Additional Guarantor,
each in form and substance satisfactory to the Agent.

 
79

--------------------------------------------------------------------------------


 
(b)
The Agent shall notify the Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence required under paragraph (a) above.

 
28.3
Repetition of Representations

 
Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations of the Obligors in this Agreement
are true and correct in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.
 
28.4
Resignation of a Guarantor

 
(a)
The Borrower may request that a Guarantor ceases to be a Guarantor after the
Ship owned by it has been sold or becomes a Total Loss and the Borrower has
complied with the provisions of Clause 7.5 (Mandatory prepayment) by delivering
to the Agent a Resignation Letter.

 
(b)
The Agent shall accept a Resignation Letter and notify the Borrower and the
Lenders of its acceptance if:

 
 
(i)
no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Borrower has confirmed this is the case);  and

 
 
(ii)
all the Lenders have consented to the Borrower’s request.

 
29
CHANGES TO SWAP BANKS

 
29.1
Procedure for accession

 
The Original Swap Bank may, with the consent of the Borrower which consent must
not be unreasonably withheld, invite any Lender to become a Swap Bank (a “New
Swap Bank”).  Such Lender shall become a New Swap Bank if:
 
(a)
such Lender delivers to the Agent a duly completed and executed Swap Bank
Accession Letter; and

 
(b)
the Agent has received a copy of the Master Agreement made between the Borrower
and such Lender.

 
29.2
New Swap Bank

 
Upon receipt by the Agent of the documents specified in Clause 29.1 (Procedure
for accession) from a New Swap Bank:
 
(a)
the Borrower, the Security Trustee, the Arranger, the Bookrunner, the Lenders,
the Swap Banks and the New Swap Bank shall acquire the same rights and assume
the same obligations between themselves as they would have acquired and assumed
had the New Swap Bank been an original Party to this Agreement as a Swap Bank;
and

 
(b)
the New Swap Bank shall become a Party as a “Swap Bank”.

 
80

--------------------------------------------------------------------------------


SECTION 10
 
THE FINANCE PARTIES
 
30
ROLE OF THE SERVICING BANKS, THE ARRANGER AND THE BOOKRUNNER

 
30.1
Appointment of the Agent

 
(a)
Each other Finance Party appoints the Agent to act as its agent under and in
connection with the Finance Documents.

 
(b)
Each other Finance Party authorizes the Agent to exercise the rights, powers,
authorities and discretions specifically given to the Agent under, or in
connection with, the Finance Documents together with any other incidental
rights, powers, authorities and discretions.

 
30.2
Appointment of the Security Trustee

 
(a)
Each other Finance Party irrevocably appoints and authorizes the Security
Trustee to act as security trustee hereunder and under the other Finance
Documents (other than the Notes) with such powers as are specifically delegated
to the Security Trustee by the terms of this Agreement and such other Finance
Documents, together with such other powers as are reasonably incidental thereto.

 
(b)
To secure the payment of all sums of money from time to time owing to the
Finance Parties under this Agreement, the other Finance Documents and the Master
Agreements in the maximum principal amount of $1,600,000,000 plus any amounts
payable under the Master Agreements and accrued interest thereon and all other
amounts owing to the Finance Parties pursuant to this Agreement, the other
Finance Documents and the Master Agreements, and the performance of the
covenants of the Borrower and any other Obligor herein and therein contained,
and in consideration of the premises and of the covenants herein contained and
of the extensions of credit by the Lenders, the Security Trustee does hereby
declare that it will hold as such trustee in trust for the benefit of the other
Finance Parties, from and after the execution and delivery thereof, all of the
Trust Property; TO HAVE AND TO HOLD the Trust Property unto the Security Trustee
and its successors and assigns forever BUT IN TRUST, NEVERTHELESS, for the equal
and proportionate benefit and security of the Lenders, the Swap Banks and the
Agent and their respective successors and assigns without any priority of any
one over any other (except as provided in Clause 33.5 (Partial Payments) of this
Agreement), UPON THE CONDITION that, unless and until an Event of Default under
this Agreement shall have occurred and be continuing, each of the Obligors shall
be permitted, to the exclusion of the Security Trustee, to possess and use the
Ships.  IT IS HEREBY COVENANTED, DECLARED AND AGREED that all property subject
or to become subject hereto is to be held, subject to the further covenants,
conditions, uses and trusts hereinafter set forth, and each Obligor, for itself
and its respective successors and assigns, hereby covenants and agrees to and
with the Security Trustee and its successors in said trust, for the equal and
proportionate benefit and security of the other Finance Parties as hereinafter
set forth.

 
(c)
The Security Trustee hereby accepts the trusts imposed upon it as Security
Trustee by this Agreement, and the Security Trustee covenants and agrees to
perform the same as herein expressed and agrees to receive and disburse all
monies constituting part of the Trust Property in accordance with the terms
hereof.

 
81

--------------------------------------------------------------------------------


 
30.3
Duties of each Servicing Bank

 
(a)
Each Servicing Bank shall promptly forward to a Party the original or a copy of
any document which is delivered to such Servicing Bank for that Party by any
other Party.

 
(b)
Except where a Finance Document specifically provides otherwise, neither
Servicing Bank is obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 
(c)
If a Servicing Bank receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 
(d)
If a Servicing Bank is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than a Servicing
Bank, the Arranger or the Bookrunner) under this Agreement it shall promptly
notify the other Finance Parties.

 
(e)
Each Servicing Bank’s duties under the Finance Documents are solely mechanical
and administrative in nature.

 
30.4
Roles of the Arranger and Bookrunner

 
Except as specifically provided in the Finance Documents, neither the Arranger
nor the Bookrunner has any obligation of any kind to any other Party under, or
in connection with, any Finance Document.
 
30.5
No fiduciary duties

 
(a)
Neither Servicing Bank shall have any duties or obligations to any person under
this Agreement or the other Finance Documents except to the extent that they are
expressly set out in those documents; and neither Servicing Bank shall have any
liability to any person in respect of its obligations and duties under this
Agreement or the other Finance Documents except as expressly set out in Clauses
30.2 and 30.6, and as excluded or limited by Clauses 30.10, 30.11, 30.12 and
30.13.

 
(b)
The provisions of Clause 30.5(a) shall apply even if, notwithstanding and
contrary to Clause 30.5(a), any provision of this Agreement or any other Finance
Document by operation of law has the effect of constituting either Servicing
Bank as a fiduciary.

 
30.6
Application of receipts

 
Except as expressly stated to the contrary in any Finance Document, any moneys
which the Security Trustee receives or recovers and which are Trust Property
shall (without prejudice to the rights of the Security Trustee under any Finance
Document to credit any moneys received or recovered by it to any suspense
account) be transferred to the Agent for application in accordance with Clause
33.2 (Distributions by the Agent) and Clause 33.5 (Partial payments).
 
30.7
Deductions from receipts

 
Before transferring any moneys to the Agent under Clause 30.6 (Application of
receipts), the Security Trustee may deduct any sum then due and payable under
this Agreement or any other Finance Document to the Security Trustee or any
receiver, agent or other person appointed by it and retain that sum for
 
82

--------------------------------------------------------------------------------


 
itself or, as the case may require, pay it to the other person to whom it is
then due and payable; for this purpose if the Security Trustee has become
entitled to require a sum to be paid to it on demand, that sum shall be treated
as due and payable, even if no demand has yet been served.
 
30.8
Agent and Security Trustee the same person

 
Where the same person is the Security Trustee and the Agent, it shall be
sufficient compliance with Clause 30.6 (Application of receipts) for the moneys
concerned to be credited to the account to which the Agent remits or credits the
amounts which it receives from the Borrower under this Agreement for
distribution to the other Finance Parties.
 
30.9
Business with the Group

 
The Agent, the Security Trustee, the Arranger and the Bookrunner may accept
deposits from, lend money to, and generally engage in any kind of banking or
other business with, any member of the Group.
 
30.10
Rights and discretions of the Servicing Banks

 
(a)
Each Servicing Bank may rely on:

 
 
(i)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorized; and

 
 
(ii)
any statement made by an officer, authorized signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 
(b)
Each Servicing Bank may assume (unless it has received notice to the contrary in
its capacity as agent or, as the case may be, trustee  for the other Finance
Parties) that:

 
 
(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 26.1 (Non-payment));

 
 
(ii)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

 
 
(iii)
any notice or request made by the Borrower (other than a Utilization Request or
Selection Notice) is made on behalf of and with the consent and knowledge of all
the Obligors.

 
(c)
Each Servicing Bank may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts.

 
(d)
Each Servicing Bank may act in relation to the Finance Documents through its
personnel and agents.

 
(e)
Each Servicing Bank may disclose to any other Party any information it
reasonably believes it has received as agent or security trustee under this
Agreement.

 
(f)
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Servicing Banks, the Arranger or the Bookrunner is obliged to do or
omit to do anything if it would or might, in its reasonable opinion, constitute
a breach of any law or regulation or a breach of a duty of confidentiality.

 
83

--------------------------------------------------------------------------------


 
30.11
Majority Lenders’ instructions

 
(a)
Unless a contrary indication appears in a Finance Document, each Servicing Bank
shall:

 
 
(i)
exercise any right, power, authority or discretion vested in it as Servicing
Agent in  accordance with any instructions given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Agent or Security
Trustee), and

 
 
(ii)
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Majority Lenders.

 
(b)
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

 
(c)
Each Servicing Bank may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability which it may
incur in complying with the instructions.

 
(d)
In the absence of instructions from the Majority Lenders (or, if appropriate,
the Lenders), each Servicing Bank may act (or refrain from taking action) as it
considers to be in the best interest of the relevant Finance Party or Parties
concerned.

 
(e)
Neither Servicing Bank is authorized to act on behalf of any other Finance Party
(without first obtaining that Finance Party’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 
30.12
Responsibility for documentation

 
None of the Servicing Banks, the Arranger or the Bookrunner:
 
(a)
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agent, the Security Trustee, the
Arranger, the Bookrunner, an Obligor or any other person given in, or in
connection with, any Finance Document; or

 
(b)
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into or made or executed in anticipation of, or in connection
with, any Finance Document.

 
30.13
Exclusion of liability

 
(a)
Without limiting paragraph (b) below, neither Servicing Bank will be liable for
any action taken by it under, or in connection with, any Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

 
(b)
No Party may take any proceedings against any officer, employee or agent of a
Servicing Bank in respect of any claim it might have against the Servicing Bank
concerned or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document, and each officer,
employee or agent of a Servicing Bank may rely on this Clause subject to Clause
1.3 (Third party rights).

 
84

--------------------------------------------------------------------------------


 
(c)
A Servicing Bank will not be liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by it if it has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognized clearing or settlement system used by it for that purpose.

 
30.14
Lenders’ indemnity to the Servicing Banks

 
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each Servicing Bank,
within 3 Business Days of demand, against any cost, loss or liability incurred
by the Servicing Bank concerned (otherwise than by reason of its gross
negligence or wilful misconduct) in acting as Agent or Security Trustee under
the Finance Documents (unless the Agent or Security Trustee has been reimbursed
by an Obligor pursuant to a Finance Document).
 
30.15
Resignation of a Servicing Bank

 
(a)
A Servicing Bank may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the other Finance
Parties and the Borrower.

 
(b)
Alternatively, a Servicing Bank may resign by giving notice to the other Finance
Parties and the Borrower, in which case the Majority Lenders (after consultation
with the Borrower) may appoint a successor Agent or Security Trustee.

 
(c)
If the Majority Lenders have not appointed a successor Agent or Security Trustee
in accordance with paragraph (b) above within 30 days after notice of
resignation was given, the Agent or Security Trustee (after consultation with
the Borrower) may appoint a successor Agent or Security Trustee (acting through
an office in the United Kingdom).

 
(d)
The retiring Agent or Security Trustee shall, at its own cost, make available to
the successor Agent or Security Trustee such documents and records and provide
such assistance as the successor Agent or Security Trustee may reasonably
request for the purposes of performing its functions as Agent or Security
Trustee under the Finance Documents.

 
(e)
A Servicing Bank’s resignation notice shall only take effect upon the
appointment of a successor.

 
(f)
Upon the appointment of a successor, the retiring Servicing Bank shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 30.  Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 
(g)
After consultation with the Borrower, the Majority Lenders may, by notice to a
Servicing Bank, require it to resign in accordance with paragraph (b) above.  In
this event, the Servicing Bank shall resign in accordance with paragraph (b)
above.

 
85

--------------------------------------------------------------------------------


 
30.16
Confidentiality

 
(a)
In acting as agent or, as the case may be, trustee for the Finance Parties, a
Servicing Bank shall be regarded as acting through its agency division which
shall be treated as a separate entity from any other of its divisions or
departments.

 
(b)
If information is received by a division or department of a Servicing Bank other
than that division or department responsible for complying with the obligations
assumed by that Servicing Bank under the Finance Documents, that information may
be treated as confidential to that division or department, and the Servicing
Bank concerned shall not be deemed to have notice of it nor shall it be obliged
to disclose such information to any Party.

 
30.17
Relationship with the Lenders

 
(a)
Each Servicing Bank may treat each Lender as a Lender entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than 5 Business Days prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

 
(b)
Each Lender shall supply the Agent with any information required by the Agent in
order to calculate the Mandatory Cost in accordance with Schedule 4 (Mandatory
Cost formula).

 
30.18
Credit appraisal by the Lenders

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to each of the Servicing Banks, the Arranger and the Bookrunner that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under, or in
connection with, any Finance Document including but not limited to:
 
(a)
the financial condition, status and nature of each member of the Group;

 
(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 
(c)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under, or in connection with,
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 
(d)
the adequacy, accuracy and/or completeness of any other information provided by
the either Servicing Bank, any Party or by any other person under, or in
connection with, any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 
30.19
Reference Banks

 
If a Reference Bank ceases to be a Lender, the Agent shall (in consultation with
the Borrower) appoint another Lender to replace that Reference Bank.
 
86

--------------------------------------------------------------------------------


 
30.20
Servicing Bank’s management time

 
Any amount payable to the Agent or the Security Trustee under Clause 14.3
(Indemnity to the Agent and the Security Trustee), Clause 16 (Costs and
expenses) and Clause 30.14 (Lenders’ indemnity to the Servicing Banks) shall
include the cost of utilizing the Agent’s or the Security Trustee’s management
time or other resources and will be calculated on the basis of such reasonable
daily or hourly rates as the Agent or the Security Trustee may notify to the
Borrower and the Lenders, and is in addition to any fee paid or payable to the
Agent or the Security Trustee under Clause 11 (Fees).
 
30.21
Deduction from amounts payable by a Servicing Bank

 
If any Party owes an amount to either Servicing Bank under the Finance
Documents, such Servicing Bank may, after giving notice to that Party, deduct an
amount not exceeding that amount from any payment to that Party which such
Servicing Bank would otherwise be obliged to make under the Finance Documents
and apply the amount deducted in or towards satisfaction of the amount
owed.  For the purposes of the Finance Documents that Party shall be regarded as
having received any amount so deducted.
 
30.22
Full freedom to enter into transactions

 
Notwithstanding any rule of law or equity to the contrary, each Servicing Bank
shall be absolutely entitled:
 
(a)
to enter into and arrange banking, derivative, investment and/or other
transactions of every kind with or affecting the Borrower or any person who is
party to, or referred to in, a Finance Document (including, but not limited to,
any interest or currency swap or other transaction, whether related to this
Agreement or not, and acting as syndicate agent and/or security trustee for,
and/or participating in, other facilities to the Borrower or any person who is
party to, or referred to in, a Finance Document);

 
(b)
to deal in and enter into and arrange transactions relating to:

 
 
(i)
any securities issued or to be issued by the Borrower or any such other person;
or

 
 
(ii)
any options or other derivatives in connection with such securities; and

 
(c)
to provide advice or other services to the Borrower or any person who is a party
to, or referred to in, a Finance Document,

 
and, in particular, each Servicing Bank shall be absolutely entitled, in
proposing, evaluating, negotiating, entering into and arranging all such
transactions and in connection with all other matters covered by paragraphs (a),
(b) and (c) above, to use (subject only to applicably law) any information or
opportunity, howsoever acquired by it, to pursue its own interests exclusively,
to refrain from disclosing such dealings, transactions or other matters or any
information acquired in connection with them and to retain for its sole benefit
all profits and benefits derived from the dealings transactions or other
matters.
 
31
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 
No provision of this Agreement will:
 
87

--------------------------------------------------------------------------------


 
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 
(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 
(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 
32
SHARING AMONG THE FINANCE PARTIES

 
32.1
Payments to Finance Parties

 
If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 33 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:
 
(a)
the Recovering Finance Party shall, within 3 Business Days, notify details of
the receipt or recovery, to the Agent;

 
(b)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 33 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 
(c)
the Recovering Finance Party shall, within 3 Business Days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 33.5 (Partial payments).

 
32.2
Redistribution of payments

 
The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it among the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 33.5 (Partial payments).
 
32.3
Recovering Finance Party’s rights

 
(a)
On a distribution by the Agent under Clause 32.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution.

 
(b)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 
32.4
Reversal of redistribution

 
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 
88

--------------------------------------------------------------------------------


 
(a)
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 32.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

 
(b)
that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 
32.5
Exceptions

 
(a)
This Clause 32 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 
(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 
 
(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

 
 
(ii)
the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 
 
89

--------------------------------------------------------------------------------


SECTION 11
 
ADMINISTRATION
 
33
PAYMENT MECHANICS

 
33.1
Payments to the Agent

 
(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 
(b)
Payment shall be made to such account with such bank as the Agent specifies.

 
33.2
Distributions by the Agent

 
Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 33.3 (Distributions to an Obligor) and Clause 33.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than 5 Business Days’ notice
with a bank in the principal financial center of the country of that currency.
 
33.3
Distributions to an Obligor

 
The Agent may (with the consent of the Obligor or in accordance with Clause 34
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
 
33.4
Clawback

 
(a)
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 
(b)
If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount from the date of payment to the date of receipt by the Agent, calculated
by the Agent to reflect its cost of funds.

 
33.5
Partial payments

 
(a)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents and the
Master Agreements, the Agent shall apply that payment towards the obligations of
that Obligor under the Finance Documents and the Master Agreements in the
following order:

 
90

--------------------------------------------------------------------------------


 
 
(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent under the Finance Documents;

 
 
(ii)
secondly, in or towards payment pro rata of any accrued interest or commission
due but unpaid under this Agreement;

 
 
(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement;

 
 
(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents; and

 
 
(v)
fifthly, in or towards payment pro rata of the Swap Exposure of each Swap
Counterparty (calculated as at the actual Early Termination Date applying to
each particular Designated Transaction, or if no such Early Termination Date
occurred on the date of application or distribution hereunder);

 
(b)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.

 
33.6
No set-off by Obligors

 
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 
33.7
Business Days

 
(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 
(b)
During any extension of the due date for payment of any principal or an Unpaid
Sum under this Agreement interest is payable on the principal at the rate
payable on the original due date.

 
33.8
Currency of account

 
(a)
Subject to paragraphs (b) to (c) below, Dollars is the currency of account and
payment for any sum due from an Obligor under any Finance Document.

 
(b)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 
(c)
Any amount expressed to be payable in a currency other than Dollars shall be
paid in that other currency.

 
34
SET-OFF

 
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
 
91

--------------------------------------------------------------------------------


 
35
NOTICES

 
35.1
Communications in writing

 
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
 
35.2
Addresses

 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents are:
 
(a)
in the case of the Borrower, that identified with its name below;

 
(b)
in the case of each Original Guarantor, in care of the Borrower;

 
(c)
in the case of the Original Lender, that identified with its name below;

 
(d)
in the case of the Original Swap Bank, that identified with its name below;

 
(e)
in the case of each New Lender, each New Swap Bank or any other Obligor, that
notified in writing to the Agent on or before the date on which it becomes a
Party;

 
(f)
in the case of the Agent, that identified with its name below; and

 
(g)
in the case of the Security Trustee, that identified with its name below,

 
or any substitute address, fax number, or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than 5 Business Days’ notice.
 
35.3
Delivery

 
(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 
 
(i)
if by way of fax, when received in legible form; or

 
 
(ii)
if by way of letter, when it has been left at the relevant address or 5 Business
Days after being deposited in the post postage prepaid in an envelope addressed
to it at that address;

 
and, if a particular department or officer is specified as part of its address
details provided under Clause 35.2 (Addresses), if addressed to that department
or officer.
 
(b)
Any communication or document to be made or delivered to the Agent or the
Security Trustee will be effective only when actually received by the Agent or
the Security Trustee and then only if it is expressly marked for the attention
of the department or officer identified with the Agent’s or the Security
Trustee’s signature below (or any substitute department or officer as the Agent
or the Security Trustee shall specify for this purpose).

 
(c)
All notices from or to an Obligor shall be sent through the Agent.

 
92

--------------------------------------------------------------------------------


 
(d)
Any communication or document made or delivered to the Borrower in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

 
35.4
Notification of address and fax number

 
Promptly upon receipt of notification of an address and fax number or change of
address, or fax number pursuant to Clause 35.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
 
35.5
English language

 
(a)
Any notice given under or in connection with any Finance Document must be in
English.

 
(b)
All other documents provided under or in connection with any Finance Document
must be:

 
 
(i)
in English; or

 
 
(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 
36
CALCULATIONS AND CERTIFICATES

 
36.1
Accounts

 
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 
36.2
Certificates and determinations

 
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
 
36.3
Day count convention

 
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
 
37
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
93

--------------------------------------------------------------------------------


 
38
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
 
39
AMENDMENTS AND WAIVERS

 
39.1
Required consents

 
(a)
Subject to Clause 39.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and any such amendment or waiver will be binding on all Parties.

 
(b)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause.

 
39.2
Exceptions

 
(a)
An amendment or waiver that has the effect of changing or which relates to:

 
 
(i)
the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 
 
(ii)
a postponement of the date of payment of any amount under the Finance Documents;

 
 
(iii)
a reduction in the Margin (other than reason of changes in the Advance Ratio) or
the amount of any payment of principal, interest, fees or commission payable;

 
 
(iv)
an increase in or extension of any Commitment;

 
 
(v)
a change to the Borrower or Guarantors other than in accordance with Clause 28
(Changes to the Obligors);

 
 
(vi)
any provision which expressly requires the consent of all the Lenders; or

 
 
(vii)
Clause 2.2 (Finance Parties’ rights and obligations), Clause 27 (Changes to the
Lenders) or this Clause 39;

 
shall not be made without the prior consent of all the Lenders.
 
(b)
An amendment or waiver which relates to the rights or obligations of the Agent,
the Security Trustee, the Arranger or the Bookrunner may not be effected without
the consent of the Agent, the Security Trustee, the Arranger or the Bookrunner.

 
40
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
 
94

--------------------------------------------------------------------------------


 
41
ENTIRE AGREEMENT

 
This Agreement and the Schedules and Exhibits hereto, together with the Mandate
Letter, embody the entire agreement between the Parties relating to the subject
matter hereof and supersede all prior agreements, representations and
understandings, if any, relating to such subject matter; provided, that in case
of any conflict between this Agreement and the Mandate Letter, the provisions of
this Agreement shall prevail.
 
 
95

--------------------------------------------------------------------------------


 
SECTION 12
 
GOVERNING LAW AND ENFORCEMENT
 
42
GOVERNING LAW

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
APPLICABLE IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).
 
43
ENFORCEMENT

 
43.1
Jurisdiction

 
(a)
EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OBLIGOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  SUBJECT TO THE FOREGOING AND TO PARAGRAPH
(b) BELOW, NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY JURISDICTION.

 
(b)
EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR FEDERAL COURT AND
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR
FROM ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ITS PROPERTY.

 
43.2
Service of process

 
EACH OBLIGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE ON IT BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO ITS ADDRESS SPECIFIED IN CLAUSE 35.2 (Addresses), OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NEW YORK.
 
96

--------------------------------------------------------------------------------


 
 
43.3
Waiver of Jury Trial

 
EACH OF THE OBLIGORS AND THE FINANCE PARTIES IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE FINANCE
DOCUMENTS, THE LOANS OR THE ACTIONS OF THE FINANCE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 
 
 
 
 
 
 
97

--------------------------------------------------------------------------------


 
SCHEDULE 1
 


 
           THE ORIGINAL OBLIGORS
 
Name of Borrower
Place of Incorporation
Registration number
Eagle Bulk Shipping Inc.
Marshall Islands
14155



Original Guarantors
 
Name of Limited Liability Company
Place of Formation
Registration number
Cardinal Shipping LLC
Marshall Islands
960647
Condor Shipping LLC
Marshall Islands
960610
Crested Eagle Shipping LLC
Marshall Islands
961008
Crowned Eagle Shipping LLC
Marshall Islands
961009
Falcon Shipping LLC
Marshall Islands
960609
Golden Eagle Shipping LLC
Marshall Islands
960908
Griffon Shipping LLC
Marshall Islands
960644
Harrier Shipping LLC
Marshall Islands
960611
Hawk Shipping LLC
Marshall Islands
960608
Heron Shipping LLC
Marshall Islands
960722
Imperial Eagle Shipping LLC
Marshall Islands
960909
Jaeger Shipping LLC
Marshall Islands
960845
Kestrel Shipping LLC
Marshall Islands
960846
Kite Shipping LLC
Marshall Islands
960635
Kittiwake Shipping LLC
Marshall Islands
960847
Merlin Shipping LLC
Marshall Islands
960723
Osprey Shipping LLC
Marshall Islands
960634
Peregrine Shipping LLC
Marshall Islands
960646
Shrike Shipping LLC
Marshall Islands
961010
Skua Shipping LLC
Marshall Islands
961011
Sparrow Shipping LLC
Marshall Islands
960636
Stellar Eagle Shipping LLC
Marshall Islands
961061
Tern Shipping LLC
Marshall Islands
960850
Petrel Shipping LLC
Marshall Islands
961146
Puffin Shipping LLC
Marshall Islands
961147
Raptor Shipping LLC
Marshall Islands
961152
Roadrunner Shipping LLC
Marshall Islands
961148
Saker Shipping LLC
Marshall Islands
961153
Sandpiper Shipping LLC
Marshall Islands
961149
Snipe Shipping LLC
Marshall Islands
961150
Swift Shipping LLC
Marshall Islands
961151

 
98

--------------------------------------------------------------------------------



 
Name of Corporation
Place of Incorporation
Registration number
Agali Shipping S.A.
Marshall Islands
22708
Avlona Shipping S.A.
Marshall Islands
23056
Delfini Shipping S.A.
Marshall Islands
23055
Drosato Shipping S.A.
Marshall Islands
22706
Fountana Shipping S.A.
Marshall Islands
22444
Kampia Shipping S.A.
Marshall Islands
22441
Kofina Shipping S.A.
Marshall Islands
23058
Marmaro Shipping S.A.
Marshall Islands
22711
Mesta Shipping S.A.
Marshall Islands
22440
Mylos Shipping S.A.
Marshall Islands
22709
Nagos Shipping S.A.
Marshall Islands
22799
Nenita Shipping S.A.
Marshall Islands
22442
Olympi Shipping S.A.
Marshall Islands
22443
Pelineo Shipping S.A.
Marshall Islands
23054
Pyrgi Shipping S.A.
Marshall Islands
22439
Rahi Shipping S.A.
Marshall Islands
22710
Sirikari Shipping S.A.
Marshall Islands
22707
Spilia Shipping S.A.
Marshall Islands
23053



 
 
99

--------------------------------------------------------------------------------


SCHEDULE 2

 
CONDITIONS PRECEDENT
 
PART I


CONDITIONS PRECEDENT TO EFFECTIVENESS


1
Original Obligors

 
(a)
A copy of the constitutional documents of each Original Obligor.

 
(b)
A copy of a resolution of the board of directors or sole member, as appropriate,
of each Original Obligor:

 
 
(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 
 
(ii)
authorizing a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 
 
(iii)
authorizing a specified person or persons, on its behalf, to sign and/or deliver
all documents and notices (including, if relevant, any Utilization Request and
Selection Notice) to be signed and/or delivered by it under, or in connection
with, the Finance Documents to which it is a party.

 
(c)
A specimen signature of each person authorized by the resolution referred to in
paragraph (b) above.

 
(d)
A copy of a resolution of the Borrower as sole member or sole shareholder, as
appropriate, of each Original Guarantor, approving the terms of, and the
transactions contemplated by, the Finance Documents to which the Original
Guarantor is a party.

 
(e)
A certificate issued by the appropriate authority in the jurisdiction of
incorporation or formation of each Original Obligor confirming its valid
existence in good standing in such jurisdiction.

 
(f)
A certificate of an authorized signatory of the relevant Original Obligor
certifying that each copy document relating to it specified in Clause 1 of this
Part 1 of Schedule 2 is correct, complete and in full force and effect as at a
date no earlier than the date of this Agreement.

 
(g)
A written confirmation from the Borrower as to which individuals are authorized
to executed and deliver Selection Notices.

 
(h)
Evidence that each Existing Guarantor has duly opened an Operating Account  and
has delivered to the Agent all resolutions, signature cards and other documents
or evidence required in connection with the opening, maintenance and operation
of such Operating Account.

 
2
Finance Documents and Master Agreements

 
(a)
A duly executed original of:

 
100

--------------------------------------------------------------------------------


 
 
(i)
this Agreement;

 
 
(ii)
if requested by any Lender, a Note in form appropriate for such Lender;

 
 
(iii)
a Master Agreement Assignment in respect of each Master Agreement;

 
 
(iv)
an Account Charge by each Existing Guarantor;

 
 
(v)
the Security Interest Deed by the Borrower and each Existing Guarantor;

 
 
(vi)
an Assignment of Shipbuilding Contract in respect of each IHI Newbuilding,
together with the acknowledgement and agreement of the relevant shipyard;

 
 
(vii)
an Assignment of Shipbuilding Contract and Refund Guarantee in respect of each
Target Newbuilding, together with the acknowledgement and agreement of the
relevant shipyard and refund guarantor;

 
(viii)
a Mortgage on each Existing Ship;

 
 
(ix)
an Assignment of Earnings on each Existing Ship;

 
 
(x)
an Assignment of Insurances on each Existing Ship, together with a Notice of
Assignment substantially in the form attached thereto;  and

 
 
(xi)
an Approved Manager’s Undertaking from each Approved Manager in respect of each
Existing Ship.

 
(b)
A copy of each Master Agreement.

 
3
Newbuildings and Existing Ships, and related documents

 
(a)
A copy of the Shipbuilding Contract for each IHI Newbuilding.

 
(b)
A copy of the Shipbuilding Contract for each Target Newbuilding.

 
(c)
An original (or, with the approval of the Agent, a SWIFT confirmation issued to
the Agent) of each Refund Guarantee issued for a Target Newbuilding.

 
(d)
A copy of the Option Agreement.

 
(e)
A copy of each Approved Charter described in Part IV of Schedule 12.

 
(f)
A certificate of an officer of the Borrower certifying that each copy document
specified in Clause 3(a), (b), (d) and (e) of this Part I of Schedule 2 is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

 
(g)
A valuation of each Ship including each Newbuilding addressed to the Agent dated
not earlier than 21 days before the Effective Date, from an Approved Broker,
confirming that the amount of the Loan(s) proposed to be borrowed on such
Utilization Date shall not exceed 75% of the Security Value indicated  by such
valuations.

 
(h)
Documentary evidence that each Existing Ship:

 
101

--------------------------------------------------------------------------------


 
 
(i)
is definitively and permanently registered in the name of an Original Guarantor
under Marshall Islands flag, and that the relevant Mortgage has been duly
recorded against such Existing Ship in accordance with the laws of the Marshall
Islands;

 
 
(ii)
is in the absolute and unencumbered ownership of an Original Guarantor except as
contemplated by the Finance Documents;

 
 
(iii)
maintains the highest classification and rating for ships of the same age and
type class with the relevant Classification Society, free of all overdue
recommendations and conditions of such Classification Society; and

 
 
(iv)
is insured in accordance with this Agreement and all requirements therein in
respect of insurances have been complied with; and

 
(i)
Documents establishing that each Existing Ship will, as from the Effective Date,
be managed by an Approved Manager on terms acceptable to the Agent, together
with:

 
 
(i)
copies of the Approved Manager’s Document of Compliance and of each Existing
Ship’s Safety Management Certificate (together with any other details of the
applicable safety management system which the Agent requires); and

 
 
(ii)
a copy of the ISPS Code Certificate of each Existing Ship.

 
(j)
A favorable opinion from an independent insurance consultant acceptable to the
Agent on such matters relating to the insurances for the Existing Ships as the
Agent may require.

 
4
Legal opinions

 
Favorable legal opinions from lawyers appointed by the Borrower and acceptable
to the Agent on such matters concerning the laws of New York and the Republic of
the Marshall Islands and such other relevant jurisdictions as the Agent may
require.
 
5
Other documents and evidence

 
(a)
Evidence of the completion of all other recordings and filings of, or with
respect to, the Finance Documents executed in connection with the Effective Date
that the Agent may deem necessary or desirable in order to perfect and protect
the Security created thereby, including under the Uniform Commercial Code of New
York (or such other jurisdiction where any Original Obligor and/or any
collateral may be located).

 
(b)
Evidence that any process agent referred to in any Finance Document has accepted
its appointment.

 
(c)
A copy of any other Authorization or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 
(d)
The Original Financial Statements of the Borrower and its Subsidiaries.

 
(e)
Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clause 11 (Fees) and Clause 16 (Costs and expenses) have been paid or will be
paid by the Effective Date.

 
 
102

--------------------------------------------------------------------------------


 
 
(f)
Evidence that any interest, fees, costs and expenses payable by the Borrower
under the Original Credit Agreement have been paid or will be paid by the
Effective Date.

 
 
 
103

--------------------------------------------------------------------------------


SCHEDULE 2


CONDITIONS PRECEDENT


PART II


CONDITIONS PRECEDENT TO UTILIZATION FOR INITIAL
LOAN IN RESPECT OF A NEWBUILDING OTHER THAN
AN IHI NEWBUILDING OR A TARGET NEWBUILDING,
OR THE PURCHASE OF AN ADDITIONAL SHIP


1
An Accession Letter, duly executed by each Subsidiary of the Borrower that owns
or acquires a Ship or any other ship or that enters into a Shipbuilding
Contract, as an Additional Guarantor, and the Borrower.

 
2
Documents respecting such Additional Guarantor specified mutatis mutandis in
Clause 1 of Part 1 of this Schedule 2.

 
3
Such documents and evidence as each Lender shall require based on applicable
laws and regulations and that Lender’s own internal guidelines, relating to that
Lender’s knowledge of its customers.

 
4
If the Additional Guarantor is party to a Shipbuilding Contract for a
Newbuilding:

 
(a)
A copy of the relevant Shipbuilding Contract;

 
(b)
An original of each Refund Guarantee issued for such Newbuilding;

 
(c)
A certificate of an officer of the Borrower certifying that each copy document
specified in paragraph 4(a) and (b) of this Part II is correct, complete and in
full force and effect as at a date no earlier than the date of the Accession
Letter; and

 
(d)
A duly executed original of an Assignment of Shipbuilding Contract and Refund
Guarantee by the Additional Guarantor in respect of such Newbuilding, together
with the acknowledgement and agreement of the relevant shipyard and refund
guarantor.

 
5
If the Additional Guarantor owns or is to take delivery of an Additional Ship:

 
(a)
A copy of the relevant Memorandum of Agreement or Shipbuilding Contract;

 
(b)
A certificate of an officer of the Borrower certifying that each copy document
specified in Clause 5(a) of Part II of this Schedule 2 is correct, complete and
in full force and effect as at a date no earlier than the date of the Accession
Letter;

 
(c)
Evidence that the Additional Guarantor has duly opened an Operating Account and
has delivered to the Agent all resolutions, signature cards and other documents
or evidence required in connection with the opening, maintenance and operation
of such Operating Account;

 
(d)
A duly executed original of:

 
 
(i)
a Cash Pooling Deed by the Borrower and the Additional Guarantor relating to the
Operating Account of the Additional Guarantor;

 
 
(ii)
an Account Charge by the Additional Guarantor;

 
104

--------------------------------------------------------------------------------


 
 
(iii)
a Mortgage on the Additional Ship;

 
 
(iv)
an Assignment of Earnings on the Additional Ship;

 
 
(v)
an Assignment of Insurances on the Additional Ship, together with a Notice of
Assignment substantially in the form attached thereto;  and

 
 
(vi)
a Approved Manager’s Undertaking from each Approved Manager in respect of the
Additional Ship;

 
(e)
Documentary evidence that the Additional Ship:

 
 
(i)
has been unconditionally delivered by the relevant seller or shipyard to the
Additional Guarantor in accordance with all the terms of the relevant Memorandum
of Agreement or Shipbuilding Contract, as the case may be, warranted free and
clear of all liens, and the relevant seller or shipyard has been paid in full
under the terms of the relevant Memorandum of Agreement or Shipbuilding
Contract, as the case may be;

 
 
(ii)
is definitively and permanently registered in the name of the Additional
Guarantor under Marshall Islands flag or an Alternative Approved Flag, and that
the relevant Mortgage has been duly recorded against the Additional Ship in
accordance with the laws of the Marshall Islands or, if applicable, the relevant
Alternative Approved Flag;

 
 
(iii)
is in the absolute and unencumbered ownership of the Additional Guarantor except
as contemplated by the Finance Documents;

 
 
(iv)
maintains the highest classification and rating for ships of the same age and
type class with the relevant Classification Society, free of all overdue
recommendations and conditions of such Classification Society; and

 
 
(v)
is insured in accordance with this Agreement and all requirements therein in
respect of insurances have been complied with;

 
(f)
Documents establishing that the Additional Ship will, as from the date of the
Accession Letter, be managed by an Approved Manager on terms acceptable to the
Agent, together with:

 
 
(i)
copies of the Approved Manager’s Document of Compliance and of the Additional
Ship’s Safety Management Certificate (together with any other details of the
applicable safety management system which the Agent requires); and

 
 
(ii)
a copy of the ISPS Code Certificate of the Additional Ship; and

 
(g)
A favorable opinion from an independent insurance consultant acceptable to the
Agent on such matters relating to the insurances for the Additional Ship as the
Agent may require.

 
6
A valuation of any relevant Additional Ship and each other Ship including each
Newbuilding addressed to the Agent dated not earlier than 21 days before the
date of the Accession Letter, from an Approved Broker.

 
105

--------------------------------------------------------------------------------


 
7
Favorable legal opinions from lawyers appointed by the Borrower and acceptable
to the Agent on such matters concerning the laws of New York and the Republic of
the Marshall Islands and such other relevant jurisdictions as the Agent may
require.

 
8
Evidence of the completion of all other recordings and filings of, or with
respect to, the Finance Documents executed in connection with the Accession
Letter that the Agent may deem necessary or desirable in order to perfect and
protect the Security created thereby, including under the Uniform Commercial
Code of New York (or such other jurisdiction where the Additional Guarantor
and/or any collateral may be located);

 
9
Evidence that any process agent referred to in any Finance Document executed in
connection with the Accession Letter has accepted its appointment.

 
10
A copy of any other Authorization or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by the Accession Letter or for the validity and
enforceability of any Finance Document.

 
11
Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clause 11 (Fees) and Clause16 (Costs and expenses) have been paid.

 
 
 
106

--------------------------------------------------------------------------------


SCHEDULE 3
 
REQUESTS

 
PART I

 
UTILIZATION REQUEST
 


From:                 Eagle Bulk Shipping Inc.


To:               The Royal Bank of Scotland plc, as Agent


Dated:                 [l]


Dear Sirs


Eagle Bulk Shipping Inc. – $1,600,000,000 Facility Agreement
dated as of October 19, 2007 (the “Agreement”)
 
1
We refer to the Agreement.  This is a Utilization Request.  Terms defined in the
Agreement have the same meaning in this Utilization Request unless given a
different meaning in this Utilization Request.

 
2           We wish to borrow a Loan on the following terms:
 
Proposed Utilization Date:
[l] (or, if that is not a Business Day, the next Business Day)
Amount:
[l] or, if less, the Available Facility
Interest Period:
[l]



3
The Loan is for [Newbuilding Predelivery Costs in relation to specified
Newbuilding] [working capital] [specify Additional Ship].

 
4
We confirm that each condition specified in Clause 4.2 (Conditions precedent to
Utilization) of the Agreement is satisfied on the date of this Utilization
Request.

 
5           The proceeds of this Loan should be credited to [account].
 
6           This Utilization Request is irrevocable.
 


EAGLE BULK SHIPPING INC.






By:  _______________________
Name:
Title:
 
107

--------------------------------------------------------------------------------


SCHEDULE 3
 
REQUESTS
 
PART II

 
SELECTION NOTICE
 


From:                 Eagle Bulk Shipping Inc.


To:               The Royal Bank of Scotland plc, as Agent


Dated:                 [l]


Dear Sirs
 
Eagle Bulk Shipping Inc. - $1,600,000,000 Facility Agreement
dated as of October 19, 2007 (the “Agreement”)
 
1
We refer to the Agreement.  This is a Selection Notice.  Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

 
2
We refer to the following Loan[s] with an Interest Period ending on [l].*

 
3
We request that the above Loans[s] be divided into [l] Loans with the following
amounts and Interest Period:]**

 
or
 
[We request that the next Interest Period for the above Loan[s] be [l]].
 
4
This Selection Notice is irrevocable.

 


 
EAGLE BULK SHIPPING INC.






By:  _______________________
Name:
Title:
 





--------------------------------------------------------------------------------

*  
 Insert details of all Loans which have an Interest Period ending on the same
date.

 
**
 Use this portion if division of Loans is requested.

 
108

--------------------------------------------------------------------------------


 
SCHEDULE 4
 
MANDATORY COST FORMULA

 


1
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2
On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender, in accordance with the paragraphs set out below. The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

 
3
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 
4
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 
E x 0.01  per cent. per annum
    300


Where:


 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

 
5
For the purposes of this Schedule:

 
(a)
“Special Deposits” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;

 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.l Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
109

--------------------------------------------------------------------------------


 
(d)
“Participating Member State”  means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to European Monetary Union; and

 
(e)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6
If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.

 
7
Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:

 
(a)
the jurisdiction of its Facility Office; and

 
(b)
any other information that the Agent may reasonably require for such purpose.

 
Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.
 
8
The rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraph 6 above and on the assumption that, unless a Lender notifies the Agent
to the contrary, each Lender’s obligations in relation to cash ratio deposits
and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Facility Office in the same jurisdiction as
its Facility Office.

 
9
The Agent shall have no liability to any person if such determination results in
an Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 6 and 7 above is true and correct in all respects.

 
10
The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 6 and 7 above.

 
11
Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 
110

--------------------------------------------------------------------------------


 
12
The Agent may from time to time, after consultation with the Borrower and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 
111

--------------------------------------------------------------------------------


 
SCHEDULE 5
 
FORM OF TRANSFER CERTIFICATE
 




To:
The Royal Bank of Scotland plc, as Agent

   
From:
[Existing Lender] (the “Existing Lender”) and [New Lender] (the “New Lender”)

 
Dated:
[l]

   
             
Eagle Bulk Shipping Inc. – $1,600,000,000 Facility Agreement
dated as of October 19, 2007 (the “Agreement”)


1
We refer to the Agreement.  This is a Transfer Certificate.  Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 
2
We refer to Clause 27.5 (Procedure for transfer) of the Agreement:

 
(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender’s Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
27.5 (Procedure for transfer) of the Agreement.

 
(b)
The proposed Transfer Date is [l].

 
(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 35.2 (Addresses) of the Agreement are
set out in the Schedule.

 
3
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 27.4 (Limitation of
responsibility of Existing Lenders) of the Agreement.

 
4
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

 
5
This Transfer Certificate shall be governed by, and construed in accordance
with, the laws applicable in the State of New York (without regard to conflicts
of law principles law).

 
 
112

--------------------------------------------------------------------------------


 
 
THE SCHEDULE
 
Commitment/rights and obligations to be transferred
 
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments.]




[Existing Lender]
 
 
 
[New Lender]
By:_________________________
Name:
Title:
   

 
 
This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [l].


   THE ROYAL BANK OF SCOTLAND PLC, as Agent            
By:_________________________
Name:
Title:

 
 


113

--------------------------------------------------------------------------------


 
 
SCHEDULE 6

 
FORM OF ACCESSION LETTER




To:
The Royal Bank of Scotland plc, as Agent

   
From:
[Subsidiary] and Eagle Bulk Shipping Inc.

 
Dated:
[l]

   


Dear Sirs


Eagle Bulk Shipping Inc. – $1,600,000,000 Facility Agreement
dated as of October 19, 2007 (the “Agreement”)




1
We refer to the Agreement.  This is an Accession Letter.  Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 
2
[Subsidiary] agrees to become an Additional Guarantor and to be bound by the
terms of the Agreement as an Additional Guarantor pursuant to Clause 28.2
(Additional Guarantors) of the Agreement.  [Subsidiary] is a
[corporation/limited liability company] duly [incorporated/formed] under the
laws of [the Republic of the Marshall Islands].

 
3
[Subsidiary] hereby further accepts and agrees (a) to be bound by all of the
terms and conditions of the Security Interest Deed applicable to a Guarantor,
and (b) to the full extent of its interest and with full title guarantee charges
the Credit Balances and the Account, and assigns the Assigned Property (as such
terms are defined in the Security Interest Deed) upon the terms and conditions
set forth in the Security Interest Deed.

 
4
[Subsidiary’s] administrative details are as follows:

 
Address:                      [l]
 
Fax No:                       [l]
 
Attention:                     [l]
 
5
This Accession Letter shall be governed by, and construed in accordance with,
the laws applicable in the State of New York (without regard to conflicts of law
principles law).

 
 
114

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Accession Letter to be
duly executed and delivered as a Deed as of the date first written above.


Witness:
 
 
 
________________________________
Name:
EAGLE BULK SHIPPING INC.
 
 
 
By: ____________________________
Name:
Title:
       
Witness:
 
 
 
________________________________
Name:
[SUBSIDIARY]
 
 
 
By: ____________________________
Name:
Title:
       
Witness:
 
________________________________
Name:
THE ROYAL BANK OF SCOTLAND PLC, as Agent
 
By:______________________________
Name:
Title:
       
Witness:
 
________________________________
Name:
THE ROYAL BANK OF SCOTLAND PLC, as Security Trustee
 
By:______________________________
Name:
Title:
   

 
 
115

--------------------------------------------------------------------------------


 
SCHEDULE 7
 
FORM OF RESIGNATION LETTER




To:
The Royal Bank of Scotland plc, as Agent

   
From:
[resigning Obligor] and Eagle Bulk Shipping Inc

 
Dated:
[l]

   
Dear Sirs


Eagle Bulk Shipping Inc. – $1,600,000,000 Facility Agreement
dated as of October 19, 2007 (the “Agreement”)



1
We refer to the Agreement.  This is a Resignation Letter.  Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 
2
Pursuant to Clause 28.4 (Resignation of a Guarantor) of the Agreement, we
request that [resigning Obligor] be released from its obligations as a Guarantor
under the Agreement.

 
3           We confirm that:
 
(d)
no Default is continuing or would result from the acceptance of this request;

 
(e)
[resigning Obligor] has sold its [Newbuilding (or the relevant Shipbuilding
Contract)/Ship] - or - [resigning Obligor]’s Ship has become a Total Loss]; and

 
(f)
The Borrower has complied with the provisions of Clause 7.5 (Mandatory
Prepayment).

 
4
This Resignation Letter shall be governed by, and construed in accordance with,
the laws applicable in the State of New York (without regard to conflicts of law
principles law).

 
EAGLE BULK SHIPPING INC.
[resigning Obligor]
 
 
By:  _____________________
Name:
Title:
 
 
By:  _____________________
Name:
Title:



 
116

--------------------------------------------------------------------------------


 
SCHEDULE 8
 
FORM OF COMPLIANCE CERTIFICATE




To:
The Royal Bank of Scotland plc, as Agent

   
From:
Eagle Bulk Shipping Inc.

 
Dated:
[l]

   
Eagle Bulk Shipping Inc. – $1,600,000,000 Facility Agreement
dated as of October 19, 2007 (the “Agreement”)


1
We refer to the Agreement.  This is a Compliance Certificate.  Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

 
2
The undersigned hereby certifies as of the date hereof that he/she is the Chief
Financial Officer of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Agent on behalf of the Borrower, and
that:

 
[Use following paragraph (a) for fiscal year-end financial statements]
 
(a)
Attached hereto as Schedule 1 are the year-end audited financial statements
required by Clause 19.1(a) of the Agreement for the fiscal year of the Borrower
and its Subsidiaries ended as of the above date, together with the certification
of an independent certified public accountant.    Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end adjustments.

 
[Use following paragraph (a) for fiscal quarter-end financial statements]
 
(a)
Attached hereto as Schedule 1 are the unaudited financial statements required by
Clause 19.1(b) of the Agreement for the fiscal quarter of the Borrower and its
Subsidiaries ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end adjustments.

 
(b)
A review of the activities of the Obligors during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Obligors performed and observed all their
respective obligations under the Finance Documents, and

 
[select one]


[no Default or Event of Default exists on the date of this Certificate.]


[or]
 
117

--------------------------------------------------------------------------------




[the following sets forth the details of each Default or Event of Default that
has occurred and is continuing, and the action which the Borrower is taking or
proposes to take with respect thereto:]
 
3
As at the date of this Certificate, the Obligors are in compliance with the
financial covenants set forth in Clauses 20 (Financial Covenants) and 21
(Security Cover) of the Agreement.

 
4
The financial covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.

 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of [l].
 






_______________________________
[Name]
Chief Financial Officer




The undersigned, the Chief Executive Officer of the Borrower, hereby certify
that:
 
1
[Name] is the duly elected and qualified Chief Financial Officer of the Borrower
and the signature above is his/her genuine signature.

 
2           The certifications made by [Name] above are true and correct.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of [l].
 






_______________________________
[Name]
Chief Executive Officer
 
 
118

--------------------------------------------------------------------------------


 
For the Quarter/Year ended ___________________(“Statement Date”)
 
 
Schedule 2
to the Compliance Certificate


 
I.
Clause 20.1 (Minimum Adjusted Net Worth).

 
 
A.
Adjusted Net Worth at Statement Date:

 
 
1.
Current Assets:
$_______________
 

 
 
2.
plus Tangible Fixed Assets (adjusted for market value of Ships and
Newbuildings):
$_______________
 

 
 
3.
less Consolidated Debt 
$_______________

 
 
4.
Adjusted Net Worth:
$_______________
 

 
 
B.
Minimum Required Adjusted Net Worth : 
$300,000,000

 
II.
Clause 20.2 (Minimum Interest Coverage Ratio).

 
A.
EBITDA at Statement Date:

 
 
1.
net income:
$_______________
 

 
 
2.
less income or plus loss from extraordinary or exceptional items: 
$_______________

 
 
3.
plus interest expense:
$_______________
 

 
 
4.
plus income taxes:
$_______________
 

 
 
5.
plus depreciation and amortization:
$_______________
 

 
 
6.
plus lease and rent expense: 
$_______________

 
 
7.
Total EBITDA:
$_______________
 

 
 
B.
Gross Interest Expense at Statement Date:
$_______________
 

 
 
C.
Ratio (Line II.A.7 ¸ Line II.B):
  _______________
%

 
 
D.
Minimum Required Ratio: 
200%

 
 
119

--------------------------------------------------------------------------------


 
III.
Clause 20.3 (Minimum Liquidity).

 
 
A.
Free Cash at Statement Date:
$_______________
 

 
 
B.
Minimum Required Liquidity at Statement Date:

 
 
1.
Number of Ships owned x $500,000
$_______________
 

 
IV.
Clause 21 (Security Cover).

 
 
A.
Security Value at Statement Date:

 
 
1.
Market Value of Ships (other than Newbuildings)1:
$_______________
 

 
 
2.
Market Value of Newbuildings1: 
$_______________

 
 
3.
less amount remaining unpaid under relevant Shipbuilding Contracts 
$_______________

 
 
4.
plus net realizable value of additional security provided under Clause 21.2 of
the Agreement:
$_______________
 

 
 
5.
Security Value:
$_______________
 

 
 
B.
Loans and Swap Exposures at Statement Date2:
$_______________
 

 
 
C.
Ratio (Line IV.A.4 ¸ Line IV.B):
  _______________
%

 
 
D.
Minimum Required Ratio: 
130%

 



--------------------------------------------------------------------------------

 
1
Determined on the basis of the most recent valuations delivered pursuant to
Clause 4.1 (Conditions Precedent to Effectiveness), Clause 4.2 (Conditions
Precedent to Utilization) or Clause 21.6 (Provision of valuations and
information).

 
2
To be provided by the Agent.

 
 
120

--------------------------------------------------------------------------------


SCHEDULE 9
 
FORM OF CONFIDENTIALITY UNDERTAKING



To:
[Existing Lender/Existing Lender’s Agent/Broker]

   
From:
[Potential Purchaser/Purchaser’s agent/broker]

 
Dated:
[l]

   
Eagle Bulk Shipping Inc. – $1,600,000,000 Facility Agreement
dated as of October 19, 2007 (the “Agreement”)
 
Dear Sirs:
 
We are considering [acquiring]1[arranging the acquisition of]2 an interest in
the Agreement (the “Acquisition”).  In consideration of you agreeing to make
available to us certain information, by our signature of this letter we agree as
follows (acknowledged and agreed by you by your signature of a copy of this
letter):
 
1          Confidentiality Undertaking


We undertake (a) to keep the Confidential Information confidential and not to
disclose it to anyone except as provided for by paragraph 2 below and to ensure
that the Confidential Information is protected with security measures and a
degree of care that would apply to our own confidential information, (b) to use
the Confidential Information only for the Permitted Purpose, and (c) to use all
reasonable endeavors to ensure that any person to whom we pass any Confidential
Information (unless disclosed under paragraph 2[(c)/(d)]3 below) acknowledges
and complies with the provisions of this letter as if that person were also a
party to it.
 
2           Permitted Disclosure


You agree that we may disclose Confidential Information:
 
 
(a)
to members of the Purchaser Group and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose and to
any auditors of members of the Purchaser Group;

 
 
(b)
[subject to the requirements of the Agreement, in accordance with the Permitted
Purpose so long as any prospective purchaser has delivered a letter to us in
equivalent form to this letter;]2

 
[(b/c)]3
subject to the requirements of the Agreement, to any person to (or through) whom
we assign or transfer (or may potentially assign or transfer) all or any of the
rights, benefits and obligations which we may acquire under the Agreement or
with (or through) whom we enter into (or may potentially enter into) any
sub-participation in relation to, or any other transaction under which payments
are to be made by reference to, the Agreement or the Borrower or any member of
the Group in each case so long as that person has delivered a letter to us in
equivalent form to this letter; and

 
 

--------------------------------------------------------------------------------

1
Delete if potential purchaser is acting as broker or agent.

 
2
Delete if potential purchaser is acting as principal.

 
3
Delete as applicable.

 
121

--------------------------------------------------------------------------------


 
[(c/d)]3
(i) where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Purchaser Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Purchaser Group.

 
3           Notification of Required or Unauthorized Disclosure


We agree (to the extent permitted by law and except where disclosure is to be
made to any competent supervisory or regulatory body during the ordinary course
of its supervisory or regulatory function over us) to inform you of the full
circumstances of any disclosure under paragraph 2[(c)/(d)]3 or upon becoming
aware that Confidential Information has been disclosed in breach of this letter.
 
4           Return of Copies


If you so request in writing, we shall return all Confidential Information
supplied by you to us and destroy or permanently erase (to the extent
technically practicable) all copies of Confidential Information made by us and
use all reasonable endeavors to ensure that anyone to whom we have supplied any
Confidential Information destroys or permanently erases (to the extent
technically practicable) such Confidential Information and any copies made by
them, in each case save to the extent that we or the recipients are required to
retain any such Confidential Information by any applicable law, rule or
regulation or by any competent judicial, governmental, supervisory or regulatory
body or in accordance with internal policy, or where the Confidential
Information has been disclosed under paragraph 2[(c)/(d)]3 above.
 
5           Continuing Obligations


The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and
us.  Notwithstanding the previous sentence, the obligations in this letter shall
cease on the earlier of (a) the date we become a party to or otherwise acquire
(by assignment, sub-participation or otherwise) an interest, direct or indirect,
in the Agreement [and] (b) twelve months after we have returned all Confidential
Information supplied to us by you and destroyed or permanently erased (to the
extent technically practicable) all copies of Confidential Information made by
us (other than any such Confidential Information or copies which have been
disclosed under paragraph 2 above (other than sub-paragraph 2(a)) or which,
pursuant to paragraph 4 above, are not required to be returned or destroyed)
[and (c) in any event [l] months from the date of this letter].
 
6           No Representation; Consequences of Breach, etc


We acknowledge and agree that:
 
 
(a)
neither you, [nor your principal]4nor any member of the Group nor any of your or
their respective officers, employees or advisers (each a “Relevant Person”) (i)
make any representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or

 
 

--------------------------------------------------------------------------------

4       Delete if letter is addressed to the Existing Lender rather than the
Existing Lender’s broker or agent.
 
122

--------------------------------------------------------------------------------


 
 
 
 
completeness of any of the Confidential Information or any other information
supplied by you or the assumptions on which it is based or (ii) shall be under
any obligation to update or correct any inaccuracy in the Confidential
Information or any other information supplied by you or be otherwise liable to
us or any other person in respect to the Confidential Information or any such
information; and

 
 
(b)
you [or your principal]4 or members of the Group may be irreparably harmed by
the breach of the terms hereof and damages may not be an adequate remedy; each
Relevant Person may be granted an injunction or specific performance for any
threatened or actual breach of the provisions of this letter by us.

 
7           No Waiver; Amendments, etc


This letter sets out the full extent of our obligations of confidentiality owed
to you in relation to the information the subject of this letter.  No failure or
delay in exercising any right, power or privilege hereunder will operate as a
waiver thereof nor will any single or partial exercise of any right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges hereunder.  The terms of this letter and our
obligations hereunder may only be amended or modified by written agreement
between us.
 
8           Inside Information


We acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and we undertake not to use any
Confidential Information for any unlawful purpose.
 
9           Nature of Undertakings


The undertakings given by us under this letter are given to you and (without
implying any fiduciary obligations on your part) are also given for the benefit
of [your principal,]4 the Borrower and each other member of the Group.
 
10         Third Party Rights


 
(a)
Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a
party to this letter has no right to enforce or to enjoy the benefit of any term
of this letter.

 
 
(b)
The Relevant Persons may enjoy the benefit of and rely on the terms of
paragraphs 6 and 9 subject to and in accordance with this paragraph 10.

 
 
(c)
The parties to this letter do not require the consent of the Relevant Persons to
rescind or vary this letter at any time.

 
11        Governing Law and Jurisdiction


 
(a)
This letter (including the agreement constituted by your acknowledgment of its
terms) shall be governed by, and construed in accordance with, the laws
applicable in the State of New York (without regard to conflicts of laws
principles).

 
123

--------------------------------------------------------------------------------


 
 
(b)
The parties submit to the non-exclusive jurisdiction of any New York State Court
or Federal Court of the United States of America sitting in New York City in any
action or proceeding arising out of or relating to this letter.

 
12        Definitions


In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:
 
“Confidential Information” means any information relating to the Borrower, the
Group, the Agreement and/or the Acquisition provided to us by you or any of our
affiliates or advisers, in whatever form, and includes information given orally
and any document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by us
before the date the information is disclosed to us by you or any of your
affiliates or advisers or is lawfully obtained by us thereafter, other than from
a source which is connected with the Group and which, in either case, as far as
we are aware, has not been obtained in violation of, and is not otherwise
subject to, any obligation of confidentiality.
 
“Permitted Purpose” means [subject to the terms of this letter, passing on
information to a prospective purchaser for the purpose of]2 considering and
evaluating whether to enter into the Acquisition.
 
“Purchaser Group” means us and any other person that, directly or indirectly,
controls, is controlled by or is under common control with us or is a director
or officer of us or such person. For purposes of this definition, the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) of a person means the possession, direct or indirect, of the
power to vote 50% or more of the voting stock, membership or partnership
interests, or other similar interests of such person or to direct or cause
direction of the management and policies of such person, whether through the
ownership of voting stock, membership or partnership interests, or other similar
interests, by contract or otherwise.
 
Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
 
Very Truly Yours,
 
[POTENTIAL
PURCHASER/PURCHASER’S
AGENT/BROKER]




By:____________________________
Name:
Title:
 
124

--------------------------------------------------------------------------------




 
To:           [Potential Purchaser/Purchaser’s Agent/Broker]
We acknowledge and agree to the above:


[EXISTING LENDER/EXISTING LENDER’S AGENT/BROKER]




By:____________________________
Name:
Title:


125

--------------------------------------------------------------------------------


 
SCHEDULE 10
 
TIMETABLES
 

     
Delivery of a duly completed Utilization Request (Clause5.1 (Delivery of a
Utilization Request))
 
 
Not later than 11.00 a.m. London time 3 Business Days before the relevant
Utilization Date
Delivery of a duly completed Selection Notice (Clause 9.1 (Selection of Interest
Periods))
 
 
Not later than 11.00 a.m. London time 5 Business Days before relevant Interest
Period
LIBOR is fixed
 
 
Quotation Day as of 11:00 a.m. London time



 
 
126

--------------------------------------------------------------------------------


 
SCHEDULE 11
 
FORM OF DESIGNATION NOTICE
 




To:
The Royal Bank of Scotland plc, as Agent

   
From:
Eagle Bulk Shipping Inc

 
Dated:
[l]

   
Dear Sirs


Eagle Bulk Shipping Inc. – $1,600,000,000 Facility Agreement
dated as of October 19, 2007 (the “Agreement”)




1
We refer to the Agreement.  This is a Designation Notice.  Terms defined in the
Agreement have the same meaning in this Designation Notice unless given a
different meaning in this Designation Notice.

 
2
Pursuant to the Master Agreement dated [l] between ourselves and [Swap Bank], we
have entered into a Confirmation delivered pursuant to the said Master Agreement
dated [l] and addressed by [Swap Bank] to us.

 
3
In accordance with the terms of the Agreement, we hereby give you notice of the
said Confirmation and hereby confirm that the Transaction evidenced by it will
be designated as a “Designated Transaction” for the purposes of the Agreement
and the Finance Documents.

 
EAGLE BULK SHIPPING INC.






By:  _______________________
Name:
Title:
 
 
127

--------------------------------------------------------------------------------


 
SCHEDULE 12
 
DETAILS OF EXISTING SHIPS, NEWBUILDINGS AND APPROVED CHARTERS
 
PART I


EXISTING SHIPS




Name of Vessel
Official Number
Name of Owner
CARDINAL
2349
Cardinal Shipping LLC
CONDOR
2238
Condor Shipping LLC
FALCON
2239
Falcon Shipping LLC
GRIFFON
2351
Griffon Shipping LLC
HARRIER
2240
Harrier Shipping LLC
HAWK 1
2237
Hawk Shipping LLC
HERON
2489
Heron Shipping LLC
JAEGER
2659
Jaeger Shipping LLC
KESTREL I
2658
Kestrel Shipping LLC
KITE
2352
Kite Shipping LLC
KITTIWAKE
2882
Kittiwake Shipping LLC
MERLIN
2488
Merlin Shipping LLC
OSPREY I
2355
Osprey Shipping LLC
PEREGRINE
2353
Peregrine Shipping LLC
SHRIKE
2876
Shrike Shipping LLC
SKUA
2885
Skua Shipping LLC
SPARROW
2354
Sparrow Shipping LLC
TERN
2657
Tern Shipping LLC





128

--------------------------------------------------------------------------------




PART II


IHI NEWBUILDINGS


Hull Number
Name of Owner
3274
Crested Eagle Shipping LLC
3273
Crowned Eagle Shipping LLC
3259
Golden Eagle Shipping LLC
3260
Imperial Eagle Shipping LLC
3283
Stellar Eagle Shipping LLC



 

 
129

--------------------------------------------------------------------------------




PART III


TARGET NEWBUILDINGS


Yangzhou Dayang Shipbuilding Co., Ltd. Hull No.
Name of Owner
3022
Agali Shipping S.A.
117
Avlona Shipping S.A.
118
Delfini Shipping S.A.
3018
Drosato Shipping S.A.
3016
Fountana Shipping S.A.
3010
Kampia Shipping S.A.
115
Kofina Shipping S.A.
3040
Marmaro Shipping S.A.
3009
Mesta Shipping S.A.
3024
Mylos Shipping S.A.
3042
Anemi Maritime Services S.A.
3012
Nenita Shipping S.A.
3014
Olympi Shipping S.A.
121
Pelineo Shipping S.A.
3007
Pyrgi Shipping S.A.
3035
Rahi Shipping S.A.
3020
Sirikari Shipping S.A.
122
Spilia Shipping S.A.
3039
Petrel Shipping LLC
3044
Puffin Shipping LLC
3051
Raptor Shipping LLC
3045
Roadrunner Shipping LLC
3053
Saker Shipping LLC
3047
Sandpiper Shipping LLC
3049
Snipe Shipping LLC
3050
Swift Shipping LLC

 
 
130

--------------------------------------------------------------------------------


 
PART IV


APPROVED CHARTERS


Hull
Name of Charterer
Name of Owner
Date of Charter
       
3022
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
04/17/07
       
118
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
02/27/07
       
3018
Lauritzen Bulkers A/S of Copenhagen
To be designated by Anemi Maritime Services
04/30/07
       
3016
Lauritzen Bulkers A/S of Copenhagen
To be designated by Anemi Maritime Services
04/30/07
       
3010
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
02/01/07
       
115
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
02/01/07
       
[3040]
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
04/23/07
       
3009
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
02/01/07
       
[3024]
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
04/23/07
       
[3042]
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
04/23/07
       
3012
Lauritzen Bulkers A/S of Copenhagen
To be designated by Anemi Maritime Services
04/30/07
       
3014
Lauritzen Bulkers A/S of Copenhagen
To be designated by Anemi Maritime Services
04/30/07
       
121
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
04/17/07
       
3007
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
02/01/07
       
[3035]
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
04/23/07
       
3020
 
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
04/17/07

 
 
131

--------------------------------------------------------------------------------


 


Hull
Name of Charterer
Name of Owner
Date of Charter
 

       
122
Korea Line Corporation of Seoul, Korea
To be designated by Anemi Maritime Services
02/27/07
               
3039
Lauritzen Bulkers A/S of Copenhagen
To be designated by Anemi Maritime Services
05/11/07
       
3044
Lauritzen Bulkers A/S of Copenhagen
To be designated by Anemi Maritime Services
05/11/07
       
3045
Lauritzen Bulkers A/S of Copenhagen
To be designated by Anemi Maritime Services
05/11/07
       
3047
Lauritzen Bulkers A/S of Copenhagen
To be designated by Anemi Maritime Services
05/11/07
       

 
 
 
132

--------------------------------------------------------------------------------


SCHEDULE 13
 
FORM OF SWAP BANK ACCESSION LETTER



To:
The Royal Bank of Scotland plc, as Agent

   
From:
  [New Swap Bank] and The Royal Bank of Scotland plc, as Original Swap Bank

 
Dated:
[l]

   
Dear Sirs

Eagle Bulk Shipping Inc. – $1,600,000,000 Facility Agreement
dated as of October 19, 2007 (the “Agreement”)




1
We refer to the Agreement.  This is a Swap Bank Accession Letter.  Terms defined
in the Agreement have the same meaning in this Swap Bank Accession Letter unless
given a different meaning in this Accession Letter.

 
2
[New Swap Bank] agrees to become a New Swap Bank and to be bound by the terms of
the Agreement as a New Swap Bank pursuant to Clause 27.8 (New Swap Banks) of the
Agreement.

 
3
A copy of the Master Agreement made between the Borrower and [New Swap Bank] is
attached hereto.

 
4
[New Swap Bank’s] administrative details are as follows:

 
Address:                      [l]
 
Fax No:                       [l]
 
Attention:                     [l]
 
5
This Accession Letter shall be governed by, and construed in accordance with,
the laws applicable in the State of New York (without regard to conflicts of law
principles law).

 

   
[NEW SWAP BANK]
 
 
By: ____________________________
Name:
Title:
THE ROYAL BANK OF SCOTLAND PLC, as Original Swap Bank
 
 
By:______________________________
Name:
Title:



 
133

--------------------------------------------------------------------------------


 
SCHEDULE 14
 
ERISA
 
None.
 
 
 
134

--------------------------------------------------------------------------------


 
SCHEDULE 15

 
ADVANCES OUTSTANDING UNDER
ORIGINAL CREDIT AGREEMENT AS OF OCTOBER 19, 2007


 
Principal Amount of Advance
 
Current Interest Period
130,000,000.00
 
17-Sep-07 to 17-Oct-07
     
84,800,000.00
 
17-Sep-07 to 17-Oct-07
     
25,048,118.04
 
6-Sep-07 to 06-Dec-07
     
25,776,442.92
 
12-Oct-07 to 15-Nov-07
     
36,752,038.00
 
03-Aug-07 to 05-Nov-07
     
202,340,000.00
 
15-Aug-07 to 15-Nov-07
     
10,995,000.00
 
15-Aug-07 to 15-Nov-07
     
6,630,000.00
 
19-Sep-07 to 19-Oct-07
     
5,497,500.00
 
19-Sep-07 to 19-Oct-07

 
 
 
 
135

--------------------------------------------------------------------------------


 
SIGNATORIES
 


 
 
 
Address for notices:
 
c/o Eagle Shipping International (USA) LLC
477 Madison Avenue, Suite 1405
New York, New York 10022
Fax Number: +1 212 785 3311
Attention:   Sophocles Zoullas
BORROWER
 
EAGLE BULK SHIPPING INC.
 
 
By:        /s/ Alan Ginsberg  
Alan Ginsberg
Chief Financial Officer
 
 
ORIGINAL GUARANTORS
 
CARDINAL SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                
Alan Ginsberg
Chief Financial Officer
 
 
CONDOR SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                
Alan Ginsberg
Chief Financial Officer
 
 
CRESTED EAGLE SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                  
Alan Ginsberg
Chief Financial Officer
 
 
CROWNED EAGLE SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg      
Alan Ginsberg
Chief Financial Officer
 

 
 
136

--------------------------------------------------------------------------------


 

 

 
FALCON SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg              
Alan Ginsberg
Chief Financial Officer
 
 
GOLDEN EAGLE SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                      
Alan Ginsberg
Chief Financial Officer
 
 
GRIFFON SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg        
Alan Ginsberg
Chief Financial Officer
 
 
HARRIER SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg      
Alan Ginsberg
Chief Financial Officer
 
 
HAWK SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg   
Alan Ginsberg
Chief Financial Officer

 
 
137

--------------------------------------------------------------------------------


 

 
HERON SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg            
Alan Ginsberg
Chief Financial Officer
 
 
IMPERIAL EAGLE SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg             
Alan Ginsberg
Chief Financial Officer
 
 
JAEGER SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg               
Alan Ginsberg
Chief Financial Officer
 
 
KESTREL SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg         
Alan Ginsberg
Chief Financial Officer
 
 
KITE SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg    
Alan Ginsberg
Chief Financial Officer
 

 

 
138

--------------------------------------------------------------------------------





 
KITTIWAKE SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg    
Alan Ginsberg
Chief Financial Officer
 
 
MERLIN SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg  
Alan Ginsberg
Chief Financial Officer
 
 
OSPREY SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:       /s/ Alan Ginsberg     
Alan Ginsberg
Chief Financial Officer
 
 
PEREGRINE SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:       /s/ Alan Ginsberg      
Alan Ginsberg
Chief Financial Officer
 
 
SHRIKE SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg
      Alan Ginsberg
Chief Financial Officer
 

 
 
139

--------------------------------------------------------------------------------



 

 
SKUA SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                   
Alan Ginsberg
Chief Financial Officer
 
 
SPARROW SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:         /s/ Alan
Ginsberg                                                      
Alan Ginsberg
Chief Financial Officer
 
 
STELLAR EAGLE SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                                    
Alan Ginsberg
Chief Financial Officer
 
 
TERN SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                                        
Alan Ginsberg
Chief Financial Officer
 
 
PETREL SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:         /s/ Alan Ginsberg                                    
Alan Ginsberg
Chief Financial Officer
 

 
 
140

--------------------------------------------------------------------------------



 

 
PUFFIN SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                                 
Alan Ginsberg
Chief Financial Officer
 
 
RAPTOR SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                          
Alan Ginsberg
Chief Financial Officer
 
 
ROADRUNNER SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                     
Alan Ginsberg
Chief Financial Officer
 
 
SAKER SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                          
Alan Ginsberg
Chief Financial Officer
 
 
SANDPIPER SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                      
Alan Ginsberg
Chief Financial Officer
 

 
 
141

--------------------------------------------------------------------------------



 

 
SNIPE SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                         
Alan Ginsberg
Chief Financial Officer
 
 
SWIFT SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
as sole member
 
By:        /s/ Alan Ginsberg                     
Alan Ginsberg
Chief Financial Officer
 
 
AGALI SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                            
Alan Ginsberg
Chief Financial Officer
 
 
AVLONA SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg        
Alan Ginsberg
Chief Financial Officer
 
 
DELFINI SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                       
Alan Ginsberg
Chief Financial Officer
 
 
DROSATO SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                         
Alan Ginsberg
Chief Financial Officer
 

 
 
142

--------------------------------------------------------------------------------



 

 
FOUNTANA SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                    
Alan Ginsberg
Chief Financial Officer
 
 
KAMPIA SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                     
Alan Ginsberg
Chief Financial Officer
 
 
KOFINA SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                     
Alan Ginsberg
Chief Financial Officer
 
 
MARMARO SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                       
Alan Ginsberg
Chief Financial Officer
 
 
MESTA SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                            
Alan Ginsberg
Chief Financial Officer
 
 
MYLOS SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                           
Alan Ginsberg
Chief Financial Officer
 
 
NAGOS SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                     
Alan Ginsberg
Chief Financial Officer

 
 
143

--------------------------------------------------------------------------------


 

 
NENITA SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg       
Alan Ginsberg
Chief Financial Officer
 
 
OLYMPI SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                      
Alan Ginsberg
Chief Financial Officer
 
 
PELINEO SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                  
Alan Ginsberg
Chief Financial Officer
 
 
PYRGI SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                   
Alan Ginsberg
Chief Financial Officer
 
 
RAHI SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                       
Alan Ginsberg
Chief Financial Officer
 
 
SIRIKARI SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                 
Alan Ginsberg
Chief Financial Officer
 
 
SPILIA SHIPPING S.A.
 
 
By:        /s/ Alan Ginsberg                       
Alan Ginsberg
Chief Financial Officer
 

 
 
144

--------------------------------------------------------------------------------



 
 
 
Address for notices:
 
The Royal Bank of Scotland plc
Shipping Business Centre
5-10 Great Tower Street
London EC3P 3HX
United Kingdom
 
Fax Number: +44 207 085 7142
Attention:   Ship Finance Portfolio Management
ARRANGER AND BOOKRUNNER
 
THE ROYAL BANK OF SCOTLAND PLC
 
 
 
By:                   /s/ Leo Chang                                             
Leo Chang
Attorney-in-Fact
 
 
Address for notices:
 
The Royal Bank of Scotland plc
Shipping Business Centre
5-10 Great Tower Street
London EC3P 3HX
United Kingdom
 
Fax Number: +44 207 085 7142
Attention:   Ship Finance Portfolio Management
ORIGINAL LENDER
 
THE ROYAL BANK OF SCOTLAND PLC
 
 
 
By:                     /s/ Leo Chang                          
                      Leo Chang
Attorney-in-Fact
 
 
 
Address for notices:
 
The Royal Bank of Scotland plc
c/o RBS Global Banking & Markets
280 Bishopsgate
London EC2M 4RB
United Kingdom
 
Fax Number: +44 207 085 5050
Attention:   Swaps Administration
ORIGINAL SWAP BANK
 
THE ROYAL BANK OF SCOTLAND PLC
 
 
 
By:                   /s/ Leo
Chang                                                   
Leo Chang
Attorney-in-Fact
 

 
 
 
145

--------------------------------------------------------------------------------



 
 
 
Address for notices:
 
in respect of operational matters (such as drawdowns, interest rate fixing,
interest/fee calculations and payments)
 
The Royal Bank of Scotland plc
Level 3
2½ Devonshire Square
London EC2M 4XJ
United Kingdom
Fax Number +44 207 615 7673
Attention:  Loans Administration/LAU
 
in respect of non-operational matters (such as documentation, covenant
compliance, covenants and waivers etc.)
 
The Royal Bank of Scotland plc
Shipping Business Centre
5-10 Great Tower Street
London EC3P 3HX
United Kingdom
Fax Number +44 207 085 7142
Attention:  Ship Finance Portfolio Management
 
AGENT
 
THE ROYAL BANK OF SCOTLAND PLC
 
 
 
By:                    /s/ Leo Chang                                   
Leo Chang
Attorney-in-Fact
 
   
 
 
Address for notices:
 
The Royal Bank of Scotland plc
Level 5
135 Bishopsgate
London EC2M 3UR
United Kingdom
Fax Number +44 207 085 4564
Attention:  Syndicated Loans Agency
SECURITY TRUSTEE
 
THE ROYAL BANK OF SCOTLAND PLC
 
By:                   /s/ Leo Chang                            
Leo Chang
Attorney-in-Fact

 
 
 

146 

--------------------------------------------------------------------------------